Exhibit 10.1



 



EXECUTION VERSION



 

 

 

 

AMENDED AND RESTATED REVOLVING CREDIT

 

AND



 

SECURITY AGREEMENT

PNC BANK, NATIONAL ASSOCIATION



 

(AS A LENDER AND AS AGENT)

 





WITH

 

SMTC CORPORATION

SMTC MANUFACTURING CORPORATION OF CALIFORNIA

SMTC MEX HOLDINGS, INC.

HTM HOLDINGS, INC.

MC TEST SERVICE, INC.

MC ASSEMBLY INTERNATIONAL LLC

MC ASSEMBLY LLC



(AS BORROWERS)

 

 

 

 

 

November 8, 2018

 

 

 

 

 

 

 







 

TABLE OF CONTENTS

 

Page

 

I.   DEFINITIONS. 1 1.1.   Accounting Terms 1 1.2.   General Terms 1
1.3.   Uniform Commercial Code Terms 43 1.4.   Certain Matters of Construction.
44 1.5.   Fiscal Year End 44 II.   ADVANCES, PAYMENTS. 45 2.1.   Revolving
Advances. 45 2.2.   Procedure for Revolving Advances Borrowing. 46
2.3.   Disbursement of Advance Proceeds 48 2.4.   Reserved. 48 2.5.   Maximum
Advances 48 2.6.   Repayment of Advances. 48 2.7.   Repayment of Excess Advances
49 2.8.   Statement of Account 49 2.9.   Letters of Credit 50 2.10.   Issuance
of Letters of Credit. 50 2.11.   Requirements For Issuance of Letters of Credit.
51 2.12.   Disbursements, Reimbursement. 51 2.13.   Repayment of Participation
Advances. 52 2.14.   Documentation 53 2.15.   Determination to Honor Drawing
Request 53 2.16.   Nature of Participation and Reimbursement Obligations 53
2.17.   Indemnity 55 2.18.   Liability for Acts and Omissions 55
2.19.   Additional Payments 56 2.20.   Manner of Borrowing and Payment. 56
2.21.   Mandatory Prepayments 58 2.22.   Use of Proceeds. 58 2.23.   Defaulting
Lender 59 2.24   Increase in Maximum Revolving Advance Amount. 60
III.   INTEREST AND FEES. 62 3.1.   Interest. 62 3.2.   Letter of Credit Fees.
62 3.3.   Facility Fee. 63 3.4.   Fees. 64 3.5.   Computation of Interest and
Fees 64 3.6.   Maximum Charges 64 3.7.   Increased Costs 64

 



 

i



 

3.8.   Basis For Determining Interest Rate Inadequate or Unfair 65
3.9.   Capital Adequacy. 67 3.10.   Gross Up for Taxes 67 3.11.   Withholding
Tax Exemption. 68 IV.   COLLATERAL:   GENERAL TERMS 70 4.1.   Security Interest
in the Collateral. 70 4.2.   Perfection of Security Interest 71
4.3.   Disposition of Collateral 71 4.4.   Preservation of Collateral 71
4.5.   Ownership of Collateral. 72 4.6.   Defense of Agent’s and Lenders’
Interests 72 4.7.   Books and Records 73 4.8.   Financial Disclosure 73
4.9.   Compliance with Laws 73 4.10.   Inspection of Premises 73
4.11.   Insurance 74 4.12.   Failure to Pay Insurance 75 4.13.   Payment of
Taxes 75 4.14.   Payment of Leasehold Obligations 75 4.15.   Receivables. 75
4.16.   Inventory 78 4.17.   Maintenance of Equipment 78 4.18.   Exculpation of
Liability 78 4.19.   Environmental Matters. 78 4.20.   Financing Statements 80
4.21.   Appraisals 81 V.   REPRESENTATIONS AND WARRANTIES. 81 5.1.   Authority
81 5.2.   Formation and Qualification. 82 5.3.   Survival of Representations and
Warranties 82 5.4.   Tax Returns 82 5.5.   Financial Statements. 82
5.6.   Entity Names 83 5.7.   O.S.H.A 83 5.8.   Solvency; No Litigation,
Violation, Indebtedness or Default; ERISA Compliance. 84 5.9.   Patents,
Trademarks, Copyrights and Licenses 85 5.10.   Licenses and Permits 86
5.11.   Default of Indebtedness 86 5.12.   No Default 86 5.13.   No Burdensome
Restrictions 86 5.14.   No Labor Disputes 86 5.15.   Margin Regulations 86
5.16.   Investment Company Act 86 5.17.   Disclosure 87

 



 

ii



 

5.18.   Delivery of Acquisition Agreement 87 5.19.   Swaps 87
5.20.   Conflicting Agreements 87 5.21.   Application of Certain Laws and
Regulations 87 5.22.   Business and Property of Borrowers 87 5.23.   Section 20
Subsidiaries 88 5.24.   [Reserved]. 88 5.25.   [Reserved] 88 5.26.   Federal
Securities Laws 88 5.27.   Equity Interests 88 5.28.   [Reserved] 88
5.29.   Material Contracts 88 5.30.   Commercial Tort Claims 88 5.31.   Letter
of Credit Rights 88 5.32   Certificate of Beneficial Ownership 88
VI.   AFFIRMATIVE COVENANTS. 89 6.1.   Payment of Fees 89 6.2.   Conduct of
Business and Maintenance of Existence and Assets 89 6.3.   Violations 89
6.4.   Government Receivables 89 6.5.   Financial Covenants. 90 6.6.   Execution
of Supplemental Instruments 92 6.7.   Payment of Indebtedness 92
6.8.   Standards of Financial Statements 92 6.9.   Federal Securities Laws 93
6.10.   Exercise of Rights 93 6.11.   [Reserved] 93 6.12.   Certificate of
Beneficial Ownership and Other Additional Information 93 6.13   Keepwell    93
6.14   Post Closing Conditions. 94 VII.   NEGATIVE COVENANTS. 94 7.1.   Merger,
Consolidation, Acquisition and Sale of Assets. 95 7.2.   Creation of Liens 95
7.3.   Guarantees 95 7.4.   Investments 95 7.5.   Loans 96 7.6.   Unfunded
Capital Expenditures 96 7.7.   Dividends 96 7.8.   Indebtedness 96 7.9.   Nature
of Business 96 7.10.   Transactions with Affiliates 96 7.11.   Leases 97
7.12.   Subsidiaries. 97 7.13.   Fiscal Year and Accounting Changes 97

 



 

iii



 

7.14.   Pledge of Credit 97 7.15.   Amendment of Articles of Incorporation and
By-Laws 97 7.16.   Compliance with ERISA. 98 7.17.   Prepayment of Indebtedness
98 7.18.   Anti-Terrorism Laws 99 7.19.   Trading with the Enemy Act 99
7.20.   Reserved. 99 7.21.   Other Agreements 99 7.22.   Inactive Entities 99
7.23.   [Reserved] 100 7.24.   Other Agreements 100 VIII.   CONDITIONS
PRECEDENT. 100 8.1.   Conditions to Initial Advances 100 8.2.   Conditions to
Each Advance 104 IX.   INFORMATION AS TO BORROWERS. 104 9.1.   Disclosure of
Material Matters 104 9.2.   Schedules 105 9.3.   Environmental Reports 105
9.4.   Litigation 105 9.5.   Material Occurrences 105 9.6.   Government
Receivables 106 9.7.   Annual Financial Statements 106 9.8.   Quarterly
Financial Statements 106 9.9.   Monthly Financial Statements 106 9.10.   Other
Reports 107 9.11.   Additional Information 107 9.12.   Projected Operating
Budget 107 9.13.   Variances From Operating Budget 107 9.14.   Notice of Suits,
Adverse Events 107 9.15.   ERISA Notices and Requests 108 9.16.   Additional
Documents 108 9.17   Updates to Certain Schedules 109 X.   EVENTS OF DEFAULT.
109 10.1.   Nonpayment 109 10.2.   Breach of Representation 109
10.3.   Financial Information 109 10.4.   Judicial Actions 109
10.5.   Noncompliance 109 10.6.   Judgments 110 10.7.   Bankruptcy 110
10.8.   Inability to Pay 110 10.9.   Reserved. 110 10.10.   Lien Priority 111

 



 

iv



 

10.11.   Anti-Money Laundering/International Trade Law Compliance. 111
10.12.   Cross Default 111 10.13.   Breach of Guaranty 111 10.14.   Change of
Control 111 10.15.   Invalidity 111 10.16.   Licenses 111 10.17.   Seizures 112
10.18.   Pension Plans 112 10.19.   Operations 112 10.20.   Intercreditor
Default 112 10.21.   [Reserved] 112 10.22.   Subordinated Loan Default 112
10.23   Term Loan Agreement Default 112 XI.   LENDERS’ RIGHTS AND REMEDIES AFTER
DEFAULT. 113 11.1.   Rights and Remedies. 113 11.2.   Agent’s Discretion 114
11.3.   Setoff 115 11.4.   Rights and Remedies not Exclusive 115
11.5.   Allocation of Payments After Event of Default 115 XII.   WAIVERS AND
JUDICIAL PROCEEDINGS. 116 12.1.   Waiver of Notice 116 12.2.   Delay 116
12.3.   Jury Waiver 116 XIII.   EFFECTIVE DATE AND TERMINATION. 117 13.1.   Term
117 13.2.   Termination 117 XIV.   REGARDING AGENT. 117 14.1.   Appointment 117
14.2.   Nature of Duties 118 14.3.   Lack of Reliance on Agent and Resignation.
118 14.4.   Certain Rights of Agent 119 14.5.   Reliance 119 14.6.   Notice of
Default 119 14.7.   Indemnification 120 14.8.   Agent in its Individual Capacity
120 14.9.   Delivery of Documents 120 14.10.   Borrowers’ Undertaking to Agent
120 14.11.   No Reliance on Agent’s Customer Identification Program 120
14.12.   Other Agreements 121 XV.   BORROWING AGENCY. 121 15.1.   Borrowing
Agency Provisions 121

 



 

v



 

15.2.   Waiver of Subrogation 122 XVI.   MISCELLANEOUS. 122 16.1.   Governing
Law 122 16.2.   Entire Understanding. 122 16.3.   Successors and Assigns;
Participations; New Lenders. 125 16.4.   Application of Payments 127
16.5.   Indemnity 127 16.6.   [Reserved] 128 16.7.   Notice 128 16.8.   Survival
130 16.9.   Severability 130 16.10.   Expenses 130 16.11.   Injunctive Relief
131 16.12.   Consequential Damages 131 16.13.   Captions 131
16.14.   Counterparts; Facsimile Signatures 131 16.15.   Construction 131
16.16.   Confidentiality; Sharing Information 131 16.17.   Publicity 132
16.18.   Certifications From Banks and Participants; USA PATRIOT Act 132
16.19   Anti-Terrorism Laws 132 16.20    Intercreditor Agreement 133

 

 

 

 

 

 



 

vi



 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits

 

Exhibit 1.2  Borrowing Base Certificate Exhibit 1.2(a)  Compliance Certificate
Exhibit 2.1  Revolving Credit Note Exhibit 2.24  Form of Lender Joinder and
Assumption Agreement Exhibit 5.5(b)  Projections Exhibit 8.1(i)  Financial
Condition Certificate Exhibit 16.3  Commitment Transfer Supplement

 

 

Schedules

 

Schedule 1.2  Permitted Liens Schedule 4.5  Locations Schedule 4.15(h)  Deposit
and Investment Accounts Schedule 4.19  Real Property Schedule 4.19A  Leased
Interests Schedule 5.1  Consents Schedule 5.2(a)  States of Qualification and
Good Standing Schedule 5.2(b)  Subsidiaries Schedule 5.4  Federal Tax
Identification Number Schedule 5.6  Prior Names Schedule 5.8(b)  Litigation;
Indebtedness Schedule 5.8(d)  Plans Schedule 5.9  Intellectual Property, Source
Code Escrow Agreements Schedule 5.10  Licenses and Permits Schedule 5.14  Labor
Disputes Schedule 5.27  Equity Interests Schedule 5.29  Material Contracts
Schedule 7.8  Indebtedness

 

 

 

 



 



 

vii



 

AMENDED AND RESTATED REVOLVING CREDIT

AND

SECURITY AGREEMENT

 

Amended and Restated Revolving Credit and Security Agreement dated as of
November 8, 2018 among SMTC Corporation, a corporation organized under the laws
of the State of Delaware (“SMTC”), SMTC Manufacturing Corporation of California,
a corporation organized under the laws of the State of California (“SMTC
California”), SMTC Mex Holdings, Inc., a corporation organized under the laws of
the State of Delaware (“SMTC Mex”), HTM Holdings, Inc., a corporation organized
under the laws of the State of Delaware (“HTM”), MC TEST SERVICE, INC., a
corporation organized under the laws of the State of Florida (“MC Test”), MC
ASSEMBLY INTERNATIONAL LLC, a limited liability company under the laws of the
State of Delaware (“MC Assembly International”), MC ASSEMBLY LLC, a limited
liability company organized under the State of Delaware (“MC Assembly” and
together with SMTC, SMTC California, SMTC Mex, HTM, MC Test, and MC Assembly
International, and each other Person joined hereto as a borrower from time to
time, each a “Borrower” and collectively the “Borrowers”), the other financial
institutions which are now or which hereafter become a party hereto (each
individually a “Lender” and collectively the “Lenders”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”).

 

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

 

I.                    DEFINITIONS.

 

1.1.               Accounting Terms. As used in this Agreement, the Other
Documents or any certificate, report or other document made or delivered
pursuant to this Agreement, accounting terms not defined in Section 1.2 or
elsewhere in this Agreement and accounting terms partly defined in Section 1.2
to the extent not defined, shall have the respective meanings given to them
under GAAP; provided, however, whenever such accounting terms are used for the
purposes of determining compliance with financial covenants in this Agreement,
such accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of Borrowers for the fiscal year
ended January 2, 2011. Unless otherwise expressly provided herein, each
accounting term used herein shall have the meaning given it under GAAP.
Notwithstanding the foregoing, (i) with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting in
accordance with FASB ASC 840 on the definitions and covenants herein, GAAP as in
effect on the Closing Date shall be applied and (ii) for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of SMTC and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 

1.2.               General Terms. For purposes of this Agreement the following
terms shall have the following meanings:

 







 

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

 

"Acquisition" shall mean the acquisition of all of the Equity Interests of MC
Assembly and its Subsidiaries pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” shall mean the Stock Purchase Agreement, including all
exhibits and schedules thereto, dated as of November 8, 2018, by and between
SMTC, MC Assembly, the sellers party thereto and the seller representative, as
in effect on the date hereof.

 

"Acquisition Documents" means the Acquisition Agreement and all other
agreements, instruments and other documents related thereto or executed in
connection therewith.

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined in accordance with the definition of
“Consolidated EBITDA”.

 

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

 

“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(ii).

 

“Advances” shall mean and include the Revolving Advances and Letters of Credit.

 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 5% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
equal to the highest of (i) the Base Rate in effect on such day, (ii) the
Federal Funds Open Rate in effect on such day plus one half of one-percent (1/2
of 1%), and (iii) the sum of the Daily LIBOR Rate in effect on such day plus one
percent (1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

 

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 



2



 

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of any Governmental Body, and all orders, judgments and
decrees of all courts and arbitrators.

 

“Applicable Margin” shall mean, (a) an amount equal to one percent (1.00%) for
Revolving Advances consisting of Domestic Rate Loans and (b) an amount equal to
two percent (2.00%) for Revolving Advances consisting of Eurodollar Rate Loans.

 

Effective as of the first day of the month following receipt by Agent of the
quarterly financial statements of the Borrowers on a consolidated and
consolidating basis and related Compliance Certificate for the fiscal quarter
ending June 30, 2019 required under Section 9.8 hereof, and thereafter on the
first day of the month following receipt of the quarterly financial statements
of the Borrowers on a consolidated and consolidating basis and related
Compliance Certificate required under Section 9.8 hereof for the most recently
completed fiscal quarter (each day of such delivery, an “Adjustment Date”), the
Applicable Margin for each type of Advance shall be adjusted, if necessary, to
the applicable percent per annum set forth in the pricing table below
corresponding to the Leverage Ratio for the trailing four quarter period ending
on the last day of the most recently completed fiscal quarter prior to the
applicable Adjustment Date:

 

Leverage Ratio

Applicable Margins for Domestic Rate Loans

 

Applicable Margins for Eurodollar Rate Loans Less than 2.00 to 1.00 0.50% 1.50%
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00 0.75% 1.75%
Greater than or equal to 2.75 to 1.00 1.00% 2.00%

 

 

If the Borrowers shall fail to deliver the financial statements, certificates
and/or other information required under Section 9.8 hereof by the dates required
pursuant to such sections, each Applicable Margin shall be conclusively presumed
to equal the highest Applicable Margin specified in the pricing table set forth
above until the date of delivery of such financial statements, certificates
and/or other information, at which time the rate will be adjusted based upon the
Leverage Ratio reflected in such statements. Notwithstanding anything to the
contrary set forth herein, immediately and automatically upon the occurrence of
any Event of Default, each Applicable Margin shall increase to and equal the
highest Applicable Margin specified in the pricing table set forth above and
shall continue at such highest Applicable Margin until the date (if any) on
which such Event of Default shall be waived in accordance with the provisions of
this Agreement, at which time the rate will be adjusted based upon the Leverage
Ratio reflected on the most recently delivered financial statements and
Compliance Certificate delivered by the Borrowers to Agent pursuant to Section
9.8 hereof (as applicable). Any increase in interest rates and/or other fees
payable by the Borrowers under this Agreement and the Other Documents pursuant
to the provisions of the foregoing sentence shall be in addition to and
independent of any increase in such interest rates and/or other fees resulting
from the occurrence of any Event of Default (including, if applicable, any Event
of Default arising from a breach of Section 9.8 hereof) and/or the effectiveness
of the Default Rate provisions of Section 3.1 hereof or the default fee rate
provisions of Section 3.2 hereof.

 



3



 

If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a consolidated and consolidating basis or for any
other reason, Agent reasonably determines that (a) the Leverage Ratio as
previously calculated as of any applicable date for any applicable period was
inaccurate, and (b) a proper calculation of the Leverage Ratio for any such
period would have resulted in different pricing for such period, then (i) if the
proper calculation of the Leverage Ratio would have resulted in a higher
interest rate for such period, automatically and immediately without the
necessity of any demand or notice by Agent or any other affirmative act of any
party, the interest accrued on the applicable outstanding Advances for such
period under the provisions of this Agreement and the Other Documents shall be
deemed to be retroactively increased by, and Borrowers shall be obligated to
immediately pay to Agent for the ratable benefit of Lenders an amount equal to
the excess of the amount of interest that should have been paid for such period
over the amount of interest actually paid for such period; and (ii) if the
proper calculation of the Leverage Ratio for a period of no more than the
preceding six (6) months would have resulted in a lower interest rate and/or
fees (as applicable) for such six (6) month period, then the interest accrued on
the applicable outstanding Advances and the amount of the fees accruing for such
six (6) month period under the provisions of this Agreement and the Other
Documents shall be deemed to be retroactively decreased by, and each Lender
shall be obligated to pay to the Borrowers, an amount equal to such Lender’s
ratable share of the excess of the amount of interest and fees that was actually
paid for such six (6) month period over the amount of interest and fees that
should have been paid for such six (6) month period (which obligation shall be
satisfied by offset against the amounts thereafter payable from time to time by
the Borrowers to such Lender until paid in full, unless there are no Obligations
then outstanding in which case such Lender shall immediately pay any remaining
unpaid amount to the Borrowers); provided, that, if as a result of any
restatement or other event or other determination by Agent a proper calculation
of the Leverage Ratio would have resulted in a higher interest rate and/or fees
(as applicable) for one or more periods and a lower interest rate and/or fees
(as applicable) for one or more other periods (due to the shifting of income or
expenses from one period to another period or any other reason), then (A) the
amount payable by Borrowers pursuant to clause (i) above shall be based upon the
excess, if any, of the amount of interest and fees that should have been paid
for all applicable periods over the amounts of interest and fees actually paid
for such periods, and (B) the amount payable by the Lenders pursuant to clause
(ii) above shall be based upon the excess, if any of the amount of interest and
fees that was actual paid for all applicable periods over the amount of interest
and fees that should have been paid for such periods.

 

“Authority” shall have the meaning set forth in Section 4.19(d) hereof.

 



4



 

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

“Beneficial Owner” shall mean, for each Borrower, each of the following: (a)
each individual, if any, who, directly or indirectly, owns 25% or more of such
Borrower’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Borrower.

 

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h) hereof.

 

“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h)
hereof.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

 

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.

 

“Borrowers’ Account” shall have the meaning set forth in Section 2.8 hereof.

 

“Borrowing Agent” shall mean SMTC.

 

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the Chief Executive Officer, Chief Financial
Officer or Controller of the Borrowing Agent and delivered to the Agent,
appropriately completed, by which such officer shall certify to Agent the
Formula Amount and calculation thereof as of the date of such certificate.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.

 

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one (1) year,
including the total principal portion of Capitalized Lease Obligations, which,
in accordance with GAAP, would be classified as capital expenditures.

 

“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease which obligations are required to be
classified and accounted for as capital leases for financial reporting purposes
in accordance with GAAP.

 



5



 

“Carryover Amount” shall have the meaning given in Section 7.6.

 

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

 

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code, with respect to which any Loan Party is a “United States shareholder”
within the meaning of Section 951(b) of the Code.

 

“CFTC” shall mean the Commodity Futures Trading Commission.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“Certificate of Beneficial Ownership” shall mean, for each Borrower, a
certificate in form and substance acceptable to Agent (as amended or modified by
Agent from time to time in its sole discretion), certifying, among other things,
the Beneficial Owner of such Borrower.

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following (a) the adoption or taking effect of any Applicable Law (including any
Applicable Laws that were enacted before the Closing Date but are taking effect
after the Closing Date), (b) any change in any Applicable Law or in the
administration, implementation, interpretation or application thereof by any
Governmental Body or (c) the making or issuance of any request, rule, guideline
or directive (whether or not having the force of law) by any Governmental Body;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Applicable
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of law) , in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 



6



 

“Change of Control” shall mean (a) 100% of the Equity Interests of HTM and MC
Assembly Holdings are no longer owned directly (on a fully diluted basis) by
SMTC; (b) 100% of the Equity Interests of SMTC California and SMTC Mex are no
longer owned directly (on a fully diluted basis) by HTM; (c) [reserved]; (d)
100% of the Equity Interests of MC Test are no longer owned directly (on a fully
diluted basis) by MC Assembly Holdings, (e) 100% of the Equity Interests of MC
Assembly International and MC Assembly are no longer owned directly (on a fully
diluted basis) by MC Test, (f) 100% of the Equity Interests of MC Assembly
Mexico are no longer owned directly (on a fully diluted basis) by MC Assembly
and MC Test, collectively, (g) any person or group of persons (within the
meaning of Section 13(d) or 14(a) of the Exchange Act) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) 35% (or, in the case of Red Oak Partners, LLC and its
Affiliates, 40%) or more of the voting Equity Interests of SMTC, (h) during any
period of 12 consecutive months, a majority of the members of the board of
directors of SMTC cease to be composed of individuals: (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board was approved by individuals referred
to in clause (i) above constituting at the time of such election or nomination
at least a majority of that board, or (iii) whose election or nomination to that
board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board, (i) any merger or consolidation by, or sale of substantially all of
the property or assets of, any Borrower or Guarantor, (j) any merger,
consolidation or sale of substantially all of the property or assets of any
Borrower unless any Borrower is merged or consolidated with and into another
Borrower or such sale of property or assets is to another Borrower, (k) Edward
Smith shall cease to be involved in the day to day operations and management of
the business of SMTC, and a successor reasonably acceptable to the Agent and the
Required Lenders is not appointed on market terms or on other terms reasonably
acceptable to the Agent and the Required Lenders within 120 days of such
cessation of involvement; or (l) a "Change of Control" (or any comparable term
or provision) under or with respect to any Indebtedness (including, without
limitation, any Term Loan Obligations) of SMTC or any of its Subsidiaries in an
aggregate principal amount in excess of $500,000, if the effect thereof is to
accelerate, or to permit the acceleration of or otherwise require such
Indebtedness to be prepaid or repaid (or an offer to prepay or repay shall be
required to be made) prior to, the stated maturity of such Indebtedness.

 

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, goods and
services, sales, use, ad valorem, employer health, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, worker’s compensation premiums, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral or any Borrower.

 

“Closing Date” shall mean November 8, 2018, or such other date as may be agreed
to by the parties hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” shall mean and include:

 

(a)                all Receivables;

 

(b)               all Equipment;

 

(c)                all General Intangibles;

 

(d)               all Inventory;

 



7



 

(e)                all Investment Property;

 

(f)                all Domestic Subsidiary Stock and 65% of the Equity Interests
of Mexican Subsidiary Stock (collectively, the “Pledged Equity”);

 

(g)               all of each Borrower’s right, title and interest in and to,
whether now owned or hereafter acquired and wherever located; (i) its respective
goods and other property including, but not limited to, all merchandise returned
or rejected by Customers, relating to or securing any of the Receivables; (ii)
all of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims (whether now existing or hereafter arising); (vii) if and when
obtained by any Borrower, all real and personal property of third parties in
which such Borrower has been granted a lien or security interest as security for
the payment or enforcement of Receivables; (viii) all letter of credit rights
(whether or not the respective letter of credit is evidenced by a writing); (ix)
all supporting obligations; and (x) any other goods, personal property or real
property now owned or hereafter acquired in which any Borrower has expressly
granted a security interest or may in the future grant a security interest to
Agent hereunder, or in any amendment or supplement hereto or thereto, or under
any other agreement between Agent and any Borrower;

 

(h)               all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Borrower or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f) or
(g) of this paragraph; and

 

(i)                 all proceeds and products of (a), (b), (c), (d), (e), (f),
(g) and (h) in whatever form, including, but not limited to: cash, deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds; and

 

(j)                 provided, notwithstanding the foregoing. “Collateral” shall
not include any Excluded Property.

 

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

 



8



 

“Compliance Certificate” shall mean a compliance certificate substantially in
the form attached hereto as Exhibit 1.2(a) to be signed by the Chief Financial
Officer or Controller of Borrowing Agent, which shall state that, based on an
examination sufficient to permit such officer to make an informed statement, (a)
no Default or Event of Default exists, or if such is not the case, specifying
such Default or Event of Default, its nature, when it occurred, whether it is
continuing and the steps being taken by Borrowers with respect to such default
and, such certificate shall have appended thereto calculations which set forth
Borrowers’ compliance with the requirements or restrictions imposed by Sections
6.5, 7.4, 7.5, 7.6, 7.7, 7.8, 7.10 and 7.11; and (b) that to the best of such
officer’s knowledge, each Borrower is in compliance in all material respects
with all federal, state, provincial, municipal and local Environmental Laws, or
if such is not the case, specifying all areas of non-compliance and the proposed
action such Borrower will implement in order to achieve full compliance.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, Term Loan Documents or the Acquisition Agreement, including any
Consents required under all applicable federal, state, provincial or other
Applicable Law.

 

“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

 

"Consolidated EBITDA" means, with respect to any Person for any period:

 

(a)       the Consolidated Net Income of such Person for such period,

 

plus

 

(b)       without duplication, the sum of the following amounts for such period
to the extent deducted in the calculation of Consolidated Net Income for such
period:

 

(i)       any provision for United States federal income taxes or other taxes
measured by net income,

 

(ii)       Consolidated Net Interest Expense,

 

(iii)       any loss from Extraordinary Items,

 

(iv)       any depreciation and amortization expense,

 

(v)       any aggregate net loss on the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business,

 



9



 

(vi)       any transaction fees, costs and expenses incurred prior to, on or
within 180 days after the Effective Date in connection with the consummation of
the transactions contemplated herein in an aggregate amount not to exceed
$4,800,000,

 

(vii)       any integration costs and expenses incurred in connection with the
Acquisition and paid within 365 days following the Effective Date in an
aggregate amount not to exceed $2,000,000,

 

(viii)       one-time costs and synergies described in Schedule 1.01(H) to the
extent that such costs are incurred and such synergies are realized in the
periods set forth in Schedule 1.01(H) and do not exceed the amounts for such
periods set forth in Schedule 1.01(H),

 

(ix)       any other non-cash expenditure, charge or loss for such period (other
than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts and Inventory),

 

(x)       cash restructuring and severance charges, accruals or reserves
(including such costs related to acquisitions after the Effective Date and
adjustments to existing reserves) that are approved in writing by the Agent and
the Required Lenders,

 

(xi)       transition and integration costs incurred in connection with any
Permitted Acquisition that are approved in writing by the Agent and the Required
Lenders,

 

(xii)       any expenses or amortization arising out of the accrual or payment
of any earnouts and other amounts payable under the Acquisition Agreement,

 

(xiii)       amounts received consisting of proceeds of business interruption
insurance,

 

(xiv)       fees, costs and expenses paid or payable in respect of amendments,
restatements or other modifications of the Loan Documents and the Term Loan
Documents,

 

(xv)       transaction fees, costs and expenses in an aggregate amount not to
exceed $1,000,000 in any Fiscal Year, paid or payable in connection with
issuances of Equity Interests (A) outside of the ordinary course of business,
(B) to the extent consummated and (C) to the extent not paid with the proceeds
of such Equity Issuance,

 

(xvi)       transaction fees, costs and expenses in an aggregate amount not to
exceed $250,000 in any Fiscal Year, paid or payable in connection with Permitted
Acquisitions, Permitted Dispositions, issuances or incurrences of Permitted
Indebtedness, and Permitted Investments, in each case, (A) outside of the
ordinary course of business, (B) regardless of whether consummated and (C) to
the extent not paid with the proceeds of any Equity Issuance, and

 

(xvii)       without duplication, the amount of “run rate” cost savings,
operating expense reductions and synergies arising in respect of any
transactional or restructuring or business optimization actions taken and
projected by the Borrowers in good faith to be realized no later than 12 months
after the consummation thereof (as though such cost savings, operating expense
reductions and synergies had been realized on the first day of the relevant
period), net of the amount of actual benefits realized from such actions;
provided that (A) such cost savings, operating reductions and synergies are
factually supportable and approved in writing by the Agent and the Required
Lenders and (B) no such cost savings, operating expense reductions or synergies
shall be included in the calculation of Consolidated EBITDA pursuant to this
clause (xvii) to the extent duplicative of any expenses or charges or other
amounts otherwise included in the calculation of Consolidated EBITDA (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken),

 



10



 

minus

 

(c)       without duplication, the sum of the following amounts for such period
to the extent included in the calculation of such Consolidated Net Income for
such period:

 

(i)       any credit for United States federal income taxes or other taxes
measured by net income,

 

(ii)       any gain from Extraordinary Items,

 

(iii)       any aggregate net gain from the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business, and

 

(iv)       any other non-cash gain, including any reversal of a charge referred
to in clause (b)(ix) above by reason of a decrease in the value of any Equity
Interest;

 

in each case, determined on a consolidated basis in accordance with GAAP.

 

Notwithstanding the foregoing, for the purposes of calculating Consolidated
EBITDA as of any date of measurement ending on or before September 30, 2019,
Consolidated EBITDA for any of the following periods included in the 4 Fiscal
Quarter period ending on such measurement date shall be deemed to be equal to
the following amounts for such period: (1) $3,004,364 for the Fiscal Quarter
ended March 31, 2018, (2) $3,949,268 for the Fiscal Quarter ended June 30, 2018,
and (3) $5,812,853 for the Fiscal Quarter ended September 30, 2018.

 

Notwithstanding the foregoing, in the case of SMTC and its Subsidiaries:

 

(A)there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by SMTC or any of its Subsidiaries during such period to the
extent not subsequently sold, transferred or otherwise disposed of (but not
including the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired) (each such Person, property, business or
asset acquired and not subsequently so disposed of, an "Acquired Entity or
Business") based on the Acquired EBITDA of such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
determined on a historical pro forma basis; and

 



11



 

(B)there shall be excluded in determining Consolidated EBITDA for any period the
Disposed EBITDA of any Person, property, business or asset sold, transferred or
otherwise disposed of, closed or classified as discontinued operations by SMTC
or any of its Subsidiaries during such period (each such Person, property,
business or asset so sold, transferred or otherwise disposed of, closed or
classified, a "Sold Entity or Business") based on the Disposed EBITDA of such
Sold Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer, disposition, closure, classification or
conversion) determined on a historical pro forma basis.

 

"Consolidated Net Income" means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation, and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

 

"Consolidated Net Interest Expense" means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in gross interest expense), in each case, determined on a
consolidated basis and in accordance with GAAP.

 

“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.

 

“Covered Entity” shall mean (a) each Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 



12



 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

 

“Customs” shall have the meaning set forth in Section 2.11(b) hereof.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00, minus
the Reserve Percentage.

 

 

 

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.

 

“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.

 

“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.

 

"Disposed EBITDA" means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined in accordance with the definition of "Consolidated
EBITDA").

 

"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations and the termination of the Loan
Documents), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in cash, or (d) is convertible into or exchangeable for (i) Indebtedness or (ii)
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case of clauses (a) through (d), prior to the date that is 6 months
after the stated maturity date of the Loans.

 

“Documents” shall have the meaning set forth in Section 8.1(c) hereof.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Foreign Holdco” means any Domestic Subsidiary substantially all of the
assets of which consist of the equity interests of one or more Foreign
Subsidiaries that is a CFC (excluding for purposes of this determination, any
intercompany indebtedness of such Foreign Subsidiaries).

 



13



 

"Domestic Loan Party" means any Loan Party that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

 

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).

 

“Domestic Subsidiary Stock” shall mean all of the issued and outstanding shares
of the Equity Interests of HTM, SMTC Mex, SMTC California, MC Assembly Holdings,
MC Test, MC Assembly, MC Assembly International and any other Borrowers.

 

“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.

 

“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.

 

“Earnout Payments” means the Earnout Payments (as defined in the Acquisition
Agreement) as described in Section 1.8 of the Acquisition Agreement.

 

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

 

“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).

 

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

“Eligible Inventory” shall mean and include Inventory, excluding work in
process, with respect to each Borrower, valued at the lower of cost or market
value, determined on a first-in-first-out basis, which is not, in Agent’s
Permitted Discretion, obsolete, slow moving or unmerchantable and which Agent,
in its Permitted Discretion, shall not deem ineligible Inventory, based on such
considerations as Agent may from time to time deem appropriate including whether
the Inventory is subject to a perfected, first priority security interest in
favor of Agent and no other Lien (other than a Permitted Encumbrance). In
addition, Inventory shall not be Eligible Inventory if it (i) does not conform
to all standards imposed by any Governmental Body which has regulatory authority
over such goods or the use or sale thereof, (ii) is in transit, (iii) is located
outside of the continental United States of America or Mexico or at a location
that is not otherwise in compliance with this Agreement, (iv) constitutes
Consigned Inventory, (v) is the subject of an Intellectual Property Claim; (vi)
is subject to a License Agreement or other agreement that limits, conditions or
restricts any Borrower’s or Agent’s right to sell or otherwise dispose of such
Inventory, unless Agent is a party to a Licensor/Agent Agreement with the
Licensor under such License Agreement; (vii) is situated at a location not owned
by a Borrower unless the owner or occupier of such location has executed in
favor of Agent a Lien Waiver Agreement; or (viii) or if the sale of such
Inventory would result in an ineligible Receivable.

 



14



 

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its Permitted Discretion, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate. A Receivable shall not be deemed eligible unless such Receivable is
subject to Agent’s first priority perfected security interest and no other Lien
(other than Permitted Encumbrances), and is evidenced by an invoice or other
documentary evidence satisfactory to Agent. In addition, no Receivable shall be
an Eligible Receivable if:

 

(a)                it arises out of a sale made by any Borrower to an Affiliate
of any Borrower or to a Person controlled by an Affiliate of any Borrower;

 

(b)               it is due or unpaid more than (i) sixty (60) days after the
original due date or (ii) (1) ninety (90) days after the original invoice date
for all Customers other than Specified Customers and (2) one hundred twenty
(120) days after the original invoice date for all Specified Customers;

 

(c)                fifty percent (50%) or more of the Receivables from such
Customer are not deemed Eligible Receivables hereunder. Such percentage may, in
Agent’s Permitted Discretion, be increased or decreased from time to time;

 

(d)               any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;

 

(e)                the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors, (iv)
commence a voluntary case or proceeding under any state or federal bankruptcy
laws (as now or hereafter in effect), (v) be adjudicated a bankrupt or
insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;

 

(f)                the sale is to a Customer outside the United States of
America or Canada, unless the sale is on letter of credit, guaranty or
acceptance terms, in each case acceptable to Agent in its Permitted Discretion,
or such Receivable is subject to credit insurance acceptable to Agent;

 



15



 

(g)               the sale to the Customer is on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment or any other repurchase or
return basis or is evidenced by chattel paper;

 

(h)               Reserved.

 

(i)                 the Customer is the United States of America, any state, or
any department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances (if any);

 

(j)                 the goods giving rise to such Receivable have not been
delivered to and accepted by the Customer or the services giving rise to such
Receivable have not been performed by the applicable Borrower and accepted by
the Customer or the Receivable otherwise does not represent a final sale;

 

(k)               Reserved.

 

(l)                 the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim, the Customer is also a creditor or supplier of a
Borrower or the Receivable is contingent in any respect or for any reason (but
only to the extent of such offset, deduction, defense, dispute, counterclaim or
contingency);

 

(m)             the applicable Borrower has made any agreement with any Customer
for any deduction therefrom, except for discounts or allowances made in the
Ordinary Course of Business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;

 

(n)               any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed in writing or if such
Borrower has knowledge of such dispute;

 

(o)               such Receivable is not payable to a Borrower; or

 

(p)               such Receivable is not otherwise satisfactory to Agent as
determined in its Permitted Discretion.

 

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.

 

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

 



16



 

“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.

 

"Equity Documents" means each of the following:

 

(a)                the Registration Rights Agreement, duly executed by SMTC;

 

(b)               the Warrants, duly executed by SMTC; and

 

(c)                each Subscription Agreement, duly executed by SMTC.

 

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, unlimited liability member interests, participation
or other equivalents of or interest in (regardless of how designated) equity of
such Person, whether voting or nonvoting, including common stock, preferred
stock, convertible securities or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
SEC under the Exchange Act).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (a) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by Agent
as an authorized information vendor for the purpose of displaying rates at which
U.S. dollar deposits are offered by leading banks in the London interbank
deposit market (a “Eurodollar Alternate Source”), at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period as the London interbank offered rate for U.S. Dollars for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period (or (x) if there shall at any time,
for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page)
or any Eurodollar Alternate Source, a comparable replacement rate determined by
Agent at such time (which determination shall be conclusive absent manifest
error), (y) if the LIBOR Rate is unascertainable as set forth in Section
3.8.2(i), a comparable replacement rate determined in accordance with Section
3.8.2), by (b) a number equal to 1.00 minus the Reserve Percentage; provided,
however, that if the Eurodollar Rate determined as provided above would be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 



17



 

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. Agent shall give reasonably prompt notice
to the Borrowing Agent of the Eurodollar Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

 

“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.

 

“Eurodollar Termination Date” shall have the meaning set forth in Section
3.8.2(a) hereof.

 

“Event of Default” shall have the meaning set forth in Article X hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” (a) all assets or property, other than Inventory and Accounts,
of a Loan Party that would otherwise be included as Collateral but for the
express terms of (i) any permit, lease, license, contract or other agreement or
instrument constituting or applicable to such asset or (ii) applicable Law
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law or principles of equity) that, in each case, prohibits the grant of a
security interest in and to such asset or property or under which the grant of a
security interest in and to such asset or property would impair the validity or
enforceability of such asset or property (including any United States
intent-to-use trademark applications); provided, however, that such assets or
property shall constitute “Excluded Assets” only to the extent and for so long
as such permit, lease, license, contract or other agreement or applicable Law
validly prohibits the creation of a Lien on such property in favor of Agent and,
upon the termination of such prohibition (by written consent or in any other
manner), such property shall cease to constitute “Excluded Assets”; (b) voting
Equity Interests of any first-tier Foreign Subsidiary that is a CFC or any
first-tier Subsidiary that is a Domestic Foreign Holdco in excess of 65% of the
aggregate voting Equity Interests of such first-tier Foreign Subsidiary or
Domestic Foreign Holdco, (c) to the extent that applicable Law requires that a
Subsidiary of any Loan Party issue nominee or directors’ qualifying shares, such
nominee or qualifying shares, (d) property subject to a purchase money security
interest or Capital Lease Obligations permitted to be incurred or provided under
any Loan Document to the extent and for so long as the contract, agreement or
other document in which such Lien is granted (or the documentation providing for
such purchase money security interest or capital lease) prohibits the creation
of a Lien of the type that would be provided under this Agreement on such
property or would require the consent of any Person which has not been obtained
and (e) other assets to the extent Agent determines in its reasonable judgment
that the cost of obtaining such pledge or security interest is excess in
relation to the benefit thereof; provided, however, that Excluded Assets shall
not include any proceeds of property described in clauses (a) through (e) above
(unless such proceeds are also described in such clauses).

 



18



 

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any successor provision that is substantively the equivalent thereof
(and, in each case, any regulations promulgated thereunder or official
interpretations thereof).

 

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided, however;
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

 

“Fee Letter” shall mean the fee letter dated the Closing Date among Borrowers
and PNC.

 

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any Person
for any period, the ratio of (a) Consolidated EBITDA of such Person and its
Subsidiaries for such period, minus Unfunded Capital Expenditures made by such
Person and its Subsidiaries during such period, minus income taxes paid or
payable by such Person and its Subsidiaries during such period, to (b) the sum
of (i) all principal payments of Indebtedness of such Person and its
Subsidiaries scheduled to be paid during such period (excluding prepayments
under the Term Loan Agreement permitted under Section 7.17 hereunder) to the
extent there is an equivalent permanent reduction in the commitments thereunder,
plus (ii) Consolidated Net Interest Expense of such Person and its Subsidiaries
for such period, plus (iii) cash dividends or distributions paid, or the
purchase, redemption or other acquisition or retirement for value (including in
connection with any merger or consolidation), by such Person or any of its
Subsidiaries, in respect of the Equity Interests of such Person or any of its
Subsidiaries (other than dividends or distributions paid by a Loan Party to any
other Loan Party) during such period.

 



19



 

Notwithstanding the foregoing, for the purposes of calculating the Fixed Charge
Coverage Ratio as of any date of measurement ending on or before September 30,
2019, (a) Unfunded Capital Expenditures described in clause (a) of the
definition of Fixed Charge Coverage Ratio for any of the following periods
included in the four fiscal quarter period ending on such measurement date shall
be deemed to be equal to the following amounts for such period: (1) $569,005 for
the fiscal quarter ended March 31, 2018, (2) $3,477,868 for the fiscal quarter
ended June 30, 2018, and (3) $2,620,380 for the fiscal quarter ended September
30, 2018, (b) income taxes described in clause (a) of the definition of Fixed
Charge Coverage Ratio for any of the following periods included in the four
fiscal quarter period ending on such measurement date shall be deemed to be
equal to the following amounts for such period: (1) $27,036 for the fiscal
quarter ended March 31, 2018, (2) $336,778 for the fiscal quarter ended June 30,
2018, and (3) $253,250 for the fiscal quarter ended September 30, 2018, and (c)
the sum described in clause (b) of the definition of Fixed Charge Coverage Ratio
for any of the following periods included in the four fiscal quarter period
ending on such measurement date shall be deemed to be equal to the following
amounts for such period: (1) $2,369,574 for the fiscal quarter ended March 31,
2018, (2) $2,369,574 for the fiscal quarter ended June 30, 2018, and (3)
$2,369,574 for the fiscal quarter ended September 30, 2018.

 

"Foreign Loan Party" means any Loan Party that is organized under the laws of a
jurisdiction other than any state of the United States of America or the
District of Columbia.

 

“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.

 

“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time, subject to Section 1.1 hereof.

 

“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, industrial designs,
patents, patent applications, equipment formulations, manufacturing procedures,
quality control procedures, trademarks, trademark applications, service marks,
trade secrets, goodwill, copyrights, design rights, software, computer
information, source codes, codes, records and updates, registrations, licenses,
franchises, customer lists, tax refunds, tax refund claims, computer programs,
all claims under guaranties, security interests or other security held by or
granted to such Borrower to secure payment of any of the Receivables by a
Customer (other than to the extent covered by Receivables) all rights of
indemnification and all other intangible property of every kind and nature
(other than Receivables).

 

“Governmental Acts” shall have the meaning set forth in Section 2.17 hereof.

 

“Governmental Body” shall mean any nation or government, any state, provincial
or other political subdivision thereof or any entity, authority, agency,
division or department exercising the legislative, judicial, regulatory or
administrative functions of or pertaining to a government.

 



20



 

“Gross-Up Payments” shall have the meaning set forth in Section 3.10 hereof.

 

“Guarantor” shall mean each of SMTC de Chihuahua, Radio Componentes, MC Assembly
Holdings, MC Assembly Mexico and any other Person who may hereafter guarantee
payment or performance of the whole or any part of the Obligations and
“Guarantors” means collectively all such Persons.

 

“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor.

 

“Guaranty” shall mean any guaranty of any Borrower, as applicable, executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders.

 

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

 

“Hedge Liabilities” shall mean the liabilities of Borrower to the provider of
any Lender-Provided Interest Rate Hedge or Lender-Provided Other Hedge.

 

"Holding Company" means the Loan Parties listed on Schedule 1.01(C).

 

"Inactive Subsidiary" means each Subsidiary of SMTC listed on Schedule 1.01(E).
Notwithstanding the foregoing, no Subsidiary that is required to become a
Borrower or Guarantor shall constitute an Inactive Subsidiary.

 

“Increasing Lender” shall have the meaning set forth in Section 2.24(a) hereof.

 



21



 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (including any
earn-out (other than any earn-out payable in connection with the Acquisition),
purchase price adjustment (other than in respect of a working capital
adjustment) or similar obligation, but excluding any trade payables or other
accounts payable incurred in the ordinary course of such Person's business and
not outstanding for more than 90 days after the date such payable was created);
(c) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments or upon which interest payments are customarily made;
(d) all reimbursement, payment or other obligations and liabilities of such
Person created or arising under any conditional sales or other title retention
agreement with respect to property used and/or acquired by such Person, even
though the rights and remedies of the lessor, seller and/or lender thereunder
may be limited to repossession or sale of such property; (e) all Capitalized
Lease Obligations of such Person; (f) all obligations and liabilities,
contingent or otherwise, of such Person, in respect of letters of credit,
acceptances and similar facilities; (g) all obligations and liabilities,
calculated on a basis satisfactory to the Agent and in accordance with accepted
practice, of such Person under Hedging Agreements; (h) all monetary obligations
under any receivables factoring, receivable sales or similar transactions and
all monetary obligations under any synthetic lease, tax ownership/operating
lease, off-balance sheet financing or similar financing; (i) all Contingent
Obligations; (j) all Disqualified Equity Interests; and (k) all obligations
referred to in clauses (a) through (j) of this definition of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien upon property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness (valued at the lesser of the principal amount of such
obligation and the value of the property subject to any such Lien). The
Indebtedness of any Person shall include the Indebtedness of any partnership of
or joint venture in which such Person is a general partner or a joint venture.

 

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, industrial design, trade secret or license or other right to
use any of the foregoing.

 

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.

 

"Intercompany Subordination Agreement" shall mean an Intercompany Subordination
Agreement made by SMTC and its Subsidiaries in favor of Agent for the benefit of
the Agents and the Lenders,

 

“Intercreditor Agreements” shall mean that certain Intercreditor Agreement,
dated as of the Closing Date, by and between Agent and Term Loan Agent, and
acknowledged by Borrowers and Guarantors, as amended from time to time in
accordance with the express terms thereof.

 

“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b) hereof.

 



22



 

“Interest Rate” shall mean (a) with respect to Domestic Rate Loans to Borrowers,
an interest per annum equal to the sum of the Alternate Base Rate plus the
Applicable Margin, and (b) with respect to Eurodollar Rate Loans, an interest
rate per annum equal to the sum of the Eurodollar Rate plus the Applicable
Margin.

 

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.

 

“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts, futures contracts, commodities accounts and futures accounts.

 

“ISP99 Rules” shall have the meaning set forth in Section 2.10(b) hereof.

 

“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.

 

“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to, and as lessee, of the premises identified on Schedule
4.19(A) hereto.

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

 

“Lender Default” shall have the meaning set forth in Section 2.23(a) hereof.

 

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which Agent confirms meets the
following requirements: such Interest Rate Hedge (i) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner and (ii) is entered into for hedging (rather
than speculative) purposes. The liabilities of any Borrower to the provider of
any Lender-Provided Interest Rate Hedge shall be “Obligations” hereunder,
guaranteed obligations under any Guaranty and secured obligations under any
Guarantor Security Agreement and otherwise treated as Obligations for purposes
of each of the Other Documents. The Liens securing the Hedge Liabilities shall
be pari passu with the Liens securing all other Obligations under this Agreement
and the Other Documents.

 



23



 

“Lender-Provided Other Hedge” shall mean an Other Hedge which is provided by any
Lender and with respect to which Agent confirms meets the following
requirements: such Other Hedge (i) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (ii) is entered into for hedging (rather than speculative)
purposes. The liabilities of any Borrower to the provider of any Lender-Provided
Other Hedge shall be “Obligations” hereunder, guaranteed obligations under any
Guaranty and secured obligations under any Guarantor Security Agreement and
otherwise treated as Obligations for purposes of each of the Other Documents.
The Liens securing the Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents.

 

“Letter of Credit Application” shall have the meaning set forth in Section
2.10(a) hereof.

 

“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.12(d)
hereof.

 

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2(a)
hereof.

 

“Letter of Credit Sublimit” shall mean an amount equal to $5,000,000.

 

“Letters of Credit” shall have the meaning set forth in Section 2.9 hereof.

 

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

 

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

 

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
title retention right, claim or encumbrance, or preference, priority or other
security agreement or preferential arrangement held or asserted in respect of
any asset of any kind or nature whatsoever including any conditional sale or
other title retention agreement, any lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement under the Uniform Commercial Code or comparable
law of any jurisdiction.

 



24



 

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent and Term Loan Agent by a Person who owns or occupies premises at which any
Collateral may be located from time to time and by which such Person shall waive
or subordinate any Lien that such Person may ever have with respect to any of
the Collateral and shall authorize Agent from time to time to enter upon the
premises to inspect or remove the Collateral from such premises or to use such
premises to store or dispose of such Inventory.

 

"Liquidity" means, at any time, the sum of (a) Undrawn Availability plus (b)
Qualified Cash, in each case, at such time.

 

“Loan Documents” means this Agreement together with each Other Document.

 

“Loan Party” means any Borrower and any Guarantor.

 

“Material Adverse Effect” shall mean a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Loan Parties taken
as a whole, (b) the ability of the Loan Parties taken as a whole to perform any
of their obligations under any Loan Document, (c) the legality, validity or
enforceability of this Agreement or any other Loan Document, (d) the rights and
remedies of any Agent or any Lender under any Loan Document, or (e) the
validity, perfection or priority of a Lien in favor of the Agent for the benefit
of the Agents and the Lenders on Collateral having a fair market value in excess
of $500,000.

 

“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of Borrowers, which are material to any
Borrower’s business or which, the failure to comply with, could reasonably be
expected to result in a Material Adverse Effect.

 

“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

 

“Maximum Revolving Advance Amount” shall mean $45,000,000, as such amount may be
increased in accordance with Section 2.24 hereof.

 

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

 

“MC Assembly Holdings” shall mean MC Assembly Holdings, Inc., a Delaware
corporation.

 

“MC Assembly” shall mean MC Assembly LLC, a Delaware LLC.

 

“MC Assembly International” shall mean MC Assembly International LLC, a Delaware
limited liability company.

 



25



 

“MC Assembly Mexico” shall mean MC Assembly Mexico S. de R.L. de C.V., a
corporation organized under the laws of Mexico.

 

“MC Test Service” shall mean MC Test Service, Inc., a Florida corporation.

 

“Mexican Security Agreements” shall mean and include any security documents
executed and or delivered by SMTC Mex, SMTC de Chihuahua, Radio Componentes or
MC Assembly Mexico to Agent.

 

“Mexican Subsidiary Stock” shall mean all of the issued and outstanding shares
of the Equity Interests of SMTC de Chihuahua, Radio Componentes and MC Assembly
Mexico.

 

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d).

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five (5) years, were required, by any Borrower or any member of the
Controlled Group.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4063 or 4064 of ERISA.

 

“New Lender” shall have the meaning set forth in Section 2.24(a) hereof.

 

“Net Invoice Cost” shall mean, with respect to Equipment, the net invoice cost
of such Equipment (excluding taxes, shipping, delivery, handling, installation,
overhead and other so called “soft” costs).

 

“Non-Defaulting Lender” shall have the meaning set forth in Section 2.23(b)
hereof.

 

“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.

 

“Notes” shall mean the Revolving Credit Notes; each a “Note”.

 



26



 

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances) debts, liabilities, obligations, covenants and duties
owing by any Borrower to Lenders or Agent or to any other direct or indirect
subsidiary or affiliate of Agent or any Lender of any kind or nature, present or
future (including any interest or other amounts accruing thereon, and any costs
and expenses of any Person payable by any Borrower and any indemnification
obligations payable by any Borrower arising or payable after maturity, or after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Borrower, whether or not a
claim for post-filing or post-petition interest or other amounts is allowable or
allowed in such proceeding), whether or not evidenced by any note, guaranty or
other instrument, whether arising under any agreement, instrument or document,
(including this Agreement and the Other Documents) whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
of a letter of credit, loan, equipment lease or guarantee, under any interest or
currency swap, future, option or other similar agreement, or in any other
manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of Agent’s or any Lenders non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including,
but not limited to, any and all of any Borrower’s Indebtedness and/or
liabilities under this Agreement, the Other Documents or under any other
agreement between Agent or Lenders and any Borrower and any amendments,
extensions, renewals or increases and all costs and expenses of Agent and any
Lender incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys’ fees and expenses and all obligations of
any Borrower to Agent or Lenders to perform acts or refrain from taking any
action.

 

“Order” shall have the meaning set forth in Section 2.18 hereof.

 

“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.

 

“Other Documents” shall mean the Note, the Perfection Certificates, the Pledge
Agreements, any Guaranty, any Guarantor Security Agreement, any Lender-Provided
Interest Rate Hedge, any Lender-Provided Other Hedge, the Intercreditor
Agreements, the Mexican Security Agreements, the Subordination Agreements, any
other foreign security agreement and any and all other agreements, instruments
and documents, including intercreditor agreements, guaranties, pledges, powers
of attorney, consents, interest or currency swap agreements or other similar
agreements and all other writings heretofore, now or hereafter executed by any
Borrower or any Guarantor and/or delivered to Agent or any Lender in respect of
the transactions contemplated by this Agreement.

 

“Other Hedge” shall mean any foreign exchange, currency swap or other similar
arrangements designed to protect against fluctuations in currency values.

 

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b)
hereof.

 

“Overadvance Threshold Amount” shall have the meaning set forth in Section
16.2(b) hereof.

 

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

 



27



 

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

 

“Participation Advance” shall have the meaning set forth in Section 2.12(d)
hereof.

 

“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.

 

“Payee” shall have the meaning set forth in Section 3.10 hereof.

 

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Sections 412, 430 or 436 of the
Code and either (i) is maintained or to which contributions are required by
Borrower or any member of the Controlled Group; or (ii) has at any time within
the preceding five years been maintained or to which contributions have been
required by Borrower or any entity which was at such time a member of the
Controlled Group.

 

“Perfection Certificates” shall mean collectively, the Perfection Certificates
and the responses thereto provided by Borrowers and Guarantors and delivered to
Agent.

 

"Permitted Acquisition" means any acquisition by a Loan Party or any
wholly-owned Subsidiary of a Loan Party to the extent that each of the following
conditions shall have been satisfied:

 

(d)               no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition;

 

(e)                to the extent the acquisition will be financed in whole or in
part with the proceeds of any Loan, the conditions set forth in Section 8.2
shall have been satisfied;

 

(f)                the Borrowers shall have furnished to the Agent at least 15
Business Days prior to the consummation of such acquisition (i) an executed term
sheet and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such acquisition) and, at the request of Agent, such other
information and documents that Agent may request, including, without limitation,
executed counterparts of the respective agreements, instruments or other
documents pursuant to which such acquisition is to be consummated (including,
without limitation, any related management, non-compete, employment, option or
other material agreements), any schedules to such agreements, instruments or
other documents and all other material ancillary agreements, instruments or
other documents to be executed or delivered in connection therewith, (ii) pro
forma financial statements of the SMTC and its Subsidiaries after the
consummation of such acquisition, (iii) a certificate of the chief financial
officer of the SMTC, demonstrating on a pro forma basis compliance, as at the
end of the most recently ended fiscal quarter for which internally prepared
financial statements are available, with all covenants set forth in Section 6.5
hereof after the consummation of such acquisition, and (iv) copies of such other
agreements, instruments or other documents as Agent shall reasonably request;

 



28



 

(g)               the agreements, instruments and other documents referred to in
paragraph (c) above shall provide that (i) neither the Loan Parties nor any of
their Subsidiaries shall, in connection with such acquisition, assume or remain
liable in respect of any Indebtedness other obligation of the serller(s) (except
for obligations incurred in the ordinary course of business in operating the
property so acquired and necessary or desirable to the continued operation of
such property and except for Permitted Indebtedness), and (ii) all property to
be so acquired in connection with such acquisition shall be free and clear of
any and all Liens, except for Permitted Liens (and if any such property is
subject to any Lien not permitted by this clause (ii) then concurrently with
such acquisition such Lien shall be released);

 

(h)               such acquisition shall be effected in such a manner so that
the acquired assets or Equity Interests are owned either by a Loan Party or a
wholly-owned Subsidiary of a Loan Party and, if effected by merger or
consolidation involving a Loan Party, such Loan Party shall be the continuing or
surviving Person;

 

(i)                 the Borrowers shall have Liquidity in an amount equal to or
greater than $15,000,000 immediately after giving effect to the consummation of
the proposed Acquisition;

 

(j)                 the assets being acquired or the Person whose Equity
Interests are being acquired did not have negative Consolidated EBITDA during
the 12 consecutive month period most recently concluded prior to the date of the
proposed Acquisition;

 

(k)               the assets being acquired (other than assets which are not
material in value in relation to the Loan Parties' and their Subsidiaries' total
assets on a pro forma basis), or the Person whose Equity Interests are being
acquired, are useful in or engaged in, as applicable, the business of the Loan
Parties and their Subsidiaries or a business reasonably related thereto;

 

(l)                 the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States;

 

(m)             such Acquisition shall be consensual and shall have been
approved by the board of directors of the Person whose Equity Interests or
assets are proposed to be acquired and shall not have been preceded by an
unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, SMTC or any of its Subsidiaries or an Affiliate thereof;

 

(n)               any such Subsidiary (and its equityholders) shall execute and
deliver the agreements, instruments and other documents required by Section
7.12(a) on or prior to the date of the consummation of such Acquisition and
Agent shall have received a first-priority security interest in all acquired
assets or Equity Interests, subject to documentation satisfactory to Agent;

 



29



 

(o)               the Purchase Price payable in respect of (i) any single
Acquisition or series of related Acquisitions shall not exceed $15,000,000 in
the aggregate; provided that the Purchase Price payable in respect of any
Acquisition or series of related Acquisitions in excess of $3,500,000 shall be
funded solely with the proceeds of any issuance or contribution to Qualified
Equity Interest, and (ii) all Acquisitions (including the proposed Acquisition)
shall not exceed $25,000,000 during the term of this Agreement; provided that
the aggregate Purchase Price payable in respect of all Acquisitions (including
the proposed Acquisition) during the term of this Agreement in excess of
$5,000,000 shall be funded solely with the proceeds or any issuance of or
contribution to Qualified Equity Interest in connection therewith; and

 

(p)               no assets acquired in any such transaction(s) shall be
included in the Formula Amount until Agent has received a field examination
and/or appraisal of such assets, in form and substance acceptable to Agent.

 

“Permitted Discretion” shall mean, with respect to Agent, the exercise in good
faith of its reasonable business judgment from the perspective of an asset based
lender.

 

"Permitted Disposition" means:

 

(a)                sale of Inventory in the ordinary course of business;

 

(b)               licensing, on a non-exclusive basis, Intellectual Property
rights in the ordinary course of business;

 

(c)                leasing or subleasing assets in the ordinary course of
business;

 

(d)               (i) the lapse of registered Intellectual Property of the SMTC
and its Subsidiaries to the extent not economically desirable in the conduct of
their business or (ii) the abandonment of Intellectual Property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Agent and Lenders;

 

(e)                any involuntary loss, damage or destruction of property;

 

(f)                any involuntary condemnation, seizure or taking, by exercise
of the power of eminent domain or otherwise, or confiscation or requisition of
use of property;

 

(g)               so long as no Event of Default has occurred and is continuing
or would result therefrom, transfers of assets (i) from SMTC or any of its
Subsidiaries (other than the Borrowers) to a Loan Party (other than SMTC), and
(ii) from any Subsidiary of SMTC that is not a Loan Party to any other
Subsidiary of SMTC;

 



30



 

(h)               Disposition of surplus, obsolete or worn-out equipment or
equipment which is otherwise not used or useful in the business of SMTC and its
Subsidiaries or the disposition of equipment in connection with the exchange or
replacement thereof;

 

(i)                 Disposition of non-core assets acquired pursuant to any
Permitted Acquisition that are (i) surplus or otherwise not used in the business
of SMTC and its Subsidiaries and (ii) Disposed of within twelve months of the
date of such Permitted Acquisition; and

 

(j)                 Disposition of property or assets not otherwise permitted in
clauses (a) through (i) above for cash in an aggregate amount not less than the
fair market value of such property or assets;

 

provided that the Net Cash Proceeds of such Dispositions (including the proposed
Disposition) (1) in the case of clause (j) above, do not exceed $1,000,000 in
the aggregate in any Fiscal Year and (2) in all cases, are, subject to the
Intercreditor Agreement, paid to the Agent for the benefit of the Agents and the
Lenders and application to the Obligations (and any such excess applied as
required pursuant to the Intercreditor Agreement).

 

"Permitted Indebtedness" means:

 

(a)                any Indebtedness owing to any Agent or any Lender under this
Agreement and the other Loan Documents;

 

(b)               any other Indebtedness listed on Schedule 5.8(b), and any
Permitted Refinancing Indebtedness in respect of such Indebtedness;

 

(c)                Permitted Purchase Money Indebtedness and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;

 

(d)               Permitted Intercompany Investments;

 

(e)                Indebtedness incurred in the ordinary course of business
under performance, surety, statutory, and appeal bonds;

 

(f)                Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Loan Parties, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the period in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
period;

 

(g)               the incurrence by any Loan Party of Indebtedness under
Interest Rate Hedge that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with such Loan
Party's operations and not for speculative purposes;

 



31



 

(h)               Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called "procurement cards" or "P-cards") or other similar cash management
services, in each case, incurred in the ordinary course of business;

 

(i)                 contingent liabilities in respect of any indemnification
obligation, working capital adjustment, tax gross-up, make-whole, non-compete,
or similar obligation of any Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions;

 

(j)                 Indebtedness of a Person whose assets or Equity Interests
are acquired by SMTC or any of its Subsidiaries in a Permitted Acquisition in an
aggregate amount not to exceed $1,000,000 at any one time outstanding; provided,
that such Indebtedness (i) is either Permitted Purchase Money Indebtedness or a
Capitalized Lease with respect to equipment or mortgage financing with respect
to a Facility, (ii) was in existence prior to the date of such Permitted
Acquisition, and (iii) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition;

 

(k)               [reserved];

 

(l)                 Indebtedness not otherwise permitted hereby which is
unsecured in an aggregate amount not exceeding $500,000 at any time outstanding;

 

(m)             Term Loan Obligations in an aggregate principal amount not to
exceed the Maximum Term Loan Obligations (as defined in the Intercreditor
Agreement), so long as such Term Loan Obligations are subject to the terms and
conditions of the Intercreditor Agreement; and

 

(n)               Subordinated Indebtedness in an aggregate amount not exceeding
$1,000,000 at any time outstanding.

 

"Permitted Intercompany Investments" means Investments made by (a) a Domestic
Loan Party to or in another Domestic Loan Party (other than a Holding Company),
(b) a Foreign Loan Party to or in another Foreign Loan Party (other than a
Holding Company), (c) a Domestic Loan Party to or in a Foreign Loan Party (other
than a Holding Company) or other Foreign Subsidiary in an aggregate amount for
all such Investments not to exceed, during any fiscal month of SMTC and its
Subsidiaries, amounts (i) that are reasonably expected by SMTC to be used to
fund operations of such Persons for such fiscal month substantially consistent
with past practices and (ii) that do not result in any failure by the Loan
Parties to be in compliance with the provisions of Section 7.18, (d) a Foreign
Loan Party to or in a Domestic Loan Party (other than a Holding Company), (e) a
Subsidiary that is not a Loan Party to or in another Subsidiary that is not a
Loan Party, (f) a Subsidiary that is not a Loan Party to or in a Loan Party, so
long as, in the case of a loan or advance, the parties thereto are party to the
Intercompany Subordination Agreement, and (g) a Loan Party to or in a Subsidiary
that is not a Loan Party, so long as (i) the aggregate amount of all such
Investments made by the Loan Parties to or in Subsidiaries that are not Loan
Parties does not exceed $750,000 at any time outstanding, (ii) no Default or
Event of Default has occurred and is continuing either before or after giving
effect to such Investment, and (iii) the Borrowers have Liquidity of not less
than $15,000,000 after giving effect to such Investment.

 



32



 

"Permitted Investments" means:

 

(a)                Investments in cash and Cash Equivalents;

 

(b)               Investments in negotiable instruments deposited or to be
deposited for collection in the ordinary course of business;

 

(c)                advances made in connection with purchases of goods or
services in the ordinary course of business;

 

(d)               Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of insolvency
proceedings involving an account debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries;

 

(e)                Investments existing on the date hereof, as set forth on
Schedule 1.01(f) hereto, but not any increase in the amount thereof as set forth
in such Schedule or any other modification of the terms thereof;

 

(f)                Permitted Intercompany Investments; and

 

(g)               Permitted Acquisitions.

 

"Permitted Liens" means:

 

(a)                Liens securing the Obligations;

 

(b)               Liens for taxes, assessments and governmental charges the
payment of which is not required under Section 4.13;

 

(c)                Liens imposed by law, such as carriers', warehousemen's,
mechanics', materialmen's and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than 30 days or are being contested in good
faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;

 

(d)               Liens described on Schedule 1.2, provided that any such Lien
shall only secure the Indebtedness that it secures on the Closing Date and any
Permitted Refinancing Indebtedness in respect thereof;

 

(e)                purchase money Liens on equipment acquired or held by any
Loan Party or any of its Subsidiaries in the ordinary course of its business to
secure Permitted Purchase Money Indebtedness so long as such Lien only (i)
attaches to such property and (ii) secures the Indebtedness that was incurred to
acquire such property or any Permitted Refinancing Indebtedness in respect
thereof;

 



33



 

(f)                deposits and pledges of cash securing (i) obligations
incurred in respect of workers' compensation, unemployment insurance or other
forms of governmental insurance or benefits, (ii) the performance of bids,
tenders, leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due;

 

(g)               with respect to any real property, easements, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto that do not (i) secure obligations for the payment of money
or (ii) materially impair the value of such property or its use by any Loan
Party or any of its Subsidiaries in the normal conduct of such Person's
business;

 

(h)               Liens of landlords and mortgagees of landlords (i) arising by
statute or under any lease or contractual obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, or (iii)
for amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;

 

(i)                 the title and interest of a lessor or sublessor in and to
personal property leased or subleased (other than through a capitalized lease),
in each case extending only to such personal property;

 

(j)                 non-exclusive licenses of Intellectual Property rights in
the ordinary course of business;

 

(k)               judgment liens (other than for the payment of taxes,
assessments or other governmental charges) securing judgments and other
proceedings not constituting an Event of Default;

 

(l)                 rights of set-off or bankers' liens upon deposits of cash in
favor of banks or other depository institutions, solely to the extent incurred
in connection with the maintenance of such deposit accounts in the ordinary
course of business;

 

(m)             Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness;

 

(n)               Liens assumed by SMTC and its Subsidiaries in connection with
a Permitted Acquisition that secure Indebtedness permitted by clause (j) of the
definition of Permitted Indebtedness;

 



34



 

(o)               Liens solely on any cash earnest money deposits made by any
Loan Party in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition;

 

(p)               Liens securing the Indebtedness permitted under clause (m) of
the definition of Permitted Indebtedness, so long as such Liens are subject to
the terms and conditions of the Intercreditor Agreement; and

 

(q)               Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $250,000.

 

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed or tangible assets
secured by a Lien permitted under clause (e) of the definition of "Permitted
Liens"; provided that (a) such Indebtedness is incurred within 20 days after
such acquisition, (b) such Indebtedness when incurred shall not exceed the
purchase price of the asset financed and (c) the aggregate principal amount of
all such Indebtedness shall not exceed $2,000,000 at any time outstanding.

 

"Permitted Refinancing Indebtedness" means the extension of maturity,
refinancing or modification of the terms of Indebtedness so long as:

 

(a)                upon giving effect to such extension, refinancing or
modification, the amount of such Indebtedness is not greater than the amount of
Indebtedness outstanding immediately prior to such extension, refinancing or
modification (other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto);

 

(b)               such extension, refinancing or modification does not result in
a shortening of the average weighted maturity (measured as of the extension,
refinancing or modification) of the Indebtedness so extended, refinanced or
modified;

 

(c)                such extension, refinancing or modification is pursuant to
terms that are not less favorable to the Loan Parties and the Lenders than the
terms of the Indebtedness (including, without limitation, terms relating to the
collateral (if any) and subordination (if any)) being extended, refinanced or
modified; and

 

(d)               the Indebtedness that is extended, refinanced or modified is
not recourse to any Loan Party or any of its Subsidiaries that is liable on
account of the obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended.

 



35



 

"Permitted Restricted Payments" means any of the following Restricted Payments
made by:

 

(a)                any Loan Party to SMTC in amounts necessary to pay taxes and
other customary expenses as and when due and owing by SMTC in the ordinary
course of its business (including salaries and related reasonable and customary
expenses incurred by employees of SMTC),

 

(b)               any Loan Party to SMTC in amounts necessary to pay any amounts
as and when due and owing by SMTC under any Equity Document,

 

(c)                any Subsidiary of SMTC to its direct parent, and

 

(d)               SMTC to pay dividends in the form of Qualified Equity
Interests.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, unlimited liability
company, limited liability partnership, institution, public benefit corporation,
joint venture, entity or Governmental Body (whether federal, state, county,
city, municipal or otherwise, including any instrumentality, division, agency,
body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA that is a Pension Benefit Plan, a Multiemployer Plan, or a welfare plan
which provides self insured benefits and that is maintained by any Borrower or
any member of the Controlled Group or any such Plan to which any Borrower or any
member of the Controlled Group is required to contribute on behalf of any member
of the Controlled Group.

 

“Pledge Agreements” shall mean, collectively, that certain Amended and Restated
Collateral Pledge Agreement executed by (i) SMTC pledging the Equity Interests
of HTM, SMTC Nova Scotia Company and MC Assembly Holdings; (ii) HTM pledging the
Equity Interests of SMTC California; (iii) SMTC Mex pledging the Equity
Interests of SMTC de Chihuahua; (iv) SMTC de Chihuahua pledging the Equity
Interests of Radio Componentes; (v) [reserved]; (vi) [reserved]; (vii) MC
Assembly Holdings pledging the Equity Interests of MC Test; (viii) MC Test
pledging the Equity Interests of MC Assembly International, MC Assembly and MC
Assembly Mexico; and (ix) MC Assembly International pledging the Equity
Interests of MC Assembly Mexico, in each case dated as of the Closing Date, and
any other pledge agreements executed subsequent to the Closing Date by any other
Person to secure the Obligations.

 

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

 

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.

 

“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.

 



36





 

“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness could not reasonably be expected to have a
Material Adverse Effect and will not result in the forfeiture of any assets of
such Person; (iv) no Lien is imposed upon any of such Person’s assets with
respect to such Indebtedness unless such Lien is at all times junior and
subordinate in priority to the Liens in favor of Agent (except only with respect
to property taxes that have priority as a matter of applicable state law) and
enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such Person, such Person
forthwith pays such Indebtedness and all penalties, interest and other amounts
due in connection therewith.

 

“Projections” shall have the meaning set forth in Section 5.5(b) hereof.

 

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
Eurodollar Rate for a one month period as published in another publication
selected by the Agent in its reasonable discretion).

 

"Purchase Price" means, with respect to any Acquisition, an amount equal to the
sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with such
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, royalty payments, payments allocated towards non-compete covenants,
payments to principals for consulting services or other similar payments) in
connection with such Acquisition, plus (b) the aggregate amount of liabilities
of the acquired business (net of current assets of the acquired business) that
would be reflected on a balance sheet (if such were to be prepared) of SMTC and
its Subsidiaries upon giving effect to such Acquisition, plus (c) the aggregate
amount of all transaction fees, costs and expenses incurred by SMTC or any of
its Subsidiaries in connection with such Acquisition.

 

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

 

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

 



37



 

"Qualified Cash" means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Loan Parties maintained in Depository Accounts
or Blocked Accounts in the name of a Loan Party in the United States as of such
date, which in any case are subject to perfected security interests in favor of
the Obligations.

 

"Qualified Equity Interests" means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

 

“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a “letter of credit or keepwell, support, or other agreement” for
purposes of Section 1a(18)(A)(v)(II) of the CEA.

 

“Radio Componentes” shall mean Radio Componentes de Mexico, S.A. de C.V., a
corporation organized under the laws of Mexico.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto or which
is hereafter owned or leased by any Borrower.

 

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.

 

“Receiver” shall have the meaning set forth in Section 11.1(c) hereof.

 

“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.

 

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

 

“Reimbursement Obligation” shall have the meaning set forth in Section
2.12(b)hereof.

 

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

 



38



 

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA or the regulations promulgated thereunder, other than those events as to
which the thirty (30) day notice period referred to in Section 4043(c) of ERISA
have been waived.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Required Lenders” shall mean Lenders holding at least sixty six and two-thirds
percent (66-2/3%) of the Advances and, if no Advances are outstanding, shall
mean Lenders holding sixty six and two-thirds percent (66-2/3%) of the Revolving
Commitment Percentage; provided, however, if there are fewer than three (3)
Lenders, Required Lenders shall mean all Lenders.

 

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.

 

“Revolving Advances” shall mean all Advances other than Letters of Credit.

 

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Letters of
Credit, in an aggregate principal and/or face amount not to exceed the Revolving
Commitment Amount (if any) of such Lender.

 

“Revolving Commitment Amount” shall mean, (a) as to any Lender other than a New
Lender, the Revolving Commitment amount (if any) set forth below such Lender’s
name on the signature page hereto (or, in the case of any Lender that became
party to this Agreement after the Closing Date pursuant to Section 16.3(c) or
(d) hereof, the Revolving Commitment amount (if any) of such Lender as set forth
in the applicable Commitment Transfer Supplement), and (b) as to any Lender that
is a New Lender, the Revolving Commitment amount provided for in the joinder
signed by such New Lender under Section 2.24(a)(x) hereof, in each case as the
same may be adjusted upon any increase by such Lender pursuant to Section 2.24
hereof, or any assignment by or to such Lender pursuant to Section 16.3(c) or
(d) hereof.

 

“Revolving Commitment Percentage” shall mean, (a) as to any Lender other than a
New Lender, the Revolving Commitment Percentage (if any) set forth below such
Lender’s name on the signature page hereto (or, in the case of any Lender that
became party to this Agreement after the Closing Date pursuant to Section
16.3(c) or (d) hereof, the Revolving Commitment Percentage (if any) of such
Lender as set forth in the applicable Commitment Transfer Supplement), and (b)
as to any Lender that is a New Lender, the Revolving Commitment Percentage
provided for in the joinder signed by such New Lender under Section 2.24(a)(ix)
hereof, in each case as the same may be adjusted upon any increase in the
Maximum Revolving Advance Amount pursuant to Section 2.24 hereof, or any
assignment by or to such Lender pursuant to Section 16.3(c) or (d) hereof.

 



39



 

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

 

“Revolving Interest Rate” shall mean (a) with respect to Domestic Rate Loans to
Borrowers, an interest rate per annum equal to the Alternate Base Rate plus the
Applicable Margin, and (b) with respect to Eurodollar Rate Loans, an interest
rate per annum equal to the sum of the Eurodollar Rate plus the Applicable
Margin.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Senior Leverage Ratio” shall mean, for any Person and its Subsidiaries for any
period of determination, the ratio of (a) the result of (i) Indebtedness
described in clauses (a), (b), (c), (d), (e) and (f) in the definition thereof
of such Person and its Subsidiaries as of the end of such period minus (ii) the
aggregate principal amount of the Term Loan B (as defined in the Term Loan
Agreement) outstanding as at the end of such period (ii) the aggregate principal
amount of the to (b) Consolidated EBITDA of such Person for such period.

 

“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.

 

“SMTC de Chihuahua” shall mean SMTC de Chihuahua, S.A. de C.V., a corporation
organized under the laws of Mexico.

 

“SMTC Massachusetts” shall mean SMTC Manufacturing Corporation of Massachusetts,
a corporation organized under the laws of the Commonwealth of Massachusetts.

 



40



 

"Sold Entity or Business" has the meaning specified therefor in the definition
of the term "Consolidated EBITDA."

 

“Specified Customers” shall mean certain Customers as the Borrowing Agent may
request from time to time and which shall be approved in writing by the Agent in
its sole discretion.

 

“Subordination Agreements” shall mean, collectively or individually as the
context may require, any subordination agreement entered into among any Person,
Agent and Lenders.

 

"Subordinated Indebtedness" means Indebtedness of any Loan Party the terms of
which (including, without limitation, payment terms, interest rates, covenants,
remedies, defaults and other material terms) are satisfactory to the Agent and
the Required Lenders and which has been expressly subordinated in right of
payment to all Indebtedness of such Loan Party under the Loan Documents by the
execution and delivery of a subordination agreement, in form and substance
satisfactory to the Agent and the Lenders.

 

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

 

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Other Hedge.

 

“Term” shall have the meaning set forth in Section 13.1 hereof.

 

“Termination Event” shall mean: (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of any Borrower or any member of the Controlled Group from a
Plan during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (iii) the providing
of notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to
terminate a Plan; (v) any event or condition (a) which is reasonably expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (b) that is reasonably
expected to result in termination of a Multiemployer Plan pursuant to Section
4041A of ERISA; (vi) the partial or complete withdrawal within the meaning of
Section 4203 or 4205 of ERISA, of any Borrower or any member of the Controlled
Group from a Multiemployer Plan; (vii) notice that a Multiemployer Plan is
subject to Section 4245 of ERISA; or (viii) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent,
upon any Borrower or any member of the Controlled Group.

 



41



 

“Term Loan Agent” shall mean TCW Asset Management Company, LLC.

 

“Term Loan Agreement” shall mean that certain Financing Agreement, dated as of
the Closing Date, by and among the lenders from time to time party thereto, Term
Loan Agent and Borrowers, as the same may be further amended, restated,
supplemented or otherwise modified as permitted under the Intercreditor
Agreement.

 

“Term Loan Documents” shall mean, collectively, the Term Loan Agreement and each
other “Other Document” as defined in the Term Loan Agreement, as the same may be
amended, restated, supplemented or otherwise modified as permitted under the
Intercreditor Agreement.

 

“Term Loan ECF Mandatory Prepayment Conditions” shall mean, on any applicable
date of determination: (a) Liquidity shall be equal to or greater than
$10,000,000 on such date, and (b) no Event of Default shall exist or shall have
occurred and be continuing on such date.

 

"Term Loan Lenders" means the lenders from time to time party to the Term Loan
Agreement.

 

“Term Loan Obligations” shall mean the “Obligations” under and as defined in the
Term Loan Agreement.

 

“Term Loan Voluntary Prepayment Conditions” shall mean, on any applicable date
of determination: (a) Liquidity shall be equal to or greater than $10,000,000 on
such date, (b) no Event of Default shall exist or shall have occurred and be
continuing on such date and (c) Loan Parties shall be in pro forma compliance
with Section 6.5 and for the purposes of such calculation, clause (b)(i) of the
Fixed Charge Coverage definition shall include the voluntary prepayment.

 

“Total Leverage Ratio” shall mean, for any Person and its Subsidiaries for any
period of determination, the ratio of (a) Indebtedness described in clauses (a),
(b), (c), (d), (e) and (f) in the definition thereof of such Person and its
Subsidiaries as of the end of such period to (b) Consolidated EBITDA of such
Person for such period.

 

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.

 

“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.

 

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

 



42



 

“UCP” shall have the meaning set forth in Section 2.10(b) hereof.

 

“Undrawn Availability” shall mean, on a particular date, an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount less the Maximum Undrawn Amount of all outstanding Letters of Credit,
minus (b) the sum of (i) the aggregate outstanding amount of Advances, plus
(ii) all amounts due and owing to any Borrower’s trade creditors which are
outstanding sixty (60) days beyond their original due date, plus (iii) fees and
expenses for which Borrowers are liable but which have not been paid or charged
to Borrowers’ Account.

 

“Unfunded Capital Expenditures” shall mean Capital Expenditures made through
Revolving Advances or out of Borrowers’ own funds other than through equity
contributed subsequent to the Closing Date or purchase money or other financing
or lease transactions permitted hereunder.

 

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

 

“Formula Amount” shall have the meaning set forth in Section 2.1(b).

 

“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(b)(y)(iii) hereof.

 

“US Receivables Advance Rate” shall have the meaning set forth in Section
2.1(b)(y)(i) hereof.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

 

1.3.               Uniform Commercial Code Terms. All terms used herein and
defined in the Uniform Commercial Code as adopted in the State of New York from
time to time (the “Uniform Commercial Code”) shall have the meaning given
therein unless otherwise defined herein. Without limiting the foregoing, the
terms “accounts,” “chattel paper,” “commercial tort claims,” “instruments,”
“general intangibles,” “goods,” “payment intangibles,” “proceeds,” “supporting
obligations,” “securities,” “investment property,” “documents,” “deposit
accounts,” “software,” “letter of credit rights,” “inventory,” “equipment” and
“fixtures,” as and when used in the description of Collateral shall have the
meanings given to such terms in Articles 8 or 9 of the Uniform Commercial Code.
To the extent the definition of any category or type of collateral is expanded
by any amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.

 



43



 

1.4.               Certain Matters of Construction.

 

(a)                General. The terms “herein”, “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision. All references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement. Any pronoun used
shall be deemed to cover all genders. Wherever appropriate in the context, terms
used herein in the singular also include the plural and vice versa. All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations. Unless otherwise provided, all
references to any instruments or agreements to which Agent is a party, including
references to any of the Other Documents, shall include any and all
modifications, supplements or amendments thereto, any and all restatements or
replacements thereof and any and all extensions or renewals thereof. All
references herein to the time of day shall mean the time in New York, New York.
Unless otherwise provided, all financial calculations shall be performed with
Inventory valued on a first-in, first-out basis. Whenever the words “including”
or “include” shall be used, such words shall be understood to mean “including,
without limitation” or “include, without limitation”. A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders or all Lenders, as applicable. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of a
senior officer of any Borrower or (ii) the knowledge that a senior officer would
have obtained after due inquiry, as may be necessary of the employees or agents
of such Borrower reasonably expected to have actual knowledge of the fact or
matter in question. All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or otherwise
within the limitations of, another covenant shall not avoid the occurrence of a
default if such action is taken or condition exists. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of a breach of a representation or warranty hereunder.

 

1.5.               Fiscal Year End. For purposes hereunder, whenever a provision
of this Agreement refers to a quarter ending March 31, June 30, September 30 or
December 31 or a fiscal year ending December 31, such references shall mean the
actual date closest to such date which corresponds with the end of Borrowers’
quarter end or fiscal year based on Borrowers’ accounting cycle, which is a
4-4-5 accounting cycle.

 



44



 

II.                  ADVANCES, PAYMENTS.

 

2.1.               Revolving Advances.

 

(a)                Revolving Advances. Subject to the terms and conditions set
forth in this Agreement including, without limitation, Sections 2.1(b), (c) and
(d), each Lender, severally and not jointly, will make Revolving Advances to
Borrowers in aggregate amounts outstanding at any time equal to such Lender’s
Revolving Commitment Percentage of the lesser of (x) the Maximum Revolving
Advance Amount minus the aggregate Maximum Undrawn Amount of all issued and
outstanding Letters of Credit and (y) the Formula Amount. The “Formula Amount”
shall at all times be an amount equal to the sum of the following:

 

(i)                up to 90%, subject to adjustment pursuant to the provisions
of Sections 2.1(b) hereof (“Receivables Advance Rate”), of Eligible Receivables,
plus

 

(ii)              up to the lesser of (A) 70%, subject to the provisions of
Sections 2.1(b), (c) and (d) hereof, of the cost of Eligible Inventory or (B)
85% of the appraised net orderly liquidation value of Eligible Inventory (as
evidenced by an Inventory appraisal satisfactory to Agent in its sole discretion
exercised in good faith) (as applicable, the “Inventory Advance Rate”, and,
together with the Receivables Advance Rate, collectively the “Advance Rates”),
minus

 

(iii)            the aggregate Maximum Undrawn Amount of all issued and
outstanding Letters of Credit, minus

 

(iv)            such reserves as Agent may deem proper and necessary from time
to time in its Permitted Discretion.

 

The Revolving Advances shall be evidenced by secured promissory notes (which may
be amended and restated promissory notes), issued by the Borrowers with respect
to their Revolving Advances (collectively, the “Revolving Credit Notes”)
substantially in the form attached hereto as Exhibits 2.1.

 

(b)               Discretionary Rights. The Advance Rates may be increased or
decreased by Agent at any time and from time to time in the exercise of its
reasonable discretion in the exercise of its Permitted Discretion based on
Agent’s review of updated Inventory appraisals, field examinations or other
Collateral evaluations. Each Borrower consents to any such increases or
decreases and acknowledges that decreasing the Advance Rates or increasing or
imposing reserves may limit or restrict Advances requested by Borrowing Agent.
The rights of Agent under this subsection are subject to the provisions of
Section 16.2(b).

 

(c)                Sublimit for Revolving Advances made against Inventory. The
aggregate amount of Revolving Advances made to Borrowers against (i) Eligible
Inventory shall not exceed $20,000,000 in the aggregate at any time outstanding;
and (ii) Eligible Inventory located in Mexico in the aggregate shall not exceed
$15,000,000 in the aggregate at any time outstanding.

 



45



 

(d)               Inventory Reserve. If at any time inventory located in Mexico
is included as Eligible Inventory in the Borrowing Base, Agent shall implement a
reserve equal to the lesser of (i) the availability generated by the Eligible
Inventory in Mexico and (ii) the amount of severance liability as required under
Mexican law.

 

2.2.               Procedure for Revolving Advances Borrowing.

 

(a)                Borrowing Agent on behalf of any Borrower may notify Agent
prior to 12:00 p.m. on a Business Day of a Borrower’s request to incur, on that
day, a Revolving Advance hereunder. Should any amount required to be paid as
interest hereunder, or as fees or other charges under this Agreement or any
other agreement with Agent or Lenders, or with respect to any other Obligation,
become due, same shall be deemed a request for a Revolving Advance maintained as
a Domestic Rate Loan as of the date such payment is due, in the amount required
to pay in full such interest, fee, charge or Obligation under this Agreement or
any other agreement with Agent or Lenders, and such request shall be
irrevocable.

 

(b)               Notwithstanding the provisions of subsection 2.2(a), in the
event any Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent
shall give Agent written notice by no later than 12:00 p.m. on the day which is
three (3) Business Days prior to the date such Eurodollar Rate Loan is to be
borrowed, specifying (i) the date of the proposed borrowing (which shall be a
Business Day), (ii) the type of borrowing (including as to the applicable rate
of interest) and the amount on the date of such Advance to be borrowed, which
amount shall be in a minimum amount of $250,000 and integral multiples of
$100,000, and (iii) the duration of the first Interest Period therefor. Interest
Periods for Eurodollar Rate Loans shall be for one, two or three months;
provided, if an Interest Period would end on a day that is not a Business Day,
it shall end on the next succeeding Business Day unless such day falls in the
next succeeding calendar month in which case the Interest Period shall end on
the next preceding Business Day. No Eurodollar Rate Loan shall be made available
to a Borrower upon the occurrence and during the continuance of a Default or an
Event of Default. After giving effect to each requested Eurodollar Rate Loan as
applicable, including those which are converted from a Domestic Rate Loan under
Section 2.2(e), there shall not be outstanding more than five (5) Eurodollar
Rate Loan as applicable, in the aggregate.

 

(c)                Each Interest Period of a Eurodollar Rate Loan shall commence
on the date such Eurodollar Rate Loan as applicable is made and shall end on
such date as Borrowing Agent may elect as set forth in subsection (b)(iii) above
provided that the exact length of each Interest Period shall be determined in
accordance with the practice of the interbank market for offshore Dollar
deposits and no Interest Period shall end after the last day of the Term.

 

(d)               Borrowing Agent shall elect the initial Interest Period
applicable to a Eurodollar Rate Loan by its notice of borrowing given to the
Agent pursuant to Section 2.2(b) or by its notice of conversion given to the
Agent pursuant to Section 2.2(e), as the case may be. Borrowing Agent shall
elect the duration of each succeeding Interest Period by giving irrevocable
written notice to Agent of such duration not later than 10:00 a.m. on the day
which is three (3) Business Days prior to the last day of the then current
Interest Period applicable to such Eurodollar Rate Loan as applicable. If the
Agent does not receive timely notice of the Interest Period elected by Borrowing
Agent, Borrowing Agent shall be deemed to have elected to convert to Domestic
Rate Loan as applicable, subject to Section 2.2(e) herein below.

 



46



 

(e)                Provided that no Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan as
applicable, or on any Business Day with respect to a Domestic Rate Loan convert
any such loan into a loan of another type in the same currency in the same
aggregate principal amount provided that any conversion of a Eurodollar Rate
Loan shall be made only on the last Business Day of the then current Interest
Period applicable to such Eurodollar Rate Loan as applicable. If Borrowing Agent
desires to convert a loan, Borrowing Agent shall give the Lender written notice
by no later than 12:00 p.m. (i) on the day which is three (3) Business Days
prior to the date on which such conversion is to occur with respect to a
conversion from a Domestic Rate Loan to a Eurodollar Rate Loan as applicable, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan in the same currency, the duration of the first Interest
Period therefor. For greater certainty, the conversion of a loan into a loan of
another type shall not be considered to result in a new borrowing, rather the
original Indebtedness shall continue with full force and effect in the form of
such other type.

 

(f)                At its option and upon written notice given prior to 12:00
p.m. at least three (3) Business Days prior to the date of such prepayment, a
Borrower may prepay the Eurodollar Rate Loans in whole at any time or in part
from time to time with accrued interest on the principal being prepaid to the
date of such repayment. Borrower shall specify the date of prepayment of
Advances which are Eurodollar Rate Loan and the amount of such prepayment. In
the event that any prepayment of a Eurodollar Rate Loan is required or permitted
on a date other than the last Business Day of the then current Interest Period
with respect thereto, Borrower shall indemnify the Agent and Lenders therefor in
accordance with Section 2.2(g) hereof.

 

(g)               Borrowing Agent shall indemnify the Agent and Lenders and hold
the Agent and Lenders harmless from and against any and all losses or expenses
that the Agent and Lenders may sustain or incur as a consequence of any
prepayment, conversion of or any default by a Borrower in the payment of the
principal of or interest on any Eurodollar Rate Loan or failure by a Borrower to
complete a borrowing of, a prepayment of or conversion of or to a or Eurodollar
Rate Loan after notice thereof has been given, including, but not limited to,
any interest payable by the Agent or Lenders to Lenders of funds obtained by it
in order to make or maintain its Eurodollar Rate Loans hereunder. A certificate
as to any additional amounts payable pursuant to the foregoing sentence
submitted by the Lender to Borrowing Agent shall be conclusive absent manifest
error.

 

(h)               Notwithstanding any other provision hereof, if any Applicable
Laws, treaty, regulation or directive, or any change therein or in the
interpretation or application thereof, shall make it unlawful for the Lender
(for purposes of this subsection (h), the term “Lender” shall include the Lender
and the office or branch where the Lender or any corporation or bank controlling
the Lender makes or maintains any Eurodollar Rate Loans) to make or maintain its
Eurodollar Rate Loans, the obligation of the Lender to make Eurodollar Rate
Loans hereunder shall forthwith be cancelled and such Borrower shall, if any
affected Eurodollar Rate Loans are then outstanding, promptly upon request from
the Lender, either pay all such affected Eurodollar Rate Loans or convert such
affected Eurodollar Rate Loans into loans of another type. If any such payment
or conversion of any Eurodollar Rate Loan is made on a day that is not the last
day of the Interest Period applicable to such Eurodollar Rate Loan, Borrower
shall pay the Lender, upon the Lender’s request, such amount or amounts as may
be necessary to compensate the Lender for any loss or expense sustained or
incurred by the Lender in respect of such Eurodollar Rate Loan as a result of
such payment or conversion, including (but not limited to) any interest or other
amounts payable by the Lender to lenders of funds obtained by the Lender in
order to make or maintain such Eurodollar Rate Loan. A certificate as to any
additional amounts payable pursuant to the foregoing sentence submitted by the
Lender to the applicable Borrower shall be conclusive absent manifest error.

 



47



 

2.3.               Disbursement of Advance Proceeds. All Advances shall be
disbursed from whichever office or other place Agent may designate from time to
time and, together with any and all other Obligations of Borrowers to Agent or
Lenders, shall be charged to Borrowers’ Account on Agent’s books. During the
Term, Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof. The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent Lenders
make such Revolving Advances, be made available to the applicable Borrower on
the day so requested by way of credit to such Borrower’s operating account at
PNC, or such other bank as Borrowing Agent may designate following notification
to Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been requested by
any Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.

 

2.4.               [Reserved].

 

2.5.               Maximum Advances. The aggregate balance of Revolving Advances
outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving
Advance Amount less the Maximum Undrawn Amount of all issued and outstanding
Letters of Credit or (b) the Formula Amount.

 

2.6.               Repayment of Advances.

 

(a)                The Revolving Advances shall be due and payable in full on
the last day of the Term subject to earlier prepayment as herein provided.
Notwithstanding the foregoing, all Advances shall be subject to earlier
repayment upon (x) acceleration upon the occurrence of an Event of Default under
this Agreement or (y) termination of this Agreement.

 



48



 

(b)               Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by Agent on the date received. In
consideration of Agent’s agreement to conditionally credit Borrowers’ Account as
of the next Business Day following Agent’s receipt of those items of payment,
each Borrower agrees that, in computing the charges under this Agreement, all
items of payment shall be deemed applied by Agent on account of the Obligations
one (1) Business Day after (i) the Business Day following Agent’s receipt of
such payments via wire transfer or electronic depository check or (ii) in the
case of payments received by Agent in any other form, the Business Day such
payment constitutes good funds in Agent’s account. Agent is not, however,
required to credit Borrowers’ Account for the amount of any item of payment
which is unsatisfactory to Agent and Agent may charge Borrowers’ Account for the
amount of any item of payment which is returned to Agent unpaid.

 

(c)                All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 12:00 p.m. on the due date therefor in Dollars in
federal funds or other funds immediately available to Agent. Agent shall have
the right to effectuate payment on any and all Obligations due and owing
hereunder by charging the applicable sub-account within the Borrowers’ Account
or by making Advances as provided in Section 2.2 hereof.

 

(d)               Borrowers shall pay principal, interest, and all other amounts
payable hereunder, or under any related agreement, without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.

 

2.7.               Repayment of Excess Advances. The aggregate balance of
Advances outstanding at any time in excess of the maximum amount of Advances
permitted hereunder shall be immediately due and payable without the necessity
of any demand, at the Payment Office, whether or not a Default or Event of
Default has occurred.

 

2.8.               Statement of Account. Agent shall maintain, in accordance
with its customary procedures, a loan account for the Borrowers (“Borrowers’
Account”), in the name of Borrowing Agent, in which shall be recorded the date
and amount of each Advance made by Agent and the date and amount of each payment
in respect thereof; provided, however, the failure by Agent to record the date
and amount of any Advance shall not adversely affect Agent or any Lender. Each
month, Agent shall send Borrowing Agent a statement showing the accounting for
the Advances made, payments made or credited in respect thereof, and other
transactions between Agent, Lenders and Borrowers, during such month. The
monthly statements shall be deemed correct and binding upon Borrowers in the
absence of manifest error and shall constitute an account stated between Lenders
and Borrowers unless Agent receives a written statement of Borrowers’ specific
exceptions thereto within thirty (30) days after such statement is received by
Borrowing Agent. The records of Agent with respect to the loan account shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.

 



49



 

2.9.               Letters of Credit. Subject to the terms and conditions
hereof, Agent shall issue or cause the issuance of standby and/or trade Letters
of Credit (“Letters of Credit”) for the account of any Borrower; provided,
however, that Agent will not be required to issue or cause to be issued any
Letters of Credit to the extent that the issuance thereof would then cause the
sum of: (i) the outstanding Revolving Advances to all Borrowers plus (ii) the
Maximum Undrawn Amount of all issued and outstanding Letters of Credit to exceed
the lower of (x) the Maximum Revolving Advance Amount or (z) the Formula Amount.

 

The Maximum Undrawn Amount of all issued and outstanding Letters of Credit shall
not exceed in the aggregate at any time the Letter of Credit Sublimit. All
disbursements or payments related to Letters of Credit shall be deemed to be
Domestic Rate Loans consisting of Revolving Advances and shall bear interest at
the Interest Rate for Domestic Rate Loans. Letters of Credit that have not been
drawn upon shall not bear interest.

 

2.10.           Issuance of Letters of Credit.

 

(a)                Borrowing Agent, on behalf of Borrowers, may request Agent to
issue or cause the issuance of a Letter of Credit by delivering to Agent at the
Payment Office, prior to 12:00 p.m., at least two (2) Business Days’ prior to
the proposed date of issuance, Agent’s form of Letter of Credit Application (the
“Letter of Credit Application”) completed to the satisfaction of Agent; and,
such other certificates, documents and other papers and information as Agent may
reasonably request. Borrowing Agent, on behalf of Borrowers, also has the right
to give instructions and make agreements with respect to any application, any
applicable letter of credit and security agreement, any applicable letter of
credit reimbursement agreement and/or any other applicable agreement, any letter
of credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.

 

(b)               Each Letter of Credit shall, among other things, (i) provide
for the payment of sight drafts, other written demands for payment, or
acceptances of usance drafts when presented for honor thereunder in accordance
with the terms thereof and when accompanied by the documents described therein
and (ii) have an expiry date not later than twelve (12) months after such Letter
of Credit’s date of issuance and in no event later than the last day of the
Term. Each standby Letter of Credit shall be subject either to the Uniform
Customs and Practice for Documentary Credits as most recently published by the
International Chamber of Commerce at the time the Letter of Credit is issued
(“UCP”) or the International Standby Practices (ISP98-International Chamber of
Commerce Publication Number 590) (“ISP98 Rules”), and any subsequent revision
thereof at the time a standby Letter of Credit is issued, as determined by
Agent, and each trade Letter of Credit shall be subject to the UCP.

 

(c)                Agent shall use its reasonable efforts to notify Lenders of
the request by Borrowing Agent for a Letter of Credit hereunder.

 



50



 

2.11.           Requirements For Issuance of Letters of Credit.

 

(a)                Borrowing Agent shall authorize and direct any Issuer to name
the applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit and to accept and rely upon Agent’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit or the application therefor.

 

(b)               In connection with all Letters of Credit issued or caused to
be issued by Agent under this Agreement, each Borrower hereby appoints Agent, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred and be continuing, (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, letter of credit
applications and acceptances, (ii) to sign such Borrower’s name on bills of
lading; (iii) to clear Inventory through the United States of America Customs
Department (“Customs”) in the name of such Borrower or Agent or Agent’s
designee, and to sign and deliver to Customs officials powers of attorney in the
name of such Borrower for such purpose; and (iv) to complete in such Borrower’s
name or Agent’s, or in the name of Agent’s designee, any order, sale or
transaction, obtain the necessary documents in connection therewith, and collect
the proceeds thereof. Neither Agent nor its attorneys will be liable for any
acts or omissions nor for any error of judgment or mistakes of fact or law,
except for Agent’s or its attorney’s gross negligence or willful misconduct.
This power, being coupled with an interest, is irrevocable as long as any
Letters of Credit remain outstanding.

 

2.12.           Disbursements, Reimbursement.

 

(a)                Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Revolving Commitment Percentage
of the Maximum Face Amount of such Letter of Credit and the amount of such
drawing, respectively.

 

(b)               In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, Agent will promptly notify
Borrowing Agent. Provided that Borrowing Agent shall have received such notice,
the Borrowers shall reimburse (such obligation to reimburse Agent shall
sometimes be referred to as a “Reimbursement Obligation”) Agent prior to 12:00
p.m. on each date that an amount is paid by Agent under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Agent. In the event Borrowers fail to reimburse Agent for the full amount of any
drawing under any Letter of Credit by 12:00 p.m., on the Drawing Date, Agent
will promptly notify each Lender thereof, and Borrowers shall be deemed to have
requested that a Revolving Advance maintained as a Domestic Rate Loan, be made
by the Lenders to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the lesser of the Maximum
Revolving Advance Amount less the Maximum Undrawn Amount of all issued and
outstanding Letters of Credit, or the Formula Amount and subject to Section 8.2
hereof. Any notice given by Agent pursuant to this Section 2.12(b) may be oral
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 



51



 

(c)                Each Lender shall upon any notice pursuant to Section 2.12(b)
make available to Agent an amount in immediately available funds equal to its
Revolving Commitment Percentage of the amount of the drawing, whereupon the
participating Lenders shall (subject to Section 2.12(d)) each be deemed to have
made a Revolving Advance maintained as a Domestic Rate Loan in that amount. If
any Lender so notified fails to make available to Agent the amount of such
Lender’s Revolving Commitment Percentage of such amount by no later than 12:00
p.m. on the Drawing Date, then interest shall accrue on such Lender’s obligation
to make such payment, from the Drawing Date to the date on which such Lender
makes such payment for Borrowers (i) at a rate per annum equal to the Federal
Funds Rate during the first three days following the Drawing Date and (ii) at a
rate per annum equal to the rate applicable to a Revolving Advance maintained as
Domestic Rate Loans on and after the fourth day following the Drawing Date.
Agent will promptly give notice of the occurrence of the Drawing Date, but
failure of Agent to give any such notice on the Drawing Date or in sufficient
time to enable any Lender to effect such payment on such date shall not relieve
such Lender from its obligation under this Section 2.12(c), provided that such
Lender shall not be obligated to pay interest as provided in Section 2.12(c) (i)
and (ii) until and commencing from the date of receipt of notice from Agent of a
drawing.

 

(d)               With respect to any unreimbursed drawing that is not converted
into a Revolving Advance maintained as a Domestic Rate Loan, in whole or in part
as contemplated by Section 2.12(b), because of Borrowers’ failure to satisfy the
conditions set forth in Section 8.2 (other than any notice requirements) or for
any other reason, Borrowers shall be deemed to have incurred from Agent a
borrowing (each a “Letter of Credit Borrowing”) in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to a
Revolving Advance maintained as a Domestic Rate Loan. Each Lender’s payment to
Agent pursuant to Section 2.12(c) shall be deemed to be a payment in respect of
its participation in such Letter of Credit Borrowing and shall constitute a
“Participation Advance” from such Lender in satisfaction of its Participation
Commitment under this Section 2.12.

 

(e)                Each Lender’s Participation Commitment shall continue until
the last to occur of any of the following events: (x) Agent ceases to be
obligated to issue or cause to be issued Letters of Credit hereunder; (y) no
Letter of Credit issued or created hereunder remains outstanding and
uncancelled; and (z) all Persons (other than the applicable Borrower) have been
fully reimbursed for all payments made under or relating to Letters of Credit.

 

2.13.           Repayment of Participation Advances.

 

(a)                Upon (and only upon) receipt by Agent for its account of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by the Agent under the Letter of Credit with respect to which any Lender
has made a Participation Advance to Agent, or (ii) in payment of interest on
such a payment made by Agent under such a Letter of Credit, Agent will pay to
each Lender, in the same funds as those received by Agent, the amount of such
Lender’s Revolving Commitment Percentage of such funds, except Agent shall
retain the amount of the Revolving Commitment Percentage of such funds of any
Lender that did not make a Participation Advance in respect of such payment by
Agent.

 



52



 

(b)               If Agent is required at any time to return to any Borrower, or
to a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Agent pursuant to
Section 2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Revolving Commitment Percentage of any amounts so
returned by Agent plus interest at the Federal Funds Effective Rate.

 

2.14.           Documentation. Each Borrower agrees to be bound by the terms of
the Letter of Credit Application and by Agent’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
bad faith, gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment), Agent shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrowing Agent’s or any Borrower’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

 

2.15.           Determination to Honor Drawing Request. In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, Agent shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

 

2.16.           Nature of Participation and Reimbursement Obligations. Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Advances or Participation Advances as a result of a drawing under a Letter of
Credit, and the obligations of Borrowers to reimburse Agent upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:

 

(a)                any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Agent, any Borrower or any other Person for
any reason whatsoever;

 

(b)               the failure of any Borrower or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
this Agreement for the making of a Revolving Advance, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under Section
2.12;

 



53



 

(c)                any lack of validity or enforceability of any Letter of
Credit;

 

(d)               any claim of breach of warranty that might be made by Borrower
or any Lender against the beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Borrower or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Borrower or any Subsidiaries of such Borrower
and the beneficiary for which any Letter of Credit was procured);

 

(e)                the lack of power or authority of any signer of (or any
defect in or forgery of any signature or endorsement on) or the form of or lack
of validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if
Agent or any of Agent’s Affiliates has been notified thereof;

 

(f)                payment by Agent under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;

 

(g)               the solvency of, or any acts or omissions by, any beneficiary
of any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(h)               any failure by the Agent or any of Agent’s Affiliates to issue
any Letter of Credit in the form requested by Borrowing Agent, unless the Agent
has received written notice from Borrowing Agent of such failure within three
(3) Business Days after the Agent shall have furnished Borrowing Agent a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;

 

(i)                 any Material Adverse Effect;

 

(j)                 any breach of this Agreement or any Other Document by any
party thereto;

 

(k)               the occurrence or continuance of an insolvency proceeding with
respect to any Borrower or any Guarantor;

 



54



 

(l)                 the fact that a Default or Event of Default shall have
occurred and be continuing;

 

(m)             the fact that the Term shall have expired or this Agreement or
the Obligations hereunder shall have been terminated; and

 

(n)               any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

2.17.           Indemnity. In addition to amounts payable as provided in Section
16.5, each Borrower hereby agrees to protect, indemnify, pay and save harmless
Agent and any of Agent’s Affiliates that have issued a Letter of Credit from and
against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Agent or any of Agent’s Affiliates may incur or be subject to
as a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of (a) the bad faith, gross negligence or willful
misconduct of the Agent as determined by a final and non-appealable judgment of
a court of competent jurisdiction or (b) the wrongful dishonor by the Agent or
any of Agent’s Affiliates of a proper demand for payment made under any Letter
of Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Body (all such acts or omissions herein called “Governmental Acts”).

 

2.18.           Liability for Acts and Omissions. As between Borrowers and Agent
and Lenders, each Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the respective foregoing,
Agent shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Agent shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s bad faith, gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence. In no event shall Agent or
Agent’s Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

 



55



 

Without limiting the generality of the foregoing, Agent and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put Agent under any
resulting liability to any Borrower or any Lender.

 

2.19.           Additional Payments. Any sums expended by Agent or any Lender
due to any Borrower’s failure to perform or comply with its obligations under
this Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.

 

2.20.           Manner of Borrowing and Payment.

 



56



 

(a)                Each borrowing of Revolving Advances shall be advanced
according to the applicable Revolving Commitment Percentages of Lenders.

 

(b)               Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Revolving Advances, shall be
applied to the Revolving Advances of the Borrowers pro rata according to the
applicable Revolving Commitment Percentages of Lenders. Except as expressly
provided herein, all payments (including prepayments) to be made by any Borrower
on account of principal, interest and fees shall be made without set off or
counterclaim and shall be made to Agent on behalf of the Lenders to the Payment
Office, in each case on or prior to 12:00 p.m. in Dollars and in immediately
available funds.

 

(c)                (i) Notwithstanding anything to the contrary contained in
Sections 2.20(a) and (b) hereof, commencing with the first Business Day
following the Closing Date, each borrowing of Revolving Advances shall be
advanced by Agent and each payment by any Borrower on account of Revolving
Advances shall be applied first to those Revolving Advances advanced by Agent.
On or before 12:00 p.m. on each Settlement Date commencing with the first
Settlement Date following the Closing Date, Agent and Lenders shall make certain
payments as follows: (I) if the aggregate amount of new Revolving Advances made
by Agent during the preceding Week (if any) exceeds the aggregate amount of
repayments applied to outstanding Revolving Advances during such preceding Week,
then each Lender shall provide Agent with funds in an amount equal to its
applicable Revolving Commitment Percentage of the difference between (w) such
Revolving Advances and (x) such repayments and (II) if the aggregate amount of
repayments applied to outstanding Revolving Advances during such Week exceeds
the aggregate amount of new Revolving Advances made during such Week, then Agent
shall provide each Lender with funds in an amount equal to its applicable
Revolving Commitment Percentage of the difference between (y) such repayments
and (z) such Revolving Advances.

 

(ii)              Each Lender shall be entitled to earn interest at the
applicable Interest Rate on outstanding Advances which it has funded.

 

(iii)            Promptly following each Settlement Date, Agent shall submit to
each Lender a certificate with respect to payments received and Advances made
during the Week immediately preceding such Settlement Date. Such certificate of
Agent shall be conclusive in the absence of manifest error.

 

(d)               If any Lender or Participant (a “benefited Lender”) shall at
any time receive any payment of all or part of its Advances, or interest
thereon, or receive any Collateral in respect thereof (whether voluntarily or
involuntarily or by set-off) in a greater proportion than any such payment to
and Collateral received by any other Lender, if any, in respect of such other
Lender’s Advances, or interest thereon, and such greater proportionate payment
or receipt of Collateral is not expressly permitted hereunder, such benefited
Lender shall purchase for cash from the other Lenders a participation in such
portion of each such other Lender’s Advances, or shall provide such other Lender
with the benefits of any such Collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

 



57



 

(e)                Unless Agent shall have been notified by telephone, confirmed
in writing, by any Lender that such Lender will not make the amount which would
constitute its applicable Revolving Commitment Percentage of the Advances
available to Agent, Agent may (but shall not be obligated to) assume that such
Lender shall make such amount available to Agent on the next Settlement Date
and, in reliance upon such assumption, make available to Borrowers a
corresponding amount. Agent will promptly notify Borrowing Agent of its receipt
of any such notice from a Lender. If such amount is made available to Agent on a
date after such next Settlement Date, such Lender shall pay to Agent on demand
an amount equal to the product of (i) the daily average Federal Funds Effective
Rate (computed on the basis of a year of 360 days) during such period as quoted
by Agent, times (ii) such amount, times (iii) the number of days from and
including such Settlement Date to the date on which such amount becomes
immediately available to Agent. A certificate of Agent submitted to any Lender
with respect to any amounts owing under this paragraph (e) shall be conclusive,
in the absence of manifest error. If such amount is not in fact made available
to Agent by such Lender within three (3) Business Days after such Settlement
Date, Agent shall be entitled to recover such an amount, with interest thereon
at the rate per annum then applicable to such Revolving Advances hereunder, on
demand from Borrowers; provided, however, that Agent’s right to such recovery
shall not prejudice or otherwise adversely affect Borrowers’ rights (if any)
against such Lender.

 

2.21.           Mandatory Prepayments. Subject to the Intercreditor Agreement
and Section 4.3 hereof, when any Borrower sells or otherwise disposes of any
Collateral, Borrowers shall repay the Advances in an amount equal to the net
proceeds of such sale (i.e., gross proceeds less the reasonable costs of such
sales or other dispositions), such repayments to be made promptly but in no
event more than one (1) Business Day following receipt of such net proceeds, and
until the date of payment, such proceeds shall be held in trust for Agent. The
foregoing shall not be deemed to be implied consent to any such sale otherwise
prohibited by the terms and conditions hereof. Such repayments shall be applied
in such order as Agent may determine, subject to Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof.

 

2.22.           Use of Proceeds. Borrowers shall use the proceeds of Advances to
(i) pay fees and expenses relating to the transactions contemplated by this
Agreement, and (ii) provide for general corporate purposes, including but not
limited to working capital needs, capital expenditures and reimbursement of
drawings under Letters of Credit. Without limiting the generality of the
foregoing, neither the Borrowers, the Guarantors, nor any other Person which may
in the future become party to this Agreement or the Other Documents as a
Borrower or Guarantor, intends to use nor shall they use any portion of the
proceeds of the Advances, directly or indirectly, for any purpose in violation
of Applicable Law.

 



58



 

2.23.           Defaulting Lender.

 

(a)                Notwithstanding anything to the contrary contained herein, in
the event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Advance or (y) notifies either Agent or Borrowing Agent that it does not
intend to make available its portion of any Advance (if the actual refusal would
constitute a breach by such Lender of its obligations under this Agreement)
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.23 while such Lender Default remains in effect.

 

(b)               Advances shall be incurred pro rata from Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Revolving Commitment Percentages, and no Revolving Commitment
Percentage of any Lender or any pro rata share of any Advances required to be
advanced by any Lender shall be increased as a result of such Lender Default.
Amounts received in respect of principal of any type of Advances shall be
applied to reduce the applicable Advances of each Lender (other than any
Defaulting Lender) pro rata based on the aggregate of the outstanding Advances
of that type of all Lenders at the time of such application; provided, that,
Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal, interest or fees). Amounts payable to a Defaulting Lender shall
instead be paid to or retained by Agent. Agent may hold and, in its discretion,
re-lend to a Borrower the amount of such payments received or retained by it for
the account of such Defaulting Lender.

 

(c)                A Defaulting Lender shall not be entitled to give
instructions to Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the Other Documents. All amendments,
waivers and other modifications of this Agreement and the Other Documents may be
made without regard to a Defaulting Lender and, for purposes of the definition
of “Required Lenders”, a Defaulting Lender shall be deemed not to be a Lender
and not to have either Advances outstanding or a Revolving Commitment
Percentage.

 

(d)               Other than as expressly set forth in this Section 2.23, the
rights and obligations of a Defaulting Lender (including the obligation to
indemnify Agent) and the other parties hereto shall remain unchanged. Nothing in
this Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

 

(e)                In the event a Defaulting Lender retroactively cures to the
satisfaction of Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement.

 



59



 

2.24.           Increase in Maximum Revolving Advance Amount.

 

(a)                Subject to the terms of the Term Loan Agreement and the
Intercreditor Agreement, Borrowers may, at any time prior to the third
anniversary of the Closing Date, request that the Maximum Revolving Advance
Amount be increased by (1) one or more of the current Lenders increasing their
Revolving Commitment Amount (any current Lender which elects to increase its
Revolving Commitment Amount shall be referred to as an “Increasing Lender”) or
(2) one or more new lenders (each a “New Lender”) joining this Agreement and
providing a Revolving Commitment Amount hereunder, subject to the following
terms and conditions:

 

(i)                no current Lender shall be obligated to increase its
Revolving Commitment Amount and any increase in the Revolving Commitment Amount
by any current Lender shall be in the sole discretion of such current Lender;

 

(ii)              Borrowers may not request the addition of a New Lender unless
(and then only to the extent that) there is insufficient participation on behalf
of the existing Lenders in the increased Revolving Commitments being requested
by Borrowers;

 

(iii)            no Event of Default shall exist or shall have occurred and be
continuing on the effective date of such increase after giving effect to such
increase;

 

(iv)            after giving effect to such increase, the Maximum Revolving
Advance Amount shall not exceed $20,000,000;

 

(v)              Borrowers may not request an increase in the Maximum Revolving
Advance Amount under this Section 2.24 more than two (2) times during the Term,
and no single such increase in the Maximum Revolving Advance Amount shall be for
an amount less than $10,000,000;

 

(vi)            Borrowers shall deliver to Agent on or before the effective date
of such increase the following documents in form and substance satisfactory to
Agent: (A) a certificate dated as of the effective date of such increase
certifying that (i) the increase in the Revolving Commitment Amounts has been
approved by the board of directors of each Borrower, (ii) no Default or Event of
Default shall have occurred and be continuing on the date of such increase, and
(iii) all of the representations and warranties made by each Borrower herein and
in the Other Documents are true and complete in all respects with the same force
and effect as if made on and as of such date (except to the extent any such
representation or warranty expressly relates only to any earlier and/or
specified date), and (B) such other agreements, instruments and information
(including supplements or modifications to this Agreement and/or the Other
Documents executed by Borrowers) as Agent reasonably deems necessary in order to
document the increase to the Maximum Revolving Advance Amount and to protect,
preserve and continue the perfection and priority of the liens, security
interests, rights and remedies of Agent and Lenders hereunder and under the
Other Documents in light of such increase, and (iv) an opinion of counsel in
form and substance satisfactory to Agent which shall cover such matters related
to such increase as Agent may reasonably require and each Borrower hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;

 



60



 

(vii)          Borrowers shall execute and deliver (A) to each Increasing Lender
a replacement Revolving Credit Note reflecting the new amount of such Increasing
Lender’s Revolving Commitment Amount after giving effect to the increase (and
the prior Revolving Credit Note issued to such Increasing Lender shall be deemed
to be canceled) and (B) to each New Lender a Revolving Credit Note reflecting
the amount of such New Lender’s Revolving Commitment Amount;

 

(viii)        any New Lender shall be subject to the approval of Agent and
Issuer;

 

(ix)            each Increasing Lender shall confirm its agreement to increase
its Revolving Commitment Amount pursuant to an acknowledgement in a form
acceptable to Agent, signed by it and each Borrower and delivered to Agent at
least five (5) days before the effective date of such increase; and

 

(x)              each New Lender shall execute a lender joinder and assumption
agreement in substantially the form of Exhibit 2.24 hereto pursuant to which
such New Lender shall join and become a party to this Agreement and the Other
Documents with a Revolving Commitment Amount as set forth in such lender
agreement.

 

(b)               On the effective date of such increase: (i) the Revolving
Commitment Percentages of Lenders holding a Revolving Commitment (including each
Increasing Lender and/or New Lender) shall be recalculated such that each such
Lender’s Revolving Commitment Percentage is equal to (x) the Revolving
Commitment Amount of such Lender divided by (y) the aggregate of the Revolving
Commitment Amounts of all Lenders; (ii) each Lender shall participate in any new
Revolving Advances made on or after such date in accordance with its Revolving
Commitment Percentage after giving effect to the increase in the Maximum
Revolving Advance Amount and recalculation of the Revolving Commitment
Percentages contemplated by this Section 2.24; (iii) each reference to the term
“Maximum Revolving Advance Amount” herein and in any of the Other Documents
shall be deemed amended to mean the amount of the Maximum Revolving Advance
Amount as so increased pursuant to this Section 2.24; and (iv) each reference to
a dollar threshold for Undrawn Availability and Average Undrawn Availability set
forth in this Agreement shall be automatically increased to an amount such that
the ratios of Undrawn Availability and Average Undrawn Availability to the
Maximum Revolving Advance Amount as so increased remains the same as prior to
such increase.

 

(c)                On the effective date of such increase, each Increasing
Lender shall be deemed to have purchased an additional/increased participation
in, and each New Lender will be deemed to have purchased a new participation in,
each then outstanding Letter of Credit and each drawing thereunder in an amount
equal to such Lender’s Revolving Commitment Percentage (as calculated pursuant
to Section 2.24(b) above) of the Maximum Undrawn Amount of each such Letter of
Credit (as in effect from time to time) and the amount of each drawing,
respectively. As necessary to effectuate the foregoing, each existing Lender
holding a Revolving Commitment that is not an Increasing Lender shall be deemed
to have sold to each applicable Increasing Lender and/or New Lender, as
necessary, a portion of such existing Lender’s participations in such
outstanding Letters of Credit and drawings such that, after giving effect to all
such purchases and sales, each Lender holding a Revolving Commitment (including
each Increasing Lender and/or New Lender) shall hold a participation in all
Letters of Credit (and drawings thereunder) in accordance with their respective
Revolving Commitment Percentages (as calculated pursuant to Section 2.24(b)
above).

 



61



 

(d)               On the effective date of such increase, Borrowers shall pay
all costs and expenses incurred by Agent and each Increasing Lender or New
Lender in connection with the negotiations regarding, and the preparation,
negotiation, execution and delivery of all agreements and instruments executed
and delivered by any of Agent, Borrowers, such Increasing Lender and/or such New
Lender in connection with, such increase (including all fees for any
supplemental or additional public filings of any Other Documents necessary to
protect, preserve and continue the perfection and priority of the liens,
security interests, rights and remedies of Agent and Lenders hereunder and under
the Other Documents in light of such increase and the reasonable fees and
expenses of counsel to Agent).

 

III.               INTEREST AND FEES.

 

3.1.               Interest. Interest on Advances shall be payable in arrears on
the first day of each month with respect to Domestic Rate Loans and, with
respect to Eurodollar Rate Loans, at the end of each Interest Period. Interest
charges shall be computed on the actual principal amount of Advances outstanding
during the month at a rate per annum equal to, with respect to the Revolving
Advances, the applicable Interest Rate. Whenever, subsequent to the date of this
Agreement, the Alternate Base Rate is increased or decreased, the applicable
Interest Rate for Domestic Rate Loans shall be similarly changed without notice
or demand of any kind by an amount equal to the amount of such change in the
Alternate Base Rate during the time such change or changes remain in effect. The
Eurodollar Rate shall be adjusted with respect to Eurodollar Rate Loans without
notice or demand of any kind on the effective date of any change in the Reserve
Percentage as of such effective dates. Upon and after the occurrence of an Event
of Default, and during the continuation thereof, (i) at the option of Agent or
at the direction of Required Lenders, the Obligations other than Eurodollar Rate
Loans shall bear interest at the applicable Interest Rate for Domestic Rate
Loans, plus two (2%) percent per annum and (ii) Eurodollar Rate Loans shall bear
interest at the Interest Rate for Eurodollar Rate Loans plus two (2%) percent
per annum (as applicable, the “Default Rate”).

 

3.2.               Letter of Credit Fees.

 

(a)                Borrowers shall pay (x) to Agent, for the ratable benefit of
Lenders, fees for each Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
equal to the average daily face amount of each outstanding Letter of Credit
multiplied by two and one half of one percent (2.50%), or the then applicable
interest rate margin over the Eurodollar Rate for Revolving Advances per annum
such fees to be calculated on the basis of a 360-day year for the actual number
of days elapsed and to be payable quarterly in arrears on the first day of each
quarter and on the last day of the Term, and (y) to the Issuer, a fronting fee
of one quarter of one percent (0.25%) per annum, together with any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by the
Issuer and the Borrowing Agent in connection with any Letter of Credit,
including in connection with the opening, amendment or renewal of any such
Letter of Credit created thereunder and shall reimburse Agent for any and all
fees and expenses, if any, paid by Agent to the Issuer (all of the foregoing
fees, the “Letter of Credit Fees”). All such charges shall be deemed earned in
full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason. Any such charge in effect at the time of a particular transaction shall
be the charge for that transaction, notwithstanding any subsequent change in the
Issuer’s prevailing charges for that type of transaction. All Letter of Credit
Fees payable hereunder shall be deemed earned in full on the date when the same
are due and payable hereunder and shall not be subject to rebate or pro-ration
upon the termination of this Agreement for any reason. Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Agent or at the direction of Required Lenders, the Letter of Credit
Fees described in clause (x) of this Section 3.2(a) shall be increased by an
additional two percent (2%) per annum.

 



62



 

(b)               At the option of the Agent or at the direction of the Required
Lenders, at any time upon the occurrence and during the continuation of an Event
of Default or the expiration of the Term, Borrowers will cause cash to be
deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all issued and outstanding Letters of Credit, and each Borrower hereby
irrevocably authorizes Agent, in its discretion, on such Borrower’s behalf and
in such Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by such Borrower, in the amounts
required to be made by such Borrower, out of the proceeds of Receivables or
other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time. Agent will invest such cash collateral (less
applicable reserves) in such short-term money-market items as to which Agent and
such Borrower mutually agree and the net return on such investments shall be
credited to such account and constitute additional cash collateral. No Borrower
may withdraw amounts credited to any such account except upon waiver by Agent in
writing of all existing Events of Default or upon the occurrence of all of the
following: (x) payment and performance in full of all Obligations; (y)
expiration of all Letters of Credit; and (z) termination of this Agreement.

 

3.3.               Facility Fee. If, for any day in each calendar quarter during
the Term, the daily unpaid balance of the sum of Revolving Advances plus the
Maximum Undrawn Amount of all outstanding Letters of Credit (the “Usage Amount”)
for each day of such calendar quarter does not equal the Maximum Revolving
Advance Amount, then Borrowers shall pay to Agent, for the ratable benefit of
Lenders holding the Revolving Commitments based on their Revolving Commitment
Percentages, a fee at a rate equal to one-quarter of one percent (.25%) per
annum on the amount by which the Maximum Revolving Advance Amount on such day
exceeds such Usage Amount (the “Facility Fee”). The Facility Fee shall be
payable to Agent in arrears on the first Business Day of each calendar quarter
with respect to each day in the previous calendar quarter and on the last day of
the Term with respect to the period ending on the last day of the Term.

 



63



 

3.4.               Fee Letter.

 

(a)                Borrowers shall pay the amounts required to be paid in the
Fee Letter in the manner and at the times required by the Fee Letter.

 

(b)               All of the fees and out-of-pocket costs and expenses of any
appraisals conducted pursuant to Section 4.21 hereof shall be paid for when due,
in full and without deduction, off-set or counterclaim by Borrowers.

 

3.5.               Computation of Interest and Fees. Interest and fees hereunder
shall be computed on the basis of a year of 360 days and for the actual number
of days elapsed. If any payment to be made hereunder becomes due and payable on
a day other than a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and interest thereon shall be payable at the
Interest Rate for Domestic Rate Loans during such extension.

 

3.6.               Maximum Charges. In no event whatsoever shall interest and
other charges charged hereunder exceed the highest rate permissible under law.
Subject to Section 3.1(d) hereof in the event interest and other charges as
computed hereunder would otherwise exceed the highest rate permitted under law,
such excess amount shall be first applied to any unpaid principal balance owed
by Borrowers, and if the then remaining excess amount is greater than the
previously unpaid principal balance, Lenders shall promptly refund such excess
amount to Borrowers and the provisions hereof shall be deemed amended to provide
for such permissible rate.

 

3.7.               Increased Costs. In the event of any Change in Law or
compliance by any Lender (for purposes of this Section 3.7, the term “Lender”
shall include Agent, Lender, any assignee of a Lender or Participant, and any
corporation or bank controlling Agent, Lender, assignee of a Lender or
Participant) and the office or branch where Agent or any Lender (as so defined)
makes or maintains any Eurodollar Rate Loans with any request or directive
(whether or not having the force of law) from any central bank or other
financial, monetary or other authority, shall:

 

(a)                subject Agent or any Lender to any tax of any kind whatsoever
with respect to this Agreement or any Other Document or change the basis of
taxation of payments to Agent or any Lender of principal, fees, interest or any
other amount payable hereunder or under any Other Documents (except for (x)
changes in the rate of tax on the overall net income of Agent or any Lender by
the jurisdiction in which it is organized, managed, controlled or maintains its
principal office and (y) any taxes and other amounts described in Sections 3.10
and 3.12 (including, for the avoidance of doubt, any taxes and other amounts
described in clauses (i) through (iii) of the second sentence of Section 3.10
that are imposed with respect to payments for or on account of any Payee under
this Agreement or any of the Other Documents);

 

(b)               impose, modify or hold applicable any reserve, special
deposit, assessment or similar requirement against assets held by, or deposits
in or for the account of, advances or loans by, or other credit extended by, any
office of Agent or any Lender, including pursuant to Regulation D of the Board
of Governors of the Federal Reserve System;

 



64



 

(c)                impose on Agent or any Lender, the bankers’ acceptance market
or the London interbank Eurodollar market any other condition with respect to
this Agreement or any Other Document;

 

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be. Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.

 

3.8.               Alternate Rate of Interest.

 

3.8.1.      Basis For Determining Interest Rate Inadequate or Unfair. In the
event that Agent or any Lender shall have determined that reasonable means do
not exist for ascertaining the Eurodollar Rate applicable pursuant to Section
2.2 hereof for any Interest Period, Dollar deposits in the relevant amount and
for the relevant maturity are not available in the London interbank Eurodollar
market, with respect to an outstanding Eurodollar Rate Loan, a proposed
Eurodollar Rate Loan, or a proposed conversion of a Domestic Rate Loan into a
Eurodollar Rate Loan, or the Eurodollar Rate will not adequately and fairly
reflect the cost to such Lender of the establishment or maintenance of any
Eurodollar Rate Loan, then the Agent shall give Borrowers prompt written,
telephonic or telegraphic notice of such determination. If such notice is given,
any such requested Eurodollar Rate Loan shall be made as a Domestic Rate Loan,
as the case may be, unless a Borrower shall notify the Lender no later than
12:00 p.m. two (2) Business Days prior to the date of such proposed borrowing,
that its request for such borrowing shall be cancelled or made as an unaffected
type of Eurodollar Rate Loan as the case may be, (ii) any outstanding affected
Eurodollar Rate Loans shall be converted into a Domestic Rate Loan, or, if a
Borrower shall notify the Lender, no later than 12:00 p.m. two (2) Business Days
prior to the last Business Day of the then current Interest Period applicable to
such affected Eurodollar Rate Loan, shall be converted into an unaffected type
of Eurodollar Rate Loan, on the last Business Day of the then current Interest
Period for such affected Eurodollar Rate Loans as the case may be. Until such
notice has been withdrawn, the Lender shall have no obligation to make an
affected type of Eurodollar Rate Loan or maintain outstanding affected
Eurodollar Rate Loans as the case may be and a Borrower shall not have the right
to convert a Domestic Rate Loan or an unaffected type of Eurodollar Rate Loan
into an affected type of Eurodollar Rate Loan.

 

3.8.2.      Successor Eurodollar Rate Index.

 

(a)                If the Agent determines (which determination shall be final
and conclusive, absent manifest error) that either (i) (A) the circumstances set
forth in Section 3.8.1(a) have arisen and are unlikely to be temporary, or (B)
the circumstances set forth in Section 3.8.1(a) have not arisen but the
applicable supervisor or administrator (if any) of the Eurodollar Rate or a
Governmental Body having jurisdiction over the Agent has made a public statement
identifying the specific date after which the Eurodollar Rate shall no longer be
used for determining interest rates for loans (either such date, a “Eurodollar
Termination Date”), or (ii) a rate other than the Eurodollar Rate has become a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market, then the Agent may (in consultation with the Borrower) choose a
replacement index for the Eurodollar Rate and make adjustments to applicable
margins and related amendments to this Agreement as referred to below such that,
to the extent practicable, the all-in interest rate based on the replacement
index will be substantially equivalent to the all-in Eurodollar Rate-based
interest rate in effect prior to its replacement.

 



65



 

(b)               If the Agent determines (which determination shall be final
and conclusive, absent manifest error) that either (i) (A) the circumstances set
forth in Section 3.8.1(a) have arisen and are unlikely to be temporary, or (B)
the circumstances set forth in Section 3.8.1(a) have not arisen but the
applicable supervisor or administrator (if any) of the Eurodollar Rate or a
Governmental Body having jurisdiction over the Agent has made a public statement
identifying the specific date after which the Eurodollar Rate shall no longer be
used for determining interest rates for loans (either such date, a “Eurodollar
Termination Date”), or (ii) a rate other than the Eurodollar Rate has become a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market, then the Agent may (in consultation with the Borrower) choose a
replacement index for the Eurodollar Rate and make adjustments to applicable
margins and related amendments to this Agreement as referred to below such that,
to the extent practicable, the all-in interest rate based on the replacement
index will be substantially equivalent to the all-in Eurodollar Rate-based
interest rate in effect prior to its replacement.

 

(c)                Selection of the replacement index, adjustments to the
applicable margins, and amendments to this Agreement (i) will be determined with
due consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a Eurodollar Rate-based rate to a replacement
index-based rate, and (ii) may also reflect adjustments to account for (x) the
effects of the transition from the Eurodollar Rate to the replacement index and
(y) yield- or risk-based differences between the Eurodollar Rate and the
replacement index.

 

(d)               Until an amendment reflecting a new replacement index in
accordance with this Section 3.8.2 is effective, each advance, conversion and
renewal of a Eurodollar Rate Loan will continue to bear interest with reference
to the Eurodollar Rate; provided however, that if the Agent determines (which
determination shall be final and conclusive, absent manifest error) that a
Eurodollar Termination Date has occurred, then following the Eurodollar
Termination Date, all Eurodollar Rate Loans shall automatically be converted to
Domestic Rate Loans until such time as an amendment reflecting a replacement
index and related matters as described above is implemented.

 

(e)                Notwithstanding anything to the contrary contained herein, if
at any time the replacement index is less than zero, at such times, such index
shall be deemed to be zero for purposes of this Agreement.

 



66



 

3.9.               Capital Adequacy.

 

(a)                In the event that Agent or any Lender shall have determined
that any Applicable Law or guideline regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.9, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, from time to time, Borrowers shall
pay upon demand to Agent or such Lender such additional amount or amounts as
will compensate Agent or such Lender for such reduction. In determining such
amount or amounts, Agent or such Lender may use any reasonable averaging or
attribution methods. The protection of this Section 3.9 shall be available to
Agent and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law or condition.

 

(b)               A certificate of Agent or such Lender setting forth such
amount or amounts as shall be necessary to compensate Agent or such Lender with
respect to Section 3.9(a) hereof when delivered to Borrowing Agent shall be
conclusive absent manifest error.

 

3.10.           Gross Up for Taxes. If any Borrower shall be required by
Applicable Law to withhold or deduct any taxes from or in respect of any sum
payable under this Agreement or any of the Other Documents to Agent, or any
Lender, assignee of any Lender, or Participant (each, individually, a “Payee”
and collectively, the “Payees”), (a) the sum payable to such Payee or Payees, as
the case may be, shall be increased as may be necessary so that, after making
all required withholding or deductions (including any withholdings or deductions
applicable to additional sums payable under this Section 3.10), the applicable
Payee or Payees receives an amount equal to the sum it would have received had
no such withholding or deductions been made (the “Gross-Up Payment”), (b) such
Borrower shall make such withholding or deductions, and (c) such Borrower shall
pay the full amount withheld or deducted to the relevant taxation authority or
other authority in accordance with Applicable Law. Notwithstanding the
foregoing, (i) no Borrower shall be obligated to make a Gross-Up Payment in
respect of taxes (x) which are imposed upon or measured by the Payee’s net
income or capital (including minimum taxes and similar taxes imposed in lieu
thereof), branch profits taxes or franchise taxes, in each case imposed by a
jurisdiction (or political subdivision thereof) under the laws of which the
Payee is organized, managed or controlled or in which its applicable lending
office is located, or (y) which are imposed by a jurisdiction as a result of the
Payee otherwise having a present or former connection (other than a connection
arising solely as a result of this Agreement) with such jurisdiction; (ii)
[reserved]; and (iii) no Borrower shall be obligated to make any portion of the
Gross-Up Payment that is attributable to (w) any tax that would not have been
payable or applicable had the applicable Payee or Payees been eligible for, and
properly and timely claimed, a complete exemption with respect thereto pursuant
to Section 3.11 hereof, (x) any taxes imposed on any amount payable to or for
the account of any Payee under FATCA, (y) any taxes that are (or would be)
required under Applicable law then in effect to be withheld with respect to
amounts payable hereunder in respect of a Payee on the date it becomes a Payee
or otherwise acquired an interest in an Obligation, except a person who becomes
a Lender by assignment or purchases a participation of the whole or any part of
an Obligation shall, subject to Section 3.14, be entitled to Gross-up Payments
under Section 3.10 and indemnification payments under Section 3.12 to the extent
that the assignor or seller of such participation is entitled to such amounts as
of the date of such assignment or sale of participation; and (z) penalties and
interest on the amounts described as not eligible for a Gross-up Payment in
clauses (i), (ii) or (iii) hereof. As soon as practicable after making such
withholding or deduction, the Borrowers shall deliver to Agent the original or a
certified copy of a receipt issued by the relevant taxation authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Agent.

 



67



 

3.11.           Withholding Tax Exemption.

 

(a)                Each Payee agrees that it will deliver to Borrowing Agent and
Agent two (2) duly completed appropriate valid Withholding Certificates (as
defined under §1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”))
certifying its status (i.e., U.S. or foreign person) and, if eligible, making a
claim of reduced, or exemption from, U.S. withholding tax on the basis of an
income tax treaty or an exemption provided by the Code. The term “Withholding
Certificate” means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and
the related statements and certifications as required under §1.1441-1(e)(2)
and/or (3) of the Regulations; a statement described in §1.871-14(c)(2)(v) of
the Regulations; or any other certificates under the Code or Regulations that
certify or establish the status of a payee or beneficial owner as a U.S. or
foreign person.

 

(b)               Each Payee required to deliver to Borrowing Agent and Agent a
valid Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver
such valid Withholding Certificate as follows: (i) each Payee which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate on
or prior to the Closing Date for the account of such Payee; (ii) each Payee
shall deliver such valid Withholding Certificate at least five (5) Business Days
before the effective date of any applicable assignment or participation (unless
Agent in its sole discretion shall permit such Payee to deliver such Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by Agent). Each Payee which so delivers a
valid Withholding Certificate further undertakes to deliver to Borrowing Agent
and Agent two (2) additional copies of such Withholding Certificate (or a
successor form) on or before the date that such Withholding Certificate expires
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent Withholding Certificate so delivered by it, and such amendments
thereto or extensions or renewals thereof as may be reasonably requested by
Borrowing Agent or Agent.

 



68



 

(c)                Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b) hereof, Agent shall be entitled to withhold United States
federal income taxes at the applicable withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under §1.1441-7(b) of the Regulations. Further, Agent
is indemnified under §1.1461-1(e) of the Regulations against any claims and
demands of any Payee for the amount of any tax it deducts and withholds in
accordance with regulations under §1441 of the Code.

 

3.12          Indemnification for Taxes Without duplication of any amounts
payable under Section 3.10 hereof, a Borrower shall indemnify a Payee, within 10
days after written demand therefor, for the full amount of any taxes paid by
such Payee on or with respect to any payment by or on account of any obligation
of a Borrower which payment shall have given rise to an obligation to pay
additional amounts under Section 3.10 hereunder and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
taxation authority. A certificate as to the amount of such payment or liability
delivered to the Borrower by a payee shall be conclusive absent manifest error.

 

3.13          Refund . If any Payee determines, in its sole discretion, that is
has received a refund of taxes paid or indemnified by a Borrower pursuant to
Sections 3.10 or 3.12 hereof, such Payee shall promptly pay such refund (but
only to the extent of the amounts paid or indemnified by such Borrower) to the
relevant Borrower, net of all out-of pocket expenses incurred in obtaining such
refund, without interest (other than interest paid by the relevant taxing
authority with respect to such refund), as will leave the Payee in no worse
position than it would have been had no such taxes been initially imposed;
provided, that such Borrower, upon the request of such Payee, agrees to repay
the amount paid over to such Borrower (plus any penalties, interest or other
charges imposed by the relevant taxing authority) to such Payee if the Payee is
required to repay such refund to such relevant taxing authority. Notwithstanding
the foregoing, no Payee will be required to make available its tax returns or
other confidential information to any Borrower, and nothing contained herein
shall interfere with the right of the Payees to arrange their affairs as they
see fit.

 

3.14          Assignment If, as a result of any assignment or participation of
the whole or any part of an Obligation, amounts are required to be paid pursuant
to Section 3.10 or 3.12 hereof in excess of such amounts which the relevant
Borrower would have been required to pay to the assigning or participating Payee
pursuant to Section 3.10 or 3.12 hereof had such assignment or participation not
taken place, the provisions of Section 3.10 or 3.12 hereof (as the case may be)
shall not apply to the extent of such excess, so long as no Event of Default or
Default has occurred; provided, however, that Sections 3.10 and 3.12 shall apply
to the extent that amounts payable under one or both of such Sections are
payable as a result of a change in law enacted after such assignment or
participation.

 



69



 

3.15          Additional Actions If any Borrower determines in good faith that a
reasonable basis exists for contesting any taxes or other amounts for which
additional amounts under Section 3.10 or indemnification under Section 3.12 or
has been demanded, the relevant Payee shall cooperate with such Borrower in a
reasonable challenge of such taxes if so requested by such Borrower, provided
that (a) such Payee determines in its reasonable discretion that it would not be
prejudiced by cooperating in such challenge, (b) such Borrower pays all related
expenses of such Payee and (c) such Borrower indemnifies such Payee for any
liabilities or other costs incurred by such party in connection with such
challenge. Each Payee agrees that, upon the occurrence of any event giving rise
to the operation of Section 3.10 or 3.12 hereof with respect to such Payee, it
will, if requested by a Borrower, use commercially reasonable efforts (subject
to legal and regulatory restrictions) to mitigate the effect of any such event,
including by designating another lending office (if applicable) for any
Obligation affected by such event and by completing and delivering or filing any
tax-related forms which such Payee is legally able to deliver and which would,
in the reasonable judgment of the Payee, reduce or eliminate any amount of taxes
or other amounts required to be deducted or withheld or paid by such Borrower;
provided that such efforts are made at such Borrower’s expense and on terms
that, in the reasonable judgment of such Payee, cause such Payee and its lending
office(s) (if applicable) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.15 shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Payee pursuant to Sections 3.10 or 3.12 hereof.

 

IV.               COLLATERAL: GENERAL TERMS

 

4.1.               Security Interest in the Collateral.

 

(a)                To secure the prompt payment and performance to Agent and
each Lender of the Obligations, each Borrower hereby assigns, pledges and grants
to Agent for its benefit and for the ratable benefit of each Lender a continuing
security interest in and to and Lien on all of its Collateral, whether now owned
or existing or hereafter acquired or arising and wheresoever located; provided,
however, that the grant of the security interest in Collateral consisting of 65%
of the Equity Interest of SMTC de Chihuahua and Radio Componentes shall have
been granted pursuant to the respective foreign security agreements and shall
not be deemed granted hereunder.

 

(b)               Each Borrower shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest. Each Borrower shall promptly provide Agent with written notice of all
commercial tort claims, such notice to contain the case title together with the
applicable court and a brief description of the claim(s). Upon delivery of each
such notice, such Borrower shall be deemed to hereby grant to Agent a security
interest and lien in and to such commercial tort claims and all proceeds
thereof.

 



70



 

4.2.               Perfection of Security Interest. Each Borrower shall take all
action that may be necessary or desirable, or that Agent may reasonably request,
so as at all times to maintain the validity, perfection, enforceability and
priority of Agent’s security interest in and Lien on the Collateral or to enable
Agent to protect, exercise or enforce its rights hereunder and in the
Collateral, including, but not limited to, (i) immediately discharging all Liens
other than Permitted Liens, (ii) obtaining Lien Waiver Agreements, with respect
to the chief executive office of each of the Borrowers, (iii) delivering to
Agent, endorsed or accompanied by such instruments of assignment as Agent may
specify, and stamping or marking, in such manner as Agent may specify, any and
all chattel paper, instruments, letters of credits and advices thereof and
documents evidencing or forming a part of the Collateral, (iv) entering into
warehousing, lockbox and other custodial arrangements satisfactory to Agent, and
(v) executing and delivering financing statements, control agreements,
instruments of pledge, mortgages, notices and assignments, in each case in form
and substance satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien
under the Uniform Commercial Code or other Applicable Law (subject to any
limitations expressly stated herein or in any Other Document). By its signature
hereto, each Borrower hereby authorizes Agent to file against such Borrower, one
or more financing, continuation or amendment statements pursuant to the Uniform
Commercial Code, as applicable, in form and substance satisfactory to Agent
(which statements shall have a description of collateral as “all assets”). All
reasonable out-of-pocket charges, expenses and fees Agent may incur in doing any
of the foregoing, and any local taxes relating thereto, shall be charged to the
applicable sub-account of the Borrowers’ Account as a Revolving Advance of a
Domestic Rate Loan, and added to the Obligations, or, at Agent’s option, shall
be paid to Agent for its benefit and for the ratable benefit of Lenders
immediately upon demand.

 

4.3.               Disposition of Collateral. Each Borrower will safeguard and
protect all Collateral for Agent’s general account and make no disposition
thereof whether by sale, lease or otherwise except Permitted Dispositions.

 

4.4.               Preservation of Collateral. Following the occurrence and
during the continuance of an Event of Default in addition to the rights and
remedies set forth in Section 11.1 hereof, Agent: (a) may at any time take such
steps as Agent deems necessary to protect Agent’s interest in and to preserve
the Collateral, including the hiring of such security guards or the placing of
other security protection measures as Agent may deem appropriate; (b) may employ
and maintain at any of any Borrower’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrowers’ owned or leased property. Each Borrower shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct. All of Agent’s
expenses of preserving the Collateral, including any expenses relating to the
bonding of a custodian, shall be charged to the applicable sub-account of the
Borrowers’ Account as a Revolving Advance maintained as a Domestic Rate Loan and
added to the Obligations.

 



71



 

4.5.               Ownership of Collateral.

 

(a)                With respect to the Collateral, at the time the Collateral
becomes subject to Agent’s security interest: (i) each Borrower shall be the
sole owner of and fully authorized and able to sell, transfer, pledge and/or
grant a first priority security interest, subject to the terms of the
Intercreditor Agreement, in each and every item of the its respective Collateral
to Agent; and, except for Permitted Liens, the Collateral shall be free and
clear of all Liens and encumbrances whatsoever; (ii) each document and agreement
executed by each Borrower or delivered to Agent or any Lender in connection with
this Agreement shall be true and correct in all respects; (iii) all signatures
and endorsements of each Borrower that appear on such documents and agreements
shall be genuine and each Borrower shall have full capacity to execute same; and
(iv) each Borrower’s Equipment and Inventory shall be located as set forth on
Schedule 4.5 and shall not be removed from such location(s) (it being understood
that Borrowers may move such Equipment and Inventory among such locations)
without the prior written consent of Agent except with respect to the sale of
Inventory in the Ordinary Course of Business and Equipment to the extent
permitted in Section 4.3 hereof. Borrowers, Agent and Lenders acknowledge and
agree that Schedule 4.5 shall be deemed to be updated to include any additional
locations that Agent is notified of in accordance with Section 9.11.

 

(b)               (i) There is no location at which any Borrower has any
Inventory (except for Inventory in transit) as of the Closing Date other than
those locations listed on Schedule 4.5; (ii) Schedule 4.5 hereto contains a
correct and complete list, as of the Closing Date, of the legal names and
addresses of each warehouse at which Inventory of any Borrower is stored; (iii)
Schedule 4.5 hereto sets forth a correct and complete list as of the Closing
Date of (A) each place of business of each Borrower and (B) the chief executive
office of each Borrower; and (iv) Schedule 4.5 hereto sets forth a correct and
complete list as of the Closing Date of the location, by state, province or
territory, as applicable, and street address, of all Real Property owned or
leased by each Borrower, together with the names and addresses of any landlords.

 

4.6.               Defense of Agent’s and Lenders’ Interests. Until (a) payment
and performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect. During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3 hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Liens, any part of the Collateral.
Each Borrower shall defend Agent’s interests in the Collateral against any and
all Persons whatsoever. At any time following demand by Agent for payment of all
Obligations, Agent shall have the right to take possession of the indicia of the
Collateral and the Collateral in whatever physical form contained, including:
labels, stationery, documents, instruments and advertising materials. If Agent
exercises this right to take possession of the Collateral, Borrowers shall, upon
demand, assemble it and make it available to Agent at a place reasonably
convenient to Agent. In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other Applicable Law. Each
Borrower shall, and Agent may, at its option, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Borrower’s possession, they, and each of them, shall be held by such Borrower in
trust as Agent’s trustee, and such Borrower will immediately deliver them to
Agent in their original form together with any necessary endorsement.

 



72



 

4.7.               Books and Records. Each Borrower shall (a) keep proper books
of record and account in which full, true and correct entries will be made of
all dealings or transactions of or in relation to its business and affairs; (b)
set up on its books accruals with respect to all taxes, assessments, charges,
levies and claims; and (c) on a reasonably current basis set up on its books,
from its earnings, allowances against doubtful Receivables, advances and
investments and all other proper accruals (including by reason of enumeration,
accruals for premiums, if any, due on required payments and accruals for
depreciation, obsolescence, or amortization of properties), which should be set
aside from such earnings in connection with its business. All determinations
pursuant to this subsection shall be made in accordance with, or as required by,
GAAP consistently applied in the opinion of such independent public accountant
as shall then be regularly engaged by Borrowers.

 

4.8.               Financial Disclosure. Each Borrower hereby irrevocably
authorizes and directs all accountants and auditors employed by such Borrower at
any time during the Term to exhibit and deliver to Agent and each Lender copies
of any of such Borrower’s financial statements, trial balances or other
accounting records of any sort in the accountant’s or auditor’s possession, and
to disclose to Agent and each Lender any information such accountants may have
concerning such Borrower’s financial status and business operations. Each
Borrower hereby authorizes all Governmental Bodies to furnish to Agent and each
Lender copies of reports or examinations relating to such Borrower, whether made
by such Borrower or otherwise; however, Agent and each Lender will attempt to
obtain such information or materials directly from such Borrower prior to
obtaining such information or materials from such accountants or Governmental
Bodies.

 

4.9.               Compliance with Laws. Each Borrower shall comply with all
Applicable Laws with respect to the Collateral or any part thereof or to the
operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect.

 

4.10.           Inspection of Premises. At all reasonable times Agent and each
Lender shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Borrower’s books, records, audits, correspondence
and all other papers relating to the Collateral and the operation of each
Borrower’s business; provided, that other than during the continuance of an
Event of Default, such access shall occur no more frequently than four (4) times
per fiscal year. Agent, any Lender and their agents may enter upon any premises
of any Borrower at any time during business hours and at any other reasonable
time, and from time to time, for the purpose of inspecting the Collateral and
any and all records pertaining thereto and the operation of such Borrower’s
business; provided, that other than during the continuance of an Event of
Default, such access shall occur no more frequently than four (4) times per
fiscal year.

 



73



 

4.11.           Insurance. The assets and properties of each Borrower and
Guarantor at all times shall be maintained in accordance with the requirements
of all insurance carriers which provide insurance with respect to the assets and
properties of such Borrower or Guarantor so that such insurance shall remain in
full force and effect. Each Borrower and Guarantor shall bear the full risk of
any loss of any nature whatsoever with respect to the Collateral. At each
Borrower’s and Guarantor’s own cost and expense in amounts and with carriers
acceptable to Agent, each Borrower and Guarantor shall (a) keep all its
insurable properties and properties in which such Borrower or Guarantor has an
interest insured against the hazards of fire, flood, sprinkler leakage, those
hazards covered by extended coverage insurance and such other hazards, and for
such amounts, as is customary in the case of companies engaged in businesses
similar to such Borrowers and Guarantors; (b) maintain a bond in such amounts as
is customary in the case of companies engaged in businesses similar to such
Borrower or Guarantor insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of such
Borrower or Guarantor either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (c) maintain public
and product liability insurance against claims for personal injury, death or
property damage suffered by others; (d) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which such Borrower or Guarantor is engaged in business; (e)
reserved; (f) furnish Agent with (i) copies of all policies and evidence of the
maintenance of such policies by the renewal thereof no more than thirty (30)
days following any expiration date, provided that such Borrower’s or Guarantor’s
failure to provide such policies and evidence shall not constitute an Event of
Default unless such Borrower or Guarantor continues to fail to provide the same
within ten (10) days after receipt of written notice from Agent, and (ii)
appropriate loss payable endorsements in form and substance satisfactory to
Agent, naming Agent as a co-insured and lender loss payee as its interests may
appear with respect to all insurance coverage referred to in clauses (a) and (c)
above, and providing (A) that all proceeds thereunder shall be payable to Agent,
(B) no such insurance shall be affected by any act or neglect of the insured or
owner of the property described in such policy, and (C) that such policy and
loss payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days’ prior written notice is given to Agent. In the event of any
loss thereunder, the carriers named therein hereby are directed by Agent and the
applicable Borrower or Guarantor to make payment for such loss to Agent and not
to such Borrower or Guarantor and Agent jointly. If any insurance losses are
paid by check, draft or other instrument payable to any Borrower or Guarantor
and Agent jointly, Agent may endorse such Borrower’s or Guarantor’s name thereon
and do such other things as Agent may deem advisable to reduce the same to cash.
Agent is hereby authorized to adjust and compromise claims under insurance
coverage referred to in clauses (a), and (b) above. All loss recoveries received
by Agent upon any such insurance may be applied to the Obligations, in such
order as Agent in its reasonable discretion shall determine. Any surplus shall
be paid by Agent to Borrowers or Guarantors or applied as may be otherwise
required by law. Any deficiency thereon shall be paid by Borrowers or Guarantors
to Agent, on demand.

 



74



 

4.12.           Failure to Pay Insurance. If any Borrower fails to obtain
insurance as hereinabove provided, or to keep the same in force, Agent, if Agent
so elects, may obtain such insurance and pay the premium therefor on behalf of
such Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of
a Domestic Rate Loan and such expenses so paid shall be part of the Obligations.

 

4.13.           Payment of Taxes. Each Borrower will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Borrower or
any of the Collateral including real and personal property taxes, assessments
and charges and all franchise, income, employment, social security benefits,
withholding, and sales taxes, provided that no such tax, assessment or charge
need be paid if (i) it is being Properly Contested or (ii) the aggregate amounts
thereof are not in excess of $250,000. If any such taxes, assessments, or other
Charges remain unpaid after the date fixed for their payment, or if any claim
shall be made which, in Agent’s or any Lender’s opinion, may possibly create a
valid Lien on the Collateral, Agent may without notice to Borrowers pay the
taxes, assessments or other Charges and the Borrowers hereby indemnify and hold
Agent and each Lender harmless in respect thereof. Agent will not pay any taxes,
assessments or Charges to the extent that such taxes, assessments or Charges are
being Properly Contested. The amount of any payment by Agent under this Section
4.13 shall be charged to the applicable sub-account of the Borrowers’ Account as
a Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations.

 

4.14.           Payment of Leasehold Obligations. Except as would not reasonably
be expected to have a Material Adverse Effect, each Borrower shall at all times
pay, when and as due, its rental obligations under all leases under which it is
a tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect subject to the terms
thereof and, at Agent’s request will provide evidence of having done so.

 

4.15.           Receivables.

 

(a)                Nature of Receivables. Each of the Receivables shall be a
bona fide and valid account representing a bona fide indebtedness incurred by
the Customer therein named, for a fixed sum as set forth in the invoice relating
thereto (provided immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of a Borrower, or work, labor or services theretofore
rendered by a Borrower as of the date each Receivable is created. Same shall be
due and owing in accordance with the applicable Borrower’s standard terms of
sale without dispute, setoff or counterclaim except as may be stated on the
accounts receivable schedules delivered by Borrowers to Agent.

 

(b)               Solvency of Customers. Each Customer, to the Borrowers’
knowledge, as of the date each Receivable is created, is solvent and able to pay
all Receivables on which the Customer is obligated in full when due or with
respect to such Customers of any Borrower who are known to such Borrower not to
be solvent such Borrower has set up on its books and in its financial records
bad debt reserves adequate to cover such Receivables.

 



75



 

(c)                Location of Borrowers. Each Borrower’s chief executive office
is located at the location set forth in Schedule 4.15, as such schedule may be
updated from time to time. Until written notice is given to Agent by Borrowing
Agent of any other office at which each Borrower keeps its records pertaining to
Receivables, all such records shall be kept at such Borrower’s respective
executive office listed above.

 

(d)               Collection of Receivables. Each Borrower shall instruct its
Customers to deliver all remittances upon Receivables to such lockbox account or
Blocked Account as Agent shall designate from time to time as contemplated by
Section 4.15(h) or as otherwise agreed to from time to time by Agent.
Notwithstanding the foregoing, to the extent any Borrower directly receives any
remittances upon Receivables, such Borrower will, at its sole cost and expense,
but on Agent’s behalf and for Agent’s account, collect as Agent’s property and
in trust for Agent such amounts received on Receivables, and shall not commingle
such collections with any Borrower’s or use the same except to pay Obligations.
Each Borrower shall, upon request, deliver to Agent, or deposit in a Blocked
Account, in original form and on the date of receipt thereof, all checks,
drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness.

 

(e)                Notification of Assignment of Receivables. At any time
following the occurrence and during the continuance of an Event of Default, or
in the event Agent reasonably believes the Collateral is being diverted or
impaired, Agent shall have the right to send notice of Agent’s security interest
in, and Lien on, the Receivables to any and all Customers and directing such
Customer to pay such Receivable to Borrowers’ Blocked Account for the benefit of
Agent. Upon the occurrence and during the continuance of an Event of Default,
Agent shall have the sole right to collect the Receivables, take possession of
the Collateral, or both. Agent’s actual collection expenses, including, but not
limited to, stationery and postage, telephone and telegraph, secretarial and
clerical expenses and the salaries of any collection personnel used for
collection, may be charged to Borrowers’ Account and added to the Obligations.

 

(f)                Power of Agent to Act on Borrowers’ Behalf. Agent shall have
the right to receive, endorse, assign and/or deliver in the name of Agent or any
Borrower any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) at any time: (A) to endorse such Borrower’s name upon
any notes, acceptances, checks, drafts, money orders or other evidences of
payment or Collateral; (B) to sign such Borrower’s name on any invoice or bill
of lading relating to any of the Receivables, drafts against Customers,
assignments and verifications of Receivables; (C) to send verifications of
Receivables to any Customer as provided in Section 9.2 hereof; (D) to sign such
Borrower’s name on all financing statements or any other documents or
instruments deemed necessary or appropriate by Agent to preserve, protect, or
perfect Agent’s interest in the Collateral and to file same; and (ii) at any
time following the occurrence and during the continuance of an Event of Default:
(A) to demand payment of the Receivables; (B) to enforce payment of the
Receivables by legal proceedings or otherwise; (C) to exercise all of such
Borrower’s rights and remedies with respect to the collection of the Receivables
and any other Collateral; (D) to settle, adjust, compromise, extend or renew the
Receivables; (E) to settle, adjust or compromise any legal proceedings brought
to collect Receivables; (F) to prepare, file and sign such Borrower’s name on a
proof of claim in bankruptcy or similar document against any Customer; (G) to
prepare, file and sign such Borrower’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables; and
(H) to do all other acts and things necessary to carry out this Agreement. All
acts of said attorney or designee are hereby ratified and approved, and said
attorney or designee shall not be liable for any acts of omission or commission
nor for any error of judgment or mistake of fact or of law, unless done
maliciously or with gross (not mere) negligence (as determined by a court of
competent jurisdiction in a final non-appealable judgment); this power being
coupled with an interest is irrevocable while any of the Obligations remain
unpaid. Agent shall have the right at any time following the occurrence and
during the continuance of an Event of Default, to change the address for
delivery of mail addressed to any Borrower to such address as Agent may
designate and to receive, open and dispose of all mail addressed to any
Borrower.

 



76



 

(g)               No Liability. Neither Agent nor any Lender shall, other than
for Agent’s or such Lender’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a non-appealable final order)
under any circumstances or in any event whatsoever, have any liability for any
error or omission or delay of any kind occurring in the settlement, collection
or payment of any of the Receivables or any instrument received in payment
thereof, or for any damage resulting therefrom. Following the occurrence and
during the continuance of an Event of Default, Agent may, without notice or
consent from any Borrower, sue upon or otherwise collect, extend the time of
payment of, compromise or settle for cash, credit or upon any terms any of the
Receivables or any other securities, instruments or insurance applicable thereto
and/or release any obligor thereof. Agent is authorized and empowered to accept
following the occurrence and during the continuance of an Event of Default the
return of the goods represented by any of the Receivables, without notice to or
consent by any Borrower, all without discharging or in any way affecting any
Borrower’s liability hereunder.

 

(h)               Establishment of a Lockbox Account, Dominion Account. All
proceeds of Collateral shall be deposited by Borrowers into either (i) a lockbox
account, dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowing Agent and be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at the Agent for the deposit of such
proceeds. Each applicable Borrower, Agent, Term Loan Agent and each Blocked
Account Bank shall enter into a deposit account control agreement in form and
substance satisfactory to Agent directing such Blocked Account Bank to transfer
such funds so deposited to Agent, (i) to any account maintained by Agent at said
Blocked Account Bank or (ii) by wire transfer to appropriate account(s) of
Agent. All funds deposited in such Blocked Accounts shall immediately become the
property of Agent and Borrowing Agent shall obtain the agreement by such Blocked
Account Bank to waive any offset rights against the funds so deposited. Neither
Agent nor any Lender assumes any responsibility for such blocked account
arrangement, including any claim of accord and satisfaction or release with
respect to deposits accepted by any Blocked Account Bank thereunder. All deposit
accounts and investment accounts of each Borrower and its Subsidiaries are set
forth on Schedule 4.15(h).

 



77



 

(i)                 Adjustments. No Borrower will, without Agent’s consent,
compromise or adjust any material amount of the Receivables (or materially
extend the time for payment thereof) or accept any material returns of
merchandise or grant any additional discounts, allowances or credits thereon
except for those compromises, adjustments, returns, discounts, credits and
allowances as have been heretofore customary in the business of such Borrower.

 

4.16.           Inventory. To the extent Inventory held for sale or lease has
been produced by any Borrower, it has been and will be produced by such Borrower
in accordance in all material respects with the Federal Fair Labor Standards Act
of 1938, as amended, and all rules, regulations and orders thereunder.

 

4.17.           Maintenance of Equipment. The Equipment shall be maintained in
good operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved in
all material respects. Each Borrower shall have the right to sell Equipment to
the extent permitted in Section 4.3 hereof.

 

4.18.           Exculpation of Liability. Nothing herein contained shall be
construed to constitute Agent or any Lender as any Borrower’s agent for any
purpose whatsoever, nor shall Agent or any Lender be responsible or liable for
any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause thereof,
except for Agent or Lender’s gross negligence or willful misconduct. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof.

 

4.19.           Environmental Matters.

 

(a)                Borrowers shall ensure that the Real Property and all
operations and businesses conducted thereon remains in compliance in all
material respects with all Environmental Laws and they shall not place or permit
to be placed any Hazardous Substances on any Real Property except as permitted
by Applicable Law or appropriate governmental authorities and except otherwise
would not be reasonably be expected to have a Material Adverse Effect..

 

(b)               Borrowers shall establish and maintain a system to assure and
monitor continued compliance with all applicable Environmental Laws.

 

(c)                Borrowers shall (i) employ in connection with the use of the
Real Property appropriate technology necessary to maintain material compliance
by the Borrowers with any applicable Environmental Laws and (ii) dispose of any
and all Hazardous Waste generated by the Borrowers at the Real Property only at
facilities and with carriers that, to the Borrower’s knowledge, maintain valid
permits under RCRA and any other applicable Environmental Laws. Borrowers shall
use their commercially reasonable efforts to obtain certificates of disposal,
such as hazardous waste manifest receipts, from all treatment, transport,
storage or disposal facilities or operators employed by Borrowers in connection
with the transport or disposal of any Hazardous Waste generated at the Real
Property.

 



78



 

(d)               In the event any Borrower obtains, gives or receives notice of
any unpermitted Release or threat of Release of a reportable quantity of any
Hazardous Substances at the Real Property (any such event being hereinafter
referred to as a “Hazardous Discharge”) or receives any notice of violation,
request for information or notification that it is potentially responsible for
investigation or cleanup of environmental conditions at the Real Property,
demand letter or complaint, order, citation, or other written notice with regard
to any Hazardous Discharge or violation of Environmental Laws affecting the Real
Property or any Borrower’s interest therein (any of the foregoing is referred to
herein as an “Environmental Complaint”) from any Person, including any state
agency responsible in whole or in part for environmental matters in the state in
which the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrowing
Agent shall, within five (5) Business Days, give written notice of same to Agent
reasonably detailing facts and circumstances of which any Borrower is aware
giving rise to the Hazardous Discharge or Environmental Complaint. Such
information is to be provided to allow Agent to protect its security interest in
and Lien on the Real Property and the Collateral and is not intended to create
nor shall it create any obligation upon Agent or any Lender with respect
thereto.

 

(e)                Borrowing Agent shall promptly forward to Agent copies of any
request for information, notification of potential liability, or demand letter
relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Substances at any other site owned, operated or used by any
Borrower to dispose of Hazardous Substances and shall continue to forward copies
of correspondence between any Borrower and the Authority regarding such claims
to Agent until the claim is settled. Borrowing Agent shall promptly forward to
Agent copies of all material documents and reports concerning a Hazardous
Discharge at the Real Property that any Borrower is required to file under any
Environmental Laws. Such information is to be provided solely to allow Agent to
protect Agent’s security interest in and Lien on the Real Property and the
Collateral.

 

(f)                Borrowers shall respond promptly to any Hazardous Discharge
or Environmental Complaint and take all necessary action as required under
applicable Environmental Law in order to safeguard the health of any Person and
to avoid subjecting the Collateral or Real Property to any Lien. If any Borrower
shall fail to respond promptly to any material Hazardous Discharge or
Environmental Complaint or any Borrower shall fail to comply in all material
respects with any of the requirements of any Environmental Laws, Agent on behalf
of Lenders may, but without the obligation to do so, for the sole purpose of
protecting Agent’s interest in the Collateral: (i) give such notices or (ii)
enter onto the Real Property (or authorize third parties to enter onto the Real
Property) and take such actions as Agent (or such third parties as directed by
Agent) reasonably deem necessary or advisable, to clean up, remove, mitigate or
otherwise address to the extent required under applicable Environmental Law any
such Hazardous Discharge or Environmental Complaint. All reasonable costs and
expenses incurred by Agent and Lenders (or such third parties) in the exercise
of any such rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Domestic Rate
Loans constituting Revolving Advances shall be paid upon demand by Borrowers,
and until paid shall be added to and become a part of the Obligations secured by
the Liens created by the terms of this Agreement or any other agreement between
Agent, any Lender and any Borrower.

 



79



 

(g)               Promptly upon the reasonable written request of Agent from
time to time, Borrowers shall provide Agent, at Borrowers’ expense, with an
environmental site assessment or environmental audit report prepared by an
environmental engineering firm acceptable in the reasonable opinion of Agent, to
assess with a reasonable degree of certainty the existence of a Hazardous
Discharge and the potential costs in connection with abatement, cleanup and
removal of any Hazardous Substances found on, under, at or within any Real
Property owned by the Borrowers as a result of such Hazardous Discharge. Any
report or investigation of such Hazardous Discharge proposed and acceptable to
an appropriate Authority that is charged to oversee the clean-up of such
Hazardous Discharge shall be acceptable to Agent. If such estimates,
individually or in the aggregate, exceed $100,000, Agent shall have the right to
require Borrowers to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.

 

(h)               Borrowers shall defend and indemnify Agent and Lenders and
hold Agent, Lenders and their respective employees, agents, directors and
officers harmless from and against all loss, liability, damage and expense,
claims, costs, fines and penalties, including attorney’s fees, suffered or
incurred by Agent or Lenders under or on account of any Environmental Laws,
including the assertion of any Lien thereunder, with respect to any Hazardous
Discharge, the presence of any Hazardous Substances affecting the Real Property,
whether or not the same originates or emerges from the Real Property or any
contiguous real estate, except to the extent such loss, liability, damage and
expense is attributable to any Hazardous Discharge resulting from or exacerbated
by actions on the part of Agent or any Lender. Borrowers’ obligations under this
Section 4.19 shall arise upon the discovery of the presence of any Hazardous
Substances at the Real Property, whether or not any federal, state, or local
environmental agency has taken or threatened any action in connection with the
presence of any Hazardous Substances. Borrowers’ obligation and the
indemnifications hereunder shall survive the termination of this Agreement.

 

(i)                 For purposes of Section 4.19 and 5.7, except as otherwise
expressly indicated, all references to Real Property shall be deemed to include
all of each Borrower’s right, title and interest in and to its owned and leased
premises.

 

(j)                 For purposes of Section 4.19 and 5.7, all references to
Borrower shall be deemed to refer to the Borrowers.

 

4.20.           Financing Statements. Except as respects the financing
statements filed by Agent, financing statements in respect of Permitted Liens,
and the financing statements described on Schedule 1.2, no valid and enforceable
financing statement covering any of the Collateral or any proceeds thereof is on
file in any public office.

 



80



 

4.21.           Appraisals. Agent may, in its sole discretion, exercised in a
commercially reasonable manner, at any time after the Closing Date, engage the
services of an independent appraisal firm or firms of reputable standing,
satisfactory to Agent, for the purpose of appraising the then current values of
Borrowers’ Inventory; provided that, other than during the continuance of any
Event of Default, such appraisal shall be conducted no more frequently than four
times per fiscal year. Absent the occurrence and continuance of an Event of
Default at such time, Agent shall consult with Borrowers as to the identity of
any such firm. In the event the value of Borrowers’ Inventory, as so determined
pursuant to such appraisal, is less than anticipated by Agent or Lenders, such
that the Revolving Advances against Eligible Inventory are in fact in excess of
such Advances permitted hereunder, then, promptly upon Agent’s demand for same,
Borrowers shall make mandatory prepayments of the then outstanding Revolving
Advances made against such Eligible Inventory so as to eliminate the excess
Advances.

 

V.                  REPRESENTATIONS AND WARRANTIES.

 

Each Borrower represents and warrants as follows:

 

5.1.               Authority. Each Borrower has full power, authority and legal
right to enter into this Agreement and the Other Documents to which such
Borrower is party and to perform all its respective Obligations hereunder and
thereunder. This Agreement and the Other Documents have been duly executed and
delivered by each Borrower to the extent a party thereto and this Agreement and
such Other Documents constitute the legal, valid and binding obligation of such
Borrower enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of such Other Documents (a) are
within such Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, are not in contravention of law or the terms of such
Borrower’s by-laws, certificate or articles of incorporation or other applicable
documents relating to such Borrower’s formation or to the conduct of such
Borrower’s business or of any material agreement or undertaking to which such
Borrower is a party or by which such Borrower is bound, including the
Acquisition Agreement and the Term Loan Documents or, (b) will not conflict with
or violate any law or regulation, or any judgment, order or decree of any
Governmental Body except where such violation or conflict would not reasonably
be expected to have a Material Adverse Effect, (c) will not require the Consent
of any Governmental Body or any party to a Material Contract, except those
Consents set forth on Schedule 5.1 hereto, all of which will have been duly
obtained, made or compiled prior to the Closing Date and which are in full force
and effect and (d) will not conflict with, nor result in any breach in any of
the provisions of or constitute a default under or result in the creation of any
Lien except Permitted Liens upon any asset of such Borrower under the provisions
of any agreement, charter document, instrument, by-law, operating agreement or
other instrument to which such Borrower is a party or by which it or its
property is a party or by which it may be bound, including under the provisions
of the Acquisition Agreement and the Term Loan Documents.

 



81



 

5.2.               Formation and Qualification.

 

(a)                Each Borrower is duly incorporated or formed and in good
standing under the laws of the jurisdiction listed on Schedule 5.2(a) and is
qualified to do business and is in good standing in the jurisdictions listed on
Schedule 5.2(a) which constitute all jurisdictions in which qualification and
good standing are necessary for such Borrower to conduct its business and own
its property and where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect on such Borrower. Each Borrower has delivered to
Agent true and complete copies of its certificate of incorporation and by-laws
or certificate of formation and operating agreement, as applicable, and will
promptly notify Agent of any material amendment or material changes thereto.

 

(b)               The only Subsidiaries of each Borrower are listed on Schedule
5.2(b).

 

5.3.               Survival of Representations and Warranties. All
representations and warranties of Borrowers contained in this Agreement and the
Other Documents shall be true at the time of such Borrower’s execution of this
Agreement and the Other Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.

 

5.4.               Tax Returns. Each Borrower’s federal tax identification
number is set forth on Schedule 5.4. Except as set forth on Schedule 5.4, each
Borrower has filed all federal and material state, local and foreign tax returns
and other reports each is required by law to file and has paid all taxes,
assessments, fees and other governmental charges that are due and payable,
except for those not in excess of $250,000 in the aggregate and those being
Properly Contested. The provision for taxes on the books of Borrowers on a
Consolidated Basis is adequate for all years not closed by applicable statutes,
and for their current fiscal year, and except as set forth on Schedule 5.4, no
Borrower has any knowledge of any material deficiency or additional assessment
in connection therewith not provided for on its books.

 

5.5.               Financial Statements.

 

(a)                The pro forma balance sheet of Borrowers on a Consolidated
Basis (the “Pro Forma Balance Sheet”) furnished to Agent on the Closing Date
reflects the consummation of the transactions contemplated by the Acquisition
Agreement and under this Agreement (collectively, the “Transactions”) and is
accurate, complete and correct and fairly reflects the financial condition of
Borrowers on a Consolidated Basis as of the Closing Date after giving effect to
the Transactions, and has been prepared in accordance with GAAP, consistently
applied. The Pro Forma Balance Sheet has been certified as accurate, complete
and correct in all material respects by the President and Chief Financial
Officer of Borrowing Agent. All financial statements referred to in this
subsection 5.5(a), including the related schedules and notes thereto, have been
prepared, in accordance with GAAP, except as may be disclosed in such financial
statements.

 



82



 

(b)               The twelve-month cash flow projections of Borrowers and their
Subsidiaries on a Consolidated and Consolidating basis and their projected
balance sheets as of the Closing Date, copies of which are annexed hereto as
Exhibit 5.5(b) (the “Projections”) were prepared by the Chief Financial Officer
of SMTC, are based on underlying assumptions which provide a reasonable basis
for the projections contained therein and reflect Borrowers’ judgment based on
present circumstances of the most likely set of conditions and course of action
for the projected period. The cash flow Projections together with the Pro Forma
Balance Sheet, are referred to as the “Pro Forma Financial Statements”.

 

(c)                The consolidated and consolidating balance sheets of
Borrowers and their Subsidiaries and such other Persons described therein
(including the accounts of all Subsidiaries for the respective periods during
which a subsidiary relationship existed) as of December 31, 2017, and the
related statements of income, changes in stockholder’s equity, and changes in
cash flow for the period ended on such date, all accompanied by reports thereon
containing opinions without qualification by independent certified public
accountants, copies of which have been delivered to Agent, have been prepared in
accordance with GAAP, consistently applied (except for changes in application in
which such accountants concur and present fairly the financial position of
Borrowers and their Subsidiaries at such date and the results of their
operations for such period. Since December 31, 2017, there has been no change in
the condition, financial or otherwise, of Borrowers or their Subsidiaries as
shown on the consolidated balance sheet as of such date and no change in the
aggregate value of machinery, equipment and Real Property owned by Borrowers and
their respective Subsidiaries, which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

5.6.               Entity Names. No Borrower sells Inventory under any other
name.

 

5.7.               O.S.H.A. and Environmental Compliance.

 

(a)                Each Borrower has materially complied with, and its
facilities, business, assets, property, leaseholds, Real Property and Equipment
are in compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act, the Environmental Protection Act, RCRA and
all other Environmental Laws; there are no material outstanding citations,
notices or orders of non-compliance issued to any Borrower or relating to its
business, assets, property, leaseholds or Equipment under any such laws, rules
or regulations.

 

(b)               To the best of each Borrower’s knowledge, each Borrower has
been issued all required material federal, state and local licenses,
certificates or permits relating to all applicable Environmental Laws.

 

(c)                (i) There are no visible signs of material releases, spills,
discharges, leaks or disposal (collectively referred to as “Releases”) of
Hazardous Substances at, upon, under or within any Real Property including any
premises leased by any Borrower; (ii) to such Borrowers’ knowledge, and except
for conditions that comply with applicable Environmental Law, there are no
underground storage tanks or polychlorinated biphenyls on the Real Property
including any premises leased by any Borrower; (iii) to such Borrowers’
knowledge, the Real Property including any premises leased by any Borrower has
never been used as a treatment, storage or disposal facility of Hazardous Waste;
and (iv) to such Borrowers’ knowledge, no Hazardous Substances are present on
the Real Property including any premises leased by any Borrower, excepting such
quantities as are handled in accordance with all applicable manufacturer’s
instructions and governmental regulations and in proper storage containers and
as are necessary for the operation of the commercial business of any Borrower or
of its tenants.

 



83



 

5.8.               Solvency; No Litigation, Violation, Indebtedness or Default;
ERISA Compliance.

 

(a)                After giving effect to the Transactions, Borrowers, taken as
a whole, will be solvent, able to pay their debts as they mature, will have
capital sufficient to carry on their business and all businesses in which they
are about to engage, and (i) as of the Closing Date, the fair present saleable
value of their assets, calculated on a going concern basis, are in excess of the
amount of their liabilities and (ii) subsequent to the Closing Date, the fair
saleable value of their assets (calculated on a going concern basis) will be in
excess of the amount of their liabilities.

 

(b)               Except as disclosed in Schedule 5.8(b), no Borrower has any
pending or threatened litigation, arbitration, actions or proceedings which
could reasonably be expected to have a Material Adverse Effect, and (ii) any
liabilities or indebtedness for borrowed money other than the Obligations and
Permitted Indebtedness.

 

(c)                No Borrower is in violation of any applicable statute, law,
rule, regulation or ordinance in any respect which could reasonably be expected
to have a Material Adverse Effect, nor is any Borrower in violation of any order
of any court, Governmental Body or arbitration board or tribunal.

 

(d)               No Borrower nor any member of the Controlled Group maintains
or is required to contribute to any Plan other than those listed on Schedule
5.8(d) hereto. (i) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state laws. Each
Borrower and each member of the Controlled Group has met all applicable minimum
funding requirements under Section 302 of ERISA and Section 412 of the Code in
respect of each Plan, and each Plan is in compliance with Sections 412, 430 and
436 of the Code and Sections 206(g), 302 and 303 of ERISA, without regard to
waivers and variances; (ii) each Plan which is intended to be a qualified plan
under Section 401(a) of the Code as currently in effect has been determined by
the Internal Revenue Service to be qualified under Section 401(a) of the Code
and the trust related thereto is exempt from federal income tax under Section
501(a) of the Code or an application for such a determination is currently being
processed by the IRS; (iii) neither any Borrower nor any member of the
Controlled Group has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
which are unpaid; (iv) no Plan has been terminated by the plan administrator
thereof nor by the PBGC, and there is no occurrence which would cause the PBGC
to institute proceedings under Title IV of ERISA to terminate any Plan; (v) the
current value of the assets of each Plan exceeds the present value of the
accrued benefits and other liabilities of such Plan and neither any Borrower nor
any member of the Controlled Group knows of any facts or circumstances which
would materially change the value of such assets and accrued benefits and other
liabilities; (vi) neither any Borrower nor any member of the Controlled Group
has breached in any material respect any of the responsibilities, obligations or
duties imposed on it by ERISA with respect to any Plan; (vii) neither any
Borrower nor any member of the Controlled Group has incurred any liability for
any excise tax arising under Section 4971, 4972 or 4980B of the Code, and no
fact exists which could give rise to any such liability; (viii) neither any
Borrower nor any member of the Controlled Group nor any fiduciary of, nor any
trustee to, any Plan, has engaged in a “prohibited transaction” described in
Section 406 of the ERISA or Section 4975 of the Code nor taken any action nor
omitted to take any action which would constitute or result in a Termination
Event with respect to any such Plan which is subject to ERISA; (ix) no
Termination Event has occurred or is reasonably expected to occur; (x) there
exists no event described in Section 4043 of ERISA, for which the thirty (30)
day notice period has not been waived; (xi) neither any Borrower nor any member
of the Controlled Group has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; (xii) except as listed on Schedule 5.8(d)
hereto, neither any Borrower nor any member of the Controlled Group maintains or
is required to contribute to any Plan which provides health, accident or life
insurance benefits to former employees, their spouses or dependents, other than
in accordance with Section 4980B of the Code; (xiii) neither any Borrower nor
any member of the Controlled Group has withdrawn, completely or partially,
within the meaning of Section 4203 or 4205 of ERISA, from any Multiemployer Plan
so as to incur liability under the Multiemployer Pension Plan Amendments Act of
1980 and there exists no fact which would reasonably be expected to result in
any such liability; and (xiv) no Plan fiduciary (as defined in Section 3(21) of
ERISA) has any liability for breach of fiduciary duty or for any failure in
connection with the administration or investment of the assets of a Plan; in
each case (i) – (xiv) with respect to any member of the Controlled Group other
than the Borrowers or any Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

 



84



 

5.9.               Patents, Trademarks, Copyrights and Licenses. All registered
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, copyrights, copyright applications, design rights,
industrial designs, tradenames, assumed names, trade secrets and licenses owned
or utilized by any Borrower are set forth on Schedule 5.9. Borrowers have
ownership or rights to use all of the intellectual property which are necessary
for the operation of its business. There is no objection to or pending challenge
to the validity of any such patent, trademark, copyright, design rights,
tradename, trade secret or license which would reasonably be expected to be
materially adverse to Borrowers and no Borrower is aware of any grounds for any
challenge, except as set forth in Schedule 5.9 hereto, as such schedule may be
updated from time to time. Except as set forth in Schedule 5.9 hereto, each
patent, patent application, patent license, trademark, trademark application,
trademark license, service mark, service mark application, service mark license,
design rights, copyright, copyright application and copyright license owned or
held by any Borrower and all trade secrets used by any Borrower consist of
original material or property developed by such Borrower or was lawfully
acquired by such Borrower from the proper and lawful owner thereof.

 

 

 



85



 

5.10.           Licenses and Permits. Except as set forth in Schedule 5.10, each
Borrower (a) is in compliance in all material respects with and (b) has procured
and is now in possession of, all material licenses or permits required by any
applicable federal, state, provincial or local law, rule or regulation for the
operation of its business in each jurisdiction wherein it is now conducting or
proposes to conduct business and where the failure to procure such licenses or
permits could reasonably be expected to have a Material Adverse Effect.

 

5.11.           Default of Indebtedness. Except as would not reasonably be
expected to cause an Event of Default hereunder, no Borrower is in default in
the payment of a material amount of the principal of or interest on any
Indebtedness or under any instrument or agreement under or subject to which any
Indebtedness has been issued and no event has occurred under the provisions of
any such instrument or agreement which with or without the lapse of time or the
giving of notice, or both, constitutes or would constitute an event of default
thereunder.

 

5.12.           No Default. No Default or Event of Default has occurred which is
continuing.

 

5.13.           No Burdensome Restrictions. No Borrower is party to any contract
or agreement the performance of which could reasonably be expected to be have a
Material Adverse Effect. Each Borrower has heretofore delivered to Agent true
and complete copies of all Material Contracts to which it is a party or to which
it or any of its properties is subject. No Borrower has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien which is not a Permitted Encumbrance.

 

5.14.           No Labor Disputes. No Borrower is currently subject to any
materially adverse labor dispute, strike or walkout and, to the best of each
Borrower’s knowledge, none have been threatened in writing; to the best of each
Borrower’s knowledge, there is no effort underway to organize a labor union of
any of such Borrower’s employees; and no labor contract is scheduled to expire
during the Term other than as set forth in Schedule 5.14 hereto.

 

5.15.           Margin Regulations. No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

 

5.16.           Investment Company Act. No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

 



86



 

5.17.           Disclosure. No representation or warranty made by any Borrower
in this Agreement or in the Acquisition Agreement, or in any financial
statement, report, certificate or any other document furnished in connection
herewith or therewith contains any untrue statement of a material fact or omits
to state any material fact necessary to make the statements herein or therein
not misleading in any material respect. There is no fact known to any Borrower
or which reasonably should be known to such Borrower which such Borrower has not
disclosed to Agent in writing with respect to the transactions contemplated by
the Acquisition Agreement or this Agreement which could reasonably be expected
to have a Material Adverse Effect.

 

5.18.           Delivery of Acquisition Agreement. Agent has received complete
copies of the Acquisition Agreement (including all exhibits, schedules and
disclosure letters referred to therein or delivered pursuant thereto, if any)
and all amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof. None of such documents and agreements
has been amended or supplemented, nor have any of the provisions thereof been
waived, except pursuant to a written agreement or instrument which has
heretofore been delivered to Agent.

 

5.19.           Swaps. Except as otherwise agreed by Agent, no Borrower is a
party to, nor will it be a party to, any swap agreement whereby such Borrower
has agreed or will agree to swap interest rates or currencies unless same
provides that damages upon termination following an event of default thereunder
are payable on an unlimited “two-way basis” without regard to fault on the part
of either party.

 

5.20.           Conflicting Agreements. No provision of any mortgage, indenture,
contract, agreement, judgment, decree or order binding on any Borrower or
affecting the Collateral conflicts with, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.

 

5.21.           Application of Certain Laws and Regulations. The Borrowers are
not subject to any law, statute, rule or regulation which regulates the
incurrence of any Indebtedness (other than applicable fraudulent transfer laws),
including laws, statutes, rules or regulations relative to common or interstate
carriers or to the sale of electricity, gas, steam, water, telephone, telegraph
or other public utility services.

 

5.22.           Business and Property of Borrowers. Upon and after the Closing
Date, Borrowers do not propose to engage in any business other than as a
provider of end-to-end electronics manufacturing services (EMS) including PCBA
production, systems integration and comprehensive testing services, enclosure
fabrication, as well as product design, sustaining engineering and supply chain
management services to global original equipment manufacturers (OEMs) and
emerging technology companies primarily within industrial, computing and
communication market segments, and activities reasonably related thereto. On the
Closing Date, each Borrower will own all the property and possess all of the
rights necessary for the conduct of the business of such Borrower.

 



87



 

5.23.           Section 20 Subsidiaries. Borrowers do not intend to use and
shall not use any portion of the proceeds of the Advances, directly or
indirectly, to purchase during the underwriting period, or for thirty (30) days
thereafter, Ineligible Securities being underwritten by a Section 20 Subsidiary.

 

5.24.           [Reserved].

 

5.25.           [Reserved].

 

5.26.           Federal Securities Laws. No Subsidiary of SMTC (i) is required
to file periodic reports under the Exchange Act, (ii) has any securities
registered under the Exchange Act or (iii) has filed a registration statement
that has not yet become effective under the Securities Act.

 

5.27.           Equity Interests. The authorized and outstanding Equity
Interests of each Subsidiary of SMTC is as shown on Schedule 5.27 hereto. All of
the Equity Interests of each Subsidiary of SMTC have been duly and validly
authorized and issued and are fully paid and non-assessable (in each case, to
the extent relevant under applicable law) and have been sold and delivered to
the holders thereof in compliance with, or under valid exemption from, all
federal and state laws and the rules and regulations of each Governmental Body
governing the sale and delivery of securities. Except for the rights and
obligations shown on Schedule 5.27, there are no subscriptions, warrants,
options, calls, commitments, rights or agreements by which any Subsidiary of
SMTC is bound relating to the issuance, transfer, voting or redemption of shares
of its Equity Interests or any pre-emptive rights held by any Person with
respect to the Equity Interests of such Subsidiary of SMTC. Except as shown on
Schedule 5.27, no Subsidiary of SMTC has issued any securities convertible into
or exchangeable for shares of its Equity Interests or any options, warrants or
other rights to acquire such shares or securities convertible into or
exchangeable for such shares.

 

5.28.           Term Loan Documents. Agent has received true, correct and
complete copies of the Term Loan Documents. None of the Term Loan Documents has
been amended or supplemented, nor have any of the provisions thereof been
waived, except pursuant to a written agreement or instrument which has
heretofore been delivered to Agent.

 

5.29.           Material Contracts. Schedule 5.29 sets forth all Material
Contracts of the Borrowers. All Material Contracts are in full force and effect
and no material defaults currently exist thereunder.

 

5.30.           [Reserved].

 

5.31.           [Reserved].

 

5.32.           Certificate of Beneficial Ownership. The Certificate of
Beneficial Ownership executed and delivered to Agent and Lenders for each
Borrower on or prior to the date of this Agreement, as updated from time to time
in accordance with this Agreement, is accurate, complete and correct as of the
date hereof and as of the date any such update is delivered. The Borrower
acknowledges and agrees that the Certificate of Beneficial Ownership is one of
the Other Documents.

 



88



 

VI.               AFFIRMATIVE COVENANTS.

 

Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:

 

6.1.               Payment of Fees. Pay to Agent on demand all usual and
customary fees and expenses which Agent incurs in connection with (a) the
forwarding of Advance proceeds and (b) the establishment and maintenance of any
Blocked Accounts or Depository Accounts as provided for in Section 4.15(h).
Agent may, without making demand, charge Borrowers’ Account for all such fees
and expenses.

 

6.2.               Conduct of Business and Maintenance of Existence and Assets.
(a) Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), including all licenses, patents, copyrights, design rights,
industrial designs, tradenames, trade secrets and trademarks and take all
actions necessary to enforce and protect the validity of any intellectual
property right or other right included in the Collateral; (b) keep in full force
and effect its existence and comply in all material respects with the laws and
regulations governing the conduct of its business where the failure to do so
could reasonably be expected to have a Material Adverse Effect; and (c) make all
such reports and pay all such franchise and other taxes and license fees and do
all such other acts and things as may be lawfully required to maintain its
rights, licenses, leases, powers and franchises under the laws of the United
States, Mexico or Canada (as applicable) or any political subdivision thereof
where the failure to do so could reasonably be expected to have a Material
Adverse Effect.

 

6.3.               Violations. Promptly after becoming aware thereof, notify
Agent in writing of any violation of any law, statute, regulation or ordinance
of any Governmental Body, or of any agency thereof, applicable to any Borrower
which could reasonably be expected to have a Material Adverse Effect.

 

6.4.               Government Receivables. To the extent that any Receivables
from a Governmental Body are included in the Formula Amount, take all reasonable
steps necessary to protect Agent’s interest in the Collateral under the Federal
Assignment of Claims Act, the Uniform Commercial Code and all other applicable
state or local statutes or ordinances and deliver to Agent appropriately
endorsed, any instrument or chattel paper connected with any Receivable arising
out of contracts between any Borrower and the United States, any state, any
province or any department, agency or instrumentality of any of them.

 



89



 

6.5.               Financial Covenants.

 

(a)                Fixed Charge Coverage Ratio. Cause to be maintained a Fixed
Charge Coverage Ratio of not less than the ratio set forth below as of the end
of each fiscal quarter set forth below during the term of this Agreement, in
each case, on a trailing twelve month basis.

 

Fiscal Quarter End Fixed Charge Coverage Ratio December 31, 2018
March 31, 2019 1.35x
1.35x June 30, 2019
September 30, 2019 1.35x
1.35x December 31, 2019
March 31, 2020 1.35x
1.50x June 30, 2020
September 30, 2020 1.50x
1.75x December 31, 2020
March 31, 2021 1.75x
2.00x June 30, 2021
September 30, 2021 2.00x
2.00x December 31, 2021
March 31, 2022 2.00x
2.00x June 30, 2022
September 30, 2022 2.00x
2.00x December 31, 2022
March 31, 2023 2.00x
2.00x June 30, 2023
September 30, 2023 2.00x
2.00x December 31, 2023 2.00x

 



90



 

(b)               Total Leverage Ratio. Cause to be maintained a Total Leverage
Ratio of not greater than the ratio set forth below as of the end of each fiscal
quarter set forth below during the term of this Agreement, in each case, on a
trailing twelve month basis:

 

Fiscal Quarter End Total Leverage Ratio December 31, 2018
March 31, 2019 4.50x
4.25x June 30, 2019
September 30, 2019 4.25x
3.85x December 31, 2019
March 31, 2020 3.45x
3.30x June 30, 2020
September 30, 2020 3.10x
2.90x December 31, 2020
March 31, 2021 2.70x
2.60x June 30, 2021
September 30, 2021 2.45x
2.35x December 31, 2021
March 31, 2022 2.35x
2.35x June 30, 2022
September 30, 2022 2.20x
2.00x December 31, 2022
March 31, 2023 2.00x
2.00x June 30, 2023
September 30, 2023 2.00x
2.00x December 31, 2023 2.00x

 

 



91



 



(c)                Senior Leverage Ratio. Cause to be maintained a Senior
Leverage Ratio of not greater than the ratio set forth below as of the end of
each fiscal quarter set forth below during the term of this Agreement, in each
case, on a trailing twelve month basis:

 

Fiscal Quarter End Senior Leverage Ratio December 31, 2018
March 31, 2019 4.00x
3.50x June 30, 2019
September 30, 2019 3.25x
2.90x December 31, 2019
March 31, 2020 2.55x
2.40x June 30, 2020
September 30, 2020 2.40x
2.20x December 31, 2020
March 31, 2021 2.00x
1.90x June 30, 2021
September 30, 2021 1.90x
1.75x December 31, 2021
March 31, 2022 1.75x
1.75x June 30, 2022
September 30, 2022 1.75x
1.50x December 31, 2022
March 31, 2023 1.50x
1.50x June 30, 2023
September 30, 2023 1.50x
1.50x December 31, 2023 1.50x

 

 

6.6.               Execution of Supplemental Instruments. Execute and deliver to
Agent from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Agent may reasonably request, in order
that the full intent of this Agreement may be carried into effect.

 

6.7.               Payment of Indebtedness. Pay, discharge or otherwise satisfy
at or before maturity (subject, where applicable, to specified grace periods
and, in the case of the trade payables, to normal payment practices) all its
obligations and liabilities of whatever nature, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is being Properly Contested subject at all times to
any applicable subordination arrangement in favor of Lenders.

 

6.8.               Standards of Financial Statements. Cause all financial
statements referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as
to which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
concurred in by such reporting accountants or officer, as the case may be, and
disclosed therein).

 



92



 

6.9.               Federal Securities Laws. Promptly notify Agent in writing if
any Subsidiary of SMTC (i) is required to file periodic reports under the
Exchange Act, (ii) registers any securities under the Exchange Act or (iii)
files a registration statement under the Securities Act, and shall promptly
provide copies of any material reports, filings and registrations to Agent.

 

6.10.           Exercise of Rights. Enforce all of its rights under the
Acquisition Agreement including, but not limited to, all indemnification rights
and pursue all remedies available to it with diligence and in good faith in
connection with the enforcement of any such rights, in each case, in accordance
with its reasonable business judgment.

 

6.11.           Additional Information. Concurrently with the execution, receipt
or delivery thereof, provide (a) copies of all material notices (including,
without limitation, default notices), reports, statements or other material
information that any Loan Party or any of its Subsidiaries executes, receives or
delivers in connection with any Term Loan Document and (b) copies of any
amendments, restatements, supplements or other modifications, waivers, consents
or forbearances that any Loan Party or any of its Subsidiaries executes,
receives or delivers with respect to any Term Loan Document.

 

6.12.           Certificate of Beneficial Ownership and Other Additional
Information. Provide to Agent and the Lenders: (i) confirmation of the accuracy
of the information set forth in the most recent Certificate of Beneficial
Ownership provided to the Agent and Lenders; (ii) a new Certificate of
Beneficial Ownership, in form and substance acceptable to Agent and each
Lenders, when the individual(s) to be identified as a Beneficial Owner have
changed; and (iii) such other information and documentation as may reasonably be
requested by Agent or any Lender from time to time for purposes of compliance by
Agent or such Lender with applicable laws (including without limitation the USA
Patriot Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by Agent or such Lender to
comply therewith.

 

6.13.           Keepwell. If it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.13 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.13, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.13 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Other Documents. Each Qualified ECP Loan
Party intends that this Section 6.13 constitute, and this Section 6.13 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Borrower and
Guarantor for all purposes of Section 1a(18(A)(v)(II) of the CEA.

 



93



 

6.14.           Post Closing Conditions.

 

(a)                Within thirty (30) days of the Closing Date (or such later
date acceptable to Agent), Borrowers shall provide Agent (i) the Mexican
Security Documents, each duly executed by the applicable Loan Parties and (ii)
evidence that all documents required to grant Agent a valid and enforceable Lien
on Borrowers assets located in Mexico have been admitted for record in the
corresponding public registry;

 

(b)               Within thirty (30) days of the Closing Date (or such later
date acceptable to Agent), Borrowers shall provide Agent with Lien Waiver
Agreements, in form and substance reasonably acceptable to Agent, with respect
to all locations or places at which Inventory, Equipment and books and records
are located;

 

(c)                Within thirty (30) days of the Closing Date (or such later
date acceptable to Agent), ensure that all proceeds of Collateral are deposited
by Loan Parties into either (i) a Blocked Account established at Blocked Account
Bank pursuant to an arrangement with such Blocked Account Bank as may be
acceptable to Agent and from which all proceeds are transmitted to Agent via
wire transfer on a daily basis or (ii) Depository Accounts established at Agent
for the deposit of such proceeds;

 

(d)               Within thirty (30) days after the Closing Date (or such later
date acceptable to Agent), the Loan Parties shall have delivered to Agent
appropriate endorsements (including loss payable endorsements), in form and
substance reasonably satisfactory to the Agent, naming the Agent as an
additional insured and as mortgagee and/or lender loss payee (as applicable) as
its interests may appear with respect to all insurance policies required by this
Agreement; and

 

(e)                Within thirty (30) days of the Closing Date (or such later
date acceptable to Agent), Agent shall have received counterpart signatures to
the Intercompany Subordination Agreement, or a duly executed joinder agreement
thereto, from each Subsidiary of the Parent, to the extent not delivered on the
Closing Date.

 

VII.             NEGATIVE COVENANTS.

 

No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:

 



94



 

7.1.               Merger, Consolidation, Acquisition and Sale of Assets.

 

(a)                Enter into any merger, amalgamation, consolidation or other
reorganization with or into any other Person or acquire all or a substantial
portion of the assets or Equity Interests of any Person or permit any other
Person to consolidate with, amalgamate with or merge with it (other than in
respect of any Permitted Acquisition); provided, however, that (A) any
wholly-owned Domestic Subsidiary of any Domestic Loan Party may be merged into
such Domestic Loan Party or another wholly-owned Domestic Subsidiary of such
Domestic Loan Party, or may consolidate with another wholly-owned Domestic
Subsidiary of such Domestic Loan Party, or (B) any wholly-owned Foreign
Subsidiary of any Foreign Loan Party may be merged into such Foreign Loan Party
or another wholly-owned Foreign Subsidiary of such Foreign Loan Party, or may
consolidate with another wholly-owned Foreign Subsidiary of such Foreign Loan
Party, so long as, in the case of any transaction described in clause (A) or
(B): (1) no other provision of this Agreement would be violated thereby, (2)
such Loan Party gives the Agent at least 30 days' prior written notice of such
merger, consolidation or amalgamation accompanied by true, correct and complete
copies of all material agreements, documents and instruments relating to such
merger, consolidation or amalgamation, including, without limitation, the
certificate or certificates of merger or amalgamation to be filed with each
appropriate Secretary of State (with a copy as filed promptly after such
filing), (3) no Default or Event of Default shall have occurred and be
continuing either before or immediately after giving effect to such transaction,
(4) the Lenders' rights in any Collateral, including, without limitation, the
existence, perfection and priority of any Lien thereon, are not adversely
affected by such merger, consolidation or amalgamation, (5) no Holding Company
may be a party to any such merger, consolidation or amalgamation, (6) in the
case of any merger, consolidation or amalgamation involving a Borrower, a
Borrower must be the surviving entity in such merger, consolidation or
amalgamation and (7) in the case of any merger, consolidation or amalgamation
involving a Loan Party, the surviving Subsidiary, if any, if not already a Loan
Party, is joined as a Loan Party hereunder pursuant to a joinder agreement and
is a party to a security document and the Equity Interests of such Subsidiary
are the subject of a Security Document, in each case, which is in full force and
effect on the date of and immediately after giving effect to such merger,
consolidation or amalgamation; provided, further, that any Inactive Subsidiary
may be dissolved so long as its assets (if any) are distributed to its direct
parent or to a Loan Party.

 

(b)               Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except (i) dispositions of Inventory and Equipment to the
extent expressly permitted by Section 4.3 and (ii) any other sales or
dispositions expressly permitted by this Agreement.

 

7.2.               Creation of Liens. Create or suffer to exist any Lien or
transfer upon or against any of its property or assets now owned or hereafter
acquired, except Permitted Liens.

 

7.3.               Guarantees. Become liable upon the obligations or liabilities
of any Person by assumption, endorsement or guaranty thereof or otherwise (other
than to Lenders) except (a) the endorsement of checks in the Ordinary Course of
Business, (b) guarantees in the Ordinary Course of Business up to an aggregate
amount for all such guarantees of $100,000 and (c) guarantees of the obligations
of another Borrower permitted to be incurred hereunder.

 

7.4.               Investments. Purchase or acquire obligations or Equity
Interests of, or any other interest in, any Person, except Permitted
Investments.

 



95



 

7.5.               Loans. Make advances, loans or extensions of credit to any
Person, including any Parent, Subsidiary or Affiliate except Permitted Loans.

 

7.6.               Capital Expenditures. Contract for, purchase or make any
expenditure or commitments for Capital Expenditures (other than in connection
with any Permitted Acquisition or Capitalized Lease) in an aggregate amount for
all Loan Parties and their Subsidiaries not to exceed the amounts set forth in
the table below for such fiscal period:

 

Period Capital Expenditure Fiscal Quarter ending December 31, 2018 $1,000,000
2019 Fiscal Year $5,000,000 2020 Fiscal Year $5,500,000 2021 Fiscal Year
$6,000,000 2022 Fiscal Year $6,500,000 2023 Fiscal Year $7,000,000

 

provided, however, in the event Capital Expenditures during any fiscal year are
less than the amount permitted for such fiscal year, then 50% of the unused
amount (the “Carryover Amount”) may be carried over and used in the immediately
succeeding fiscal year; provided, further, that any Carryover Amount shall be
deemed to be the last amount spent in such succeeding fiscal year.

 

7.7.               Dividends. Declare, pay or make any dividend or distribution
on any Equity Interests of any Borrower (other than dividends or distributions
payable in its stock, or split-ups or reclassifications of its stock) or apply
any of its funds, property or assets to the purchase, redemption or other
retirement of any Equity Interest, or of any options to purchase or acquire any
Equity Interest of any Borrower except Permitted Restricted Payments.

 

7.8.               Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of Permitted
Indebtedness.

 

7.9.               Nature of Business. Substantially change the nature of the
business in which it is presently engaged or reasonable extensions thereof, nor
except as specifically permitted hereby purchase or invest, directly or
indirectly, in any assets or property other than in the Ordinary Course of
Business for assets or property which are useful in, necessary for and are to be
used in its business as presently conducted.

 

7.10.           Transactions with Affiliates. Enter into, renew, extend or be a
party to, or permit any of its Subsidiaries to enter into, renew, extend or be a
party to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i)(A) transactions with Asure Software, Inc. not to exceed $5,000,000 in
any fiscal year that are consummated in the ordinary course of business for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm's length transaction with a Person that
is not an Affiliate thereof and (B) transactions consummated in the ordinary
course of business in a manner and to an extent consistent with past practice
and necessary or desirable for the prudent operation of its business, for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm's length transaction with a Person that
is not an Affiliate thereof, and, in the case of this clause (B), that are fully
disclosed to the Agent prior to the consummation thereof, if they involve one or
more payments by SMTC or any of its Subsidiaries in excess of $100,000 for any
single transaction or series of related transactions, (ii) transactions with
another Loan Party, (iii) transactions permitted under Section 7.1, 7.3, 7.4,
7.5, 7.7 or 7.8 hereof, (iv) sales of Qualified Equity Interests of SMTC to
Affiliates of SMTC not otherwise prohibited by the Loan Documents and the
granting of registration and other customary rights in connection therewith, (v)
reasonable and customary director, officer and employee compensation (including
bonuses and stock option programs), benefits and indemnification arrangements,
in each case approved by the Board of Directors (or a committee thereof) of such
Loan Party or such Subsidiary, (vi) transactions among or between Loan Parties
otherwise permitted by this Agreement, and (vii) transactions among or between
Subsidiaries of SMTC that are not Loan Parties otherwise permitted by this
Agreement.

 



96



 

7.11.           Reserved.

 

7.12.           Subsidiaries.

 

(a)                Form or acquire any Subsidiary unless (i) such Subsidiary
expressly joins in this Agreement as a borrower and becomes jointly and
severally liable for the obligations of Borrowers hereunder, unless otherwise
agreed to by Agent, under the Notes, and under any other agreement between any
Borrower and Lenders and (ii) Agent shall have received all documents, including
legal opinions, it may reasonably require to establish compliance therewith.

 

(b)               Enter into any partnership, joint venture or similar
arrangement.

 

7.13.           Fiscal Year and Accounting Changes. Change its accounting cycle
from a 4-4-5 without the consent of the Agent (such consent not to be
unreasonably withheld) or make any material change (i) in accounting treatment
and reporting practices except as required by GAAP or (ii) in tax reporting
treatment except as required by law.

 

7.14.           Pledge of Credit. Now or hereafter pledge Agent’s or any
Lender’s credit on any purchases or for any purpose whatsoever or use any
portion of any Advance in or for any business other than such Borrower’s
business as conducted on the date of this Agreement.

 

7.15.           Amendment of Articles of Incorporation and By-Laws. Amend,
modify or waive any material term or provision of its Articles of Incorporation
or By-Laws unless required by law or not adverse to the interest of Agent or
Lenders.

 



97



 

7.16.           Compliance with ERISA. Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in Section 406 of ERISA or
Section 4975 of the Code, (iii) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Borrower or any member of the Controlled Group or the
imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (iv) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (v) fail promptly to notify Agent of the occurrence of any
Termination Event, (vi) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan, (vii) fail to meet, permit any member of
the Controlled Group to fail to meet, or permit any Plan to fail to meet, all
minimum funding requirements under ERISA and the Code, without regard to any
waivers or variances, or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect to any Plan, or
(vii) cause, or permit any member of the Controlled Group to cause, a
representation or warranty in Section 5.8(d) to cease to be true and correct.

 

7.17.           Prepayment of Indebtedness. At any time, directly or indirectly,
voluntarily prepay any Indebtedness, or repurchase, redeem, retire or otherwise
acquire any Indebtedness of any Loan Party, except:

 

(a)                Permitted Intercompany Investments, Permitted Purchase Money
Indebtedness (to the extent in respect of assets no longer used in the business
of any Loan Party) and any Permitted Refinancing Indebtedness in respect of the
foregoing;

 

(b)               Borrowers may prepay the Obligations to the extent permitted
hereunder;

 

(c)                Borrowers may make mandatory prepayments in respect of the
Term Loan Obligations pursuant to Section 2.05(c)(i) of the Term Loan Agreement
(as in effect on the Closing Date hereof and as the same may be amended in
accordance with the terms of the Intercreditor Agreement) in an amount not to
exceed seventy-five percent (75%) of Excess Cash Flow (as defined in the Term
Loan Agreement) of SMTC and its Subsidiaries, on a consolidated basis, for each
fiscal year commencing with the fiscal year ending on or about December 31,
2019, payable no earlier than the date on which the audited financial statements
of SMTC and its Subsidiaries referred to in Section 9.7 hereof for such fiscal
year are delivered to Agent (the “Excess Cash Flow Due Date”); provided that (i)
in the event that such financial statements are not so delivered, then a
calculation of Excess Cash Flow based upon estimated amounts shall be made by
Agent and Term Loan Agent upon which calculation Borrowers may make the
prepayment permitted by this Section 7.17(b), subject to adjustment when such
financial statements are delivered to Agent as required hereby; and (ii) on the
date of any such prepayment and after giving effect thereto, each of the Term
Loan ECF Mandatory Prepayment Conditions shall have been satisfied; provided
further that, in the event Borrowers are unable to make any mandatory prepayment
described in this Section 7.17(b) on any Excess Cash Flow Due Date due the
failure to satisfy the Term Loan ECF Mandatory Prepayment Conditions on such
date, then Borrowers may make such prepayment in accordance with Section
2.05(c)(i) of the Term Loan Agreement at any time thereafter to the extent the
Term Loan ECF Mandatory Prepayment Conditions can be satisfied with respect to
any such payment; and

 



98



 

(d)               Borrowers may make mandatory prepayments in respect of the
Term Loan Indebtedness pursuant to Sections 2.05(c)(ii), 2.05(c)(iii) and
2.05(c)(iv) of the Term Loan Agreement (as in effect on the Closing Date hereof
and as the same may be amended in accordance with the terms of the Intercreditor
Agreement).

 

(e)                Borrowers may make voluntary prepayments in respect of the
Term Loan Obligations pursuant to Section 2.05(b) of the Term Loan Agreement (as
in effect on the Closing Date hereof and as the same may be amended in
accordance with the terms of the Intercreditor Agreement); provided that on the
date any such prepayment is made and after giving effect thereto, each of the
Term Loan Voluntary Prepayment Conditions shall have been satisfied.

 

7.18.           No Excess Cash. Permit the maintenance of cash and Cash
Equivalents in the accounts of all Foreign Loan Parties and Foreign Subsidiaries
in excess of (i) with respect to Foreign Loan Parties and Foreign Subsidiaries
organized in Mexico, $500,000 at any time outstanding, and (ii) with respect to
all other Foreign Loan Parties and Foreign Subsidiaries, $1,000,000 at any time
outstanding.

 

7.19.           Reserved.

 

7.20.           Earn-Out. At any time, directly or indirectly, make any payment
on account of any earn-out payable in respect of the Acquisition unless both
before and after giving effect thereto, (i) Borrowers have Liquidity and Average
Liquidity of not less than $10,000,000 and (ii) no Default or Event of Default
has occurred and is continuing or would occur; provided, further, that the Loan
Parties shall not use the proceeds of any Revolving Advances to make such
payments. For purposes of this agreement, “Average Liquidity” shall mean, as of
any date of determination, the sum of Borrowers’ Liquidity for each of the
previous thirty (30) days, divided by thirty (30).

 

7.21.           Other Agreements. Enter into any amendment, waiver or
modification of the Acquisition Agreement, or any of its related agreements in
any manner materially adverse to the Agent or any Lender.

 

7.22.           Inactive Entities. Permit any of the following inactive entities
to engage in business operations at any time: Qualtron Inc.; SMTC Ireland ULC;
SMTC Manufacturing Corporation of Ireland Limited; SMTC Teoranta; SMTC R&D
Teoranta; SMTC Mexico S.A. de C.V.; SMTC Manufacturing Corporation of Texas;
SMTC Manufacturing Corporation of North Carolina; SMTC Manufacturing Corporation
of Colorado; SMTC Manufacturing Corporation of Wisconsin; SMTC Massachusetts; ZF
Array Technology, Incorporated; SMTC Holdings LLC.

 



99



 

7.23.           Other Agreements. Enter into any amendment, waiver or
modification of the Term Loan Agreement or any related agreements except as
provided in the Intercreditor Agreement.



 

 

VIII.          CONDITIONS PRECEDENT.

 

8.1.               Conditions to Initial Advances. The agreement of Lenders to
make the initial Advances requested to be made on the Closing Date is subject to
the reasonable satisfaction, or waiver by Agent, immediately prior to or
concurrently with the making of such Advances, of the following conditions
precedent:

 

(a)                Notes and Other Documents. Agent shall have received the
Notes and Other Documents duly executed and delivered by an authorized officer
of each Borrower;

 

(b)               Filings, Registrations and Recordings. Each document
(including any Uniform Commercial Code financing statement) required by this
Agreement, any related agreement or under law or reasonably requested by the
Agent to be filed, registered or recorded in order to create, in favor of Agent,
a perfected security interest in or lien upon the Collateral shall have been
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and Agent shall
have received an acknowledgment copy, or other evidence satisfactory to it, of
each such filing, registration or recordation and satisfactory evidence of the
payment of any necessary fee, tax or expense relating thereto;

 

(c)                Company Proceedings of Borrowers. Agent shall have received a
copy of the resolutions in form and substance reasonably satisfactory to Agent,
of the Board of Directors, Management Committee, Managing Member or Manager of
each Borrower, as applicable, authorizing (i) the execution, delivery and
performance of this Agreement, the Notes, and any related agreements
(collectively the “Documents”) and (ii) the granting by each Borrower of the
security interests in and liens upon the Collateral in each case certified by
the Secretary, an Assistant Secretary, or Manager, as applicable, of each
Borrower as of the Closing Date; and, such certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;

 

(d)               Incumbency Certificates of Borrowers. Agent shall have
received a certificate of the Chief Financial Officer, Secretary, an Assistant
Secretary or the Manager, as applicable, of each Borrower, dated the Closing
Date, as to the incumbency and signature of the officers of each Borrower
executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Chief Financial Officer, Secretary or Assistant Secretary;

 

(e)                Certificates. Agent shall have received a copy of the
Articles or Certificate of Incorporation of each Borrower and all amendments
thereto, certified by the Secretary of State or other appropriate official of
its jurisdiction of incorporation, if applicable, together with copies of the
By-Laws (or similar foreign document) of each Borrower and all agreements of
each Borrower’s shareholders certified as accurate and complete by the
respective Secretary of each Borrower;

 



100



 

(f)                Good Standing Certificates. Agent shall have received good
standing certificates (or similar foreign document, where applicable) for each
Borrower and each Guarantor dated not more than twenty (20) days prior to the
Closing Date, issued by the Secretary of State or other appropriate official of
each Borrower’s and each Guarantor’s jurisdiction of incorporation and each
jurisdiction where the conduct of each Borrower’s and each Guarantor’s business
activities or the ownership of its properties necessitates qualification (except
such jurisdictions in which the failure to be so qualified could not reasonably
be expected to result in a Material Adverse Effect);

 

(g)               Legal Opinions. Agent shall have received the executed legal
opinion of Perkins Coie LLP in form and substance reasonably satisfactory to
Agent which shall cover such matters incident to the transactions contemplated
by this Agreement, the Note, the Other Documents, and related agreements as
Agent may reasonably require and each Borrower hereby authorizes and directs
such counsel to deliver such opinions to Agent and Lenders;

 

(h)               No Litigation. (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against any Borrower or against the officers or directors of any
Borrower (A) in connection with this Agreement, the Other Documents or any of
the transactions contemplated thereby and which, in the reasonable opinion of
Agent, is deemed material or (B) which could, in the reasonable opinion of
Agent, reasonably be expected to have a Material Adverse Effect; and (ii) no
injunction, writ, restraining order or other order of any nature materially
adverse to any Borrower or the conduct of its business or inconsistent with the
due consummation of the Transactions shall have been issued by any Governmental
Body;

 

(i)                 Financial Condition Certificates. Agent shall have received
an executed Financial Condition Certificate in the form of Exhibit 8.1(i);

 

(j)                 Collateral Examination. Agent shall have completed
Collateral examinations, the results of which shall be reasonably satisfactory
in form and substance to Lenders, of the Receivables of each Borrower and all
books and records in connection therewith;

 

(k)               Fees. Agent shall have received all fees payable to Agent and
Lenders on or prior to the Closing Date hereunder, including pursuant to Article
III hereof;

 

(l)                 Financial Statements. Agent shall have received a copy of
the Borrowers’ Financial Statements, including monthly and annual projections
and pro forma financial statements to the extent requested by Agent, which shall
be reasonably satisfactory in all respects to Lenders;

 

(m)             Acquisition Documents. Agent shall have received final executed
copies of the Acquisition Documents as in effect on the Closing Date, all of
which shall be reasonably satisfactory in form and substance to Agent and the
transactions contemplated by such documentation shall be consummated prior to
the making of the initial Advance;

 



101



 

(n)               Intercreditor Agreement. Agent shall have received the fully
executed Intercreditor Agreement, which shall be in form and substance
satisfactory to Agent in its sole discretion;

 

(o)               [Reserved];

 

(p)               Term Loan Documents. Agent shall have received the fully
executed Term Loan Documents;

 

(q)               [Reserved];

 

(r)                 [reserved;

 

(s)                Insurance. Agent shall have received in form and substance
reasonably satisfactory to Agent, certified copies of Borrowers’ and Guarantors’
casualty insurance policies, together with lender loss payable endorsements on
Agent’s standard form of loss payee endorsement naming Agent as loss payee, and
certified copies of Borrowers’ and Guarantors’ liability insurance policies,
together with endorsements naming Agent as an additional insured;

 

(t)                 Payment Instructions. Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;

 

(u)               Blocked Accounts. Agent shall have received duly executed
agreements establishing the Blocked Accounts or Depository Accounts with
financial institutions reasonably acceptable to Agent for the collection or
servicing of the Receivables and proceeds of the Collateral, except for any
zero-balance accounts or accounts which are used solely for the payment of
salaries and wages, employee benefits, workers’ compensation and similar
expenses;

 

(v)               Consents. Agent shall have received any and all Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Agent shall have received such Consents
and waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall reasonably deem necessary;

 

(w)             No Adverse Material Change. (i) since December 31, 2017, there
shall not have occurred any event, condition or state of facts which could
reasonably be expected to have a Material Adverse Effect and (ii) no
representations made or information supplied to Agent or Lenders shall have been
proven to be inaccurate or misleading in any material respect;

 

(x)               Leasehold Agreements. Agent shall have received Lien Waiver
Agreements reasonably satisfactory to Agent with respect to the chief executive
offices leased by Borrowers;

 

(y)               Contract Review. Agent shall have reviewed all material
contracts of Borrowers set forth on Schedule 5.13 and any other contracts
requested by Agent, and such contracts and agreements shall be reasonably
satisfactory in all respects to Agent;

 



102







 

(z)                Closing Certificate. Agent shall have received a closing
certificate signed by the Chief Executive Officer or Chief Financial Officer of
each Borrower dated as of the date hereof, stating that (i) all representations
and warranties set forth in this Agreement and the Other Documents are true and
correct on and as of such date, (ii) Borrowers are on such date in compliance
with all the terms and provisions set forth in this Agreement and the Other
Documents and (iii) on such date no Default or Event of Default has occurred or
is continuing;

 

(aa)            Borrowing Base. Agent shall have received evidence from
Borrowers that the aggregate amount of Eligible Receivables, is sufficient in
value and amount to support Advances in the amount requested by Borrowers on the
Closing Date;

 

(bb)           Undrawn Availability. After giving effect to the initial Advances
hereunder, Borrowers shall have Undrawn Availability of at least $10,000,000;

 

(cc)            Compliance with Laws. Agent shall be reasonably satisfied that
each Borrower is in compliance with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act, except where any noncompliance would not
reasonably be expected to have a Material Adverse Effect;

 

(dd)          Process Agent. Agent shall have received a duly notarized power of
attorney from each of SMTC de Chihuahua, S.A. de C.V., Radio Componentes de
Mexico, S.A. de C.V., MC Assembly Mexico, SMTC Mex and MC Test appointing CT
Corporation System, with an office as of the Closing Date at 111 Eighth Avenue,
New York, 10011 (the “Process Agent”) as its agent for service of process (with
respect to this Agreement and the Other Documents), and that such Process Agent
has accepted the appointment and has agreed promptly to forward to each of them
all legal process addressed to them received by the Process Agent;

 

(ee)            [Reserved].

 

(ff)             Capital and Legal Structure. The final legal and capital
structure of Borrowers and Guarantors shall be reasonably acceptable to Agent,
including, but not limited to, a contribution by SMTC in an amount equal to
$12,587,279.77 from its investment account held at PNC.

 

(gg)           Quality of Earnings Report. Agent shall have received a quality
of earnings report conducted and any other third party diligence prepared with
respect to the MC Assembly entities acquired under the Acquisition Agreement,
which shall be satisfactory in form and substance to Agent;

 

(hh)           Certificate of Beneficial Ownership; USA Patriot Act Diligence.
Agent and each Lender shall have received, in form and substance acceptable to
Agent and each Lender an executed Certificate of Beneficial Ownership and such
other documentation and other information requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act;

 



103



 

(ii)               Intercompany Subordination Agreement. Agent shall have
received the fully executed Intercompany Subordination Agreement; and

 

(jj)               Other. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
Transactions shall be reasonably satisfactory in form and substance to Agent and
its counsel.

 

8.2.               Conditions to Each Advance. The agreement of Lenders to make
any Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:

 

(a)                Representations and Warranties. Each of the representations
and warranties made by any Guarantor and any Borrower in or pursuant to this
Agreement, the Other Documents and any related agreements to which it is a
party, and each of the representations and warranties contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement, the Other Documents or any related
agreement shall be true and correct in all material respects on and as of such
date as if made on and as of such date (except to the extent such
representations and warranties expressly relate to an earlier date);

 

(b)               No Default. No Event of Default or Default shall have occurred
and be continuing on such date, or would exist after giving effect to the
Advances requested to be made, on such date; provided, however that Agent, in
its sole discretion, may continue to make Advances notwithstanding the existence
of an Event of Default or Default and that any Advances so made shall not be
deemed a waiver of any such Event of Default or Default;

 

(c)                Material Adverse Effect. No Material Adverse Effect has
occurred; and

 

(d)               Maximum Advances. In the case of any type of Advance requested
to be made, after giving effect thereto, the aggregate amount of such type of
Advance shall not exceed the maximum amount of such type of Advance permitted
under this Agreement.

 

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.

 

IX.                INFORMATION AS TO BORROWERS.

 

Each Borrower shall, or shall cause Borrowing Agent on its behalf to, until
satisfaction in full of the Obligations and the termination of this Agreement:

 

9.1.               Disclosure of Material Matters. Promptly upon learning
thereof, report to Agent all matters materially affecting the value,
enforceability or collectability of any portion of the Collateral, including any
Borrower’s reclamation or repossession of, or the return to any Borrower of, a
material amount of goods or claims or disputes asserted by any Customer or other
obligor.

 



104



 

9.2.               Schedules. Deliver to Agent (i) on or before the fifteenth
(15th) day of each month as and for the prior month (a) accounts receivable
ageings inclusive of reconciliations to the general ledger, (b) accounts payable
schedules inclusive of reconciliations to the general ledger, and (c) Inventory
reports, and (d) a Borrowing Base Certificate in form and substance satisfactory
to Agent (which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement). In addition, each Borrower will deliver to Agent at such
intervals as Agent may reasonably require: (i) confirmatory assignment
schedules; (ii) copies of Customer’s invoices; (iii) evidence of shipment or
delivery; and (iv) such further schedules, documents and/or information
regarding the Collateral as Agent may require including trial balances and test
verifications. Agent shall have the right to confirm and verify all Receivables
by any manner and through any medium it considers advisable and do whatever it
may deem reasonably necessary to protect its interests hereunder. The items to
be provided under this Section are to be in form reasonably satisfactory to
Agent and executed by each Borrower and delivered to Agent from time to time
solely for Agent’s convenience in maintaining records of the Collateral, and any
Borrower’s failure to deliver any of such items to Agent shall not affect,
terminate, modify or otherwise limit Agent’s Lien with respect to the
Collateral.

 

9.3.               Environmental Reports. Furnish Agent, concurrently with the
delivery of the financial statements referred to in Sections 9.7 and 9.8, with a
certificate signed by the President of Borrowing Agent stating, to the best of
his knowledge, that each Borrower is in compliance in all material respects with
all federal, state and local Environmental Laws. To the extent any Borrower is
not in material compliance with the foregoing laws, the certificate shall set
forth with specificity all areas of non-compliance and the proposed action such
Borrower will implement in order to achieve full compliance.

 

9.4.               Litigation. Promptly notify Agent in writing upon becoming
aware of any claim, litigation, suit or administrative proceeding affecting any
Borrower or any Guarantor, which in any such case materially affects the
Collateral or which could reasonably be expected to have a Material Adverse
Effect.

 

9.5.               Material Occurrences. Promptly notify Agent in writing upon
becoming aware of the occurrence of (a) any Event of Default or Default; (b) any
event, development or circumstance whereby any financial statements or other
reports furnished to Agent fail in any material respect to present fairly, in
accordance with GAAP consistently applied, the financial condition or operating
results of any Borrower as of the date of such statements; (d) any accumulated
retirement plan funding deficiency which, if such deficiency continued for two
plan years and was not corrected as provided in Section 4971 of the Code, could
subject any Borrower to a tax imposed by Section 4971 of the Code; (e) each and
every default by any Borrower which might result in the acceleration of the
maturity of any Indebtedness, including the names and addresses of the holders
of such Indebtedness with respect to which there is a default existing or with
respect to which the maturity has been or could be accelerated, and the amount
of such Indebtedness; and (f) any other development in the business or affairs
of any Borrower or Guarantor, which could reasonably be expected to have a
Material Adverse Effect; in each case describing the nature thereof and the
action Borrowers propose to take with respect thereto.

 



105



 

9.6.               Government Receivables. Notify Agent promptly if any of its
Receivables arise out of contracts between any Borrower and the United States,
any state, or any department, agency or instrumentality of any of them.

 

9.7.               Annual Financial Statements. Furnish Agent and Lenders within
Ninety (90) days after the end of each fiscal year of Borrowers, financial
statements of Borrowers and their Subsidiaries on a consolidating and
consolidated basis including, but not limited to, statements of income and
stockholders’ equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and reported upon without
qualification by an independent certified public accounting firm selected by
Borrowers and reasonably satisfactory to Agent (the “Accountants”); provided
however that if SMTC files its annual report on Form 10-K with the SEC for the
applicable fiscal year and such annual report contains the financial statements
and reports described above, in a form acceptable to Agent in its reasonable
discretion, then Borrowers may satisfy the forgoing requirement by delivering a
copy of such annual report to Agent and each Lender. The report of the
Accountants shall be accompanied by a statement of the Accountants certifying
that (i) they have caused this Agreement to be reviewed, (ii) in making the
examination upon which such report was based either no information came to their
attention which to their knowledge constituted an Event of Default or a Default
under this Agreement or any related agreement or, if such information came to
their attention, specifying any such Default or Event of Default, its nature,
when it occurred and whether it is continuing, and such report shall contain or
have appended thereto calculations which set forth Borrowers’ compliance with
the requirements or restrictions imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7,
7.8 and 7.11 hereof. In addition, the reports shall be accompanied by a
Compliance Certificate.

 

9.8.               Quarterly Financial Statements. Furnish Agent and Lenders
within Forty Five (45) days after the end of each fiscal quarter, an unaudited
balance sheet of Borrowers and their Subsidiaries on a consolidating and
consolidated basis and unaudited statements of income and stockholders’ equity
and cash flow of Borrowers on a consolidated and consolidating basis reflecting
results of operations from the beginning of the fiscal year to the end of such
quarter and for such quarter, prepared on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year end adjustments that individually and in the aggregate are
not material to Borrowers’ business; provided however that if SMTC files its
quarterly report on Form 10-Q with the SEC for the applicable fiscal quarter and
such quarterly report contains the financial statements and reports described
above, in a form acceptable to Agent in its reasonable discretion, then
Borrowers may satisfy the forgoing requirement by delivering a copy of such
quarterly report to Agent and each Lender. The reports shall be accompanied by a
Compliance Certificate.

 

9.9.               Monthly Financial Statements. Furnish Agent and Lenders
within thirty (30) days after the end of each month thereafter (other than for
the months of January, April, July and October which shall be delivered in
accordance with Section 9.8 as applicable), an unaudited balance sheet of
Borrowers and their Subsidiaries on a consolidating and consolidated basis and
unaudited statements of income and stockholders’ equity and cash flow of
Borrowers on a consolidated and consolidating basis reflecting results of
operations from the beginning of the fiscal year to the end of such month and
for such month, prepared on a basis consistent with prior practices and complete
and correct in all material respects, subject to normal and recurring year end
adjustments that individually and in the aggregate are not material to
Borrowers’ business. The reports shall be accompanied by a Compliance
Certificate.

 



106



 

9.10.           Other Reports. Furnish Agent as soon as available, but in any
event within ten (10) days after the issuance thereof, with copies of such
financial statements, reports and returns as each Borrower shall send to its
stockholders.

 

9.11.           Additional Information. Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement and the Notes have been complied with by Borrowers including, without
the necessity of any request by Agent, (a) copies of all environmental audits
and reviews, (b) at least thirty (30) days prior thereto, notice of the closing
or relocation of any Borrower’s chief executive office, (c) promptly upon the
request of Agent, an updated list of Real Property, and (d) promptly upon any
Borrower’s learning thereof, notice of any labor dispute to which any Borrower
may become a party, any strikes or walkouts relating to any of its plants or
other facilities, and the expiration of any labor contract to which any Borrower
is a party or by which any Borrower is bound.

 

9.12.           Projected Operating Budget. Furnish Agent and Lenders, no later
than one (1) day prior to the beginning of each Borrower’s fiscal year,
commencing with the fiscal year ending December 31, 2018, a month by month
projected operating budget, cash flow and availability projection of Borrowers
on a consolidated and consolidating basis for such fiscal year (including an
income statement for each month and a balance sheet as at the end of the last
month in each fiscal quarter), such projections to be accompanied by a
certificate signed by the President or Chief Financial Officer of each Borrower
to the effect that such projections have been prepared on the basis of sound
financial planning practice consistent with past budgets and financial
statements and that such officer has no reason to question the reasonableness of
any material assumptions on which such projections were prepared.

 

9.13.           Variances From Operating Budget. Furnish Agent, concurrently
with the delivery of the financial statements referred to in Section 9.7 and
each quarterly and monthly report, a written report summarizing all material
variances from budgets submitted by Borrowers pursuant to Section 9.12 and a
discussion and analysis by management with respect to such variances.

 

9.14.           Notice of Suits, Adverse Events. Furnish Agent with prompt
written notice of (i) any lapse or other termination of any Consent issued to
any Borrower by any Governmental Body or any other Person that is material to
the operation of any Borrower’s business, (ii) any refusal by any Governmental
Body or any other Person to renew or extend any such Consent; and (iii) copies
of any periodic or special reports filed by any Borrower with any Governmental
Body or Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Borrower, or if copies thereof are
requested by Lender, and (iv) copies of any material notices and other
communications from any Governmental Body or Person which specifically relate to
any Borrower.

 



107



 

9.15.           ERISA Notices and Requests. Furnish Agent with prompt written
notice in the event that (i) any Borrower or any member of the Controlled Group
knows or has reason to know that a Termination Event has occurred, together with
a written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor, PBGC, or other
applicable governmental authority with respect thereto, (ii) any Borrower or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Borrower or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Plan together with all communications
received by any Borrower or any member of the Controlled Group with respect to
such request, (iv) any material increase in the benefits of any existing Plan or
the establishment of any new Plan, or the commencement of contributions to any
Plan to which any Borrower or any member of the Controlled Group was not
previously contributing shall occur, (v) any Borrower or any member of the
Controlled Group shall receive from the PBGC or other applicable Governmental
Body a notice of intention to terminate or wind-up a Plan or to have a trustee
or replacement administrator appointed to administer a Plan, together with
copies of each such notice, (vi) any Borrower or any member of the Controlled
Group shall receive any favorable or unfavorable determination letter from the
Internal Revenue Service regarding the qualification of a Plan under Section
401(a) of the Code, together with copies of each such letter; (vii) [reserved];
(viii) any Borrower or any member of the Controlled Group shall receive a notice
regarding the imposition of withdrawal liability, together with copies of each
such notice; (ix) any Borrower or any member of the Controlled Group shall fail
to make a required installment or any other required payment under the Code or
ERISA on or before the due date for such installment or payment; (x) [reserved],
(xi) any Borrower or any member of the Controlled Group knows that (a) a
Multiemployer Plan has been terminated, (b) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan, (c) the PBGC or
other applicable governmental authority has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multiemployer Plan or a
Multiemployer Plan under Section 4042 of ERISA or (d) a Multiemployer Plan is
subject to Section 432 of the Code or Section 305 of ERISA.

 

9.16.           Additional Documents. Execute and deliver to Agent, upon
request, such documents and agreements as Agent may, from time to time,
reasonably request to carry out the purposes, terms or conditions of this
Agreement.

 



108



 

9.17.           Updates to Certain Schedules. Deliver to Agent promptly as shall
be required to maintain the related representations and warranties as true and
correct, updates to Schedules 4.5 (Locations of equipment and Inventory), 5.9
(Intellectual Property, Source Code Escrow Agreements), 5.27 (Equity Interests);
provided, that absent the occurrence and continuance of any Event of Default,
Borrower shall only be required to provide such updates on a monthly basis in
connection with delivery of a Compliance Certificate with respect to the
applicable month. Any such updated Schedules delivered by Borrowers to Agent in
accordance with this Section 9.17 shall automatically and immediately be deemed
to amend and restate the prior version of such Schedule previously delivered to
Agent and attached to and made part of this Agreement.

 

X.                  EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

10.1.           Nonpayment. Failure by any Borrower to pay any principal or
interest on the Obligations when due, whether at maturity or by reason of
acceleration pursuant to the terms of this Agreement or by notice of intention
to prepay, or by required prepayment or failure to pay any other liabilities or
make any other payment, fee or charge provided for herein when due or in any
Other Document;

 

10.2.           Breach of Representation. Any representation or warranty made or
deemed made by any Borrower or any Guarantor in this Agreement, any Other
Document or any related agreement or in any certificate, document or financial
or other statement furnished at any time in connection herewith or therewith
shall prove to have been misleading in any material respect on the date when
made or deemed to have been made;

 

10.3.           Financial Information. Failure by any Borrower to (i) furnish
financial information when due or promptly following any request for additional
information for which a specified delivery time is not set forth in this
Agreement or (ii) permit the inspection of its books or records as required in
accordance with Section 4.10;

 

10.4.           Judicial Actions. Issuance of a notice of a Lien (other than a
Permitted Encumbrance), levy, assessment, injunction or attachment against any
Borrower’s Receivables or against a material portion of any Borrower’s other
property;

 

10.5.        Noncompliance. Except as otherwise provided for in Sections 10.1,
10.3 and 10.5(ii), (i) failure or neglect of any Borrower to perform, keep or
observe any term, provision, condition, covenant contained in Sections 2.22,
4.1, 4.2, 4.5, 4.10, 4.15(d), 4.15(h), 6.2, 6.5, 6.6, 6.13, 9.5 or Article 7 of
this Agreement; (ii) failure or neglect of any Borrower to perform, keep or
observe any term, provision, condition or covenant, contained in Sections 4.6,
4.7, 4.9, 6.1, 6.3, 6.4, 9.4 or 9.6 hereof which is not cured within ten (10)
days from the occurrence of such failure or neglect, or (iii) failure or neglect
of any Loan Party to perform, keep or observe any term, provision, condition,
covenant herein contained, or contained in this Agreement or in any Other
Document (beyond any applicable grace or cure), now or hereafter entered into
between any Loan Party, and Agent or any Lender and such failure or neglect
shall remain unremedied for twenty (20) days after the earlier of the date a
senior officer of any Loan Party has knowledge of such failure and the date
written notice of such default shall have been given by Agent to such Loan
Party;

 



109



 

10.6.           Judgments. Any judgment or judgments are rendered against any
Borrower or any Guarantor for an aggregate amount in excess of $500,000 or
against all Borrowers or Guarantors for an aggregate amount in excess of
$500,000 and (i) enforcement proceedings shall have been commenced by a creditor
upon such judgment, (ii) there shall be any period of twenty (20) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, shall not be in effect, or (iii) any such judgment results
in the creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);

 

10.7.           Bankruptcy. Any Borrower or any Guarantor shall (i) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, receiver and manager, custodian, trustee, liquidator or similar
fiduciary of itself or of all or a substantial part of its property, (ii) make a
general assignment for the benefit of creditors, (iii) commence a voluntary case
under any state or federal bankruptcy laws (as now or hereafter in effect), (iv)
be adjudicated a bankrupt or insolvent, (v) file a petition, seeking to take
advantage of any other law providing for the relief of debtors, (vi) acquiesce
to, or fail to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (vii) take any
action for the purpose of effecting any of the foregoing;

 

10.8.           Inability to Pay. Any Borrower or any Guarantor shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;

 

10.9.           Indebtedness. SMTC or any of its Subsidiaries shall fail to pay
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) any principal, interest or other amount payable in respect
of Indebtedness (excluding Indebtedness evidenced by this Agreement, any Loan
Document or any Term Loan Document) having an aggregate amount outstanding in
excess of $500,000, and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness, or any other default under any agreement or instrument relating to
any such Indebtedness, or any other event, shall occur and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof;

 



110



 

10.10.      Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest, subject to the terms of the
Intercreditor Agreement;

 

10.11.      Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 16.19 is or becomes false or
misleading at any time.

 

10.12.      Cross Default. A default of the obligations of any Borrower under
any other agreement to which it is a party shall occur which causes a Material
Adverse Effect which default is not cured within any applicable grace period;

 

10.13.      Breach of Guaranty. Termination or breach of any Guaranty or
Guaranty Security Agreement or any provision or term contained therein or
similar agreement executed and delivered to Agent in connection with the
Obligations of any Borrower, or if any Guarantor attempts to terminate,
challenges the validity of, or its liability under, any such Guaranty or
Guaranty Security Agreement or similar agreement;

 

10.14.      Change of Control. Any Change of Control shall occur;

 

10.15.      Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Borrower or
any Guarantor, or the validity or enforceability thereof shall be contested by
any party thereto, or a proceeding shall be commenced by any Borrower or any
Guarantor or any Governmental Authority having jurisdiction over any of them,
seeking to establish the invalidity or unenforceability thereof or any Borrower
or any Guarantor shall so claim in writing to Agent or any Lender;

 

10.16.      Licenses. (i) Any Governmental Body shall (A) revoke, terminate,
suspend or adversely modify any license, permit, patent trademark or tradename
of any Borrower or any Guarantor which could reasonably be expected to have a
Material Adverse Effect, or (B) commence proceedings to suspend, revoke,
terminate or adversely modify any such license, permit, trademark, tradename or
patent which could reasonably be expected to have a Material Adverse Effect, or
(C) schedule or conduct a hearing on the renewal of any license, permit,
trademark, tradename or patent necessary for the continuation of any Borrower’s
or any Guarantor’s business and the staff of such Governmental Body issues a
report recommending the termination, revocation, suspension or material, adverse
modification of such license, permit, trademark, tradename or patent which could
reasonably be expected to have a Material Adverse Effect; (ii) any agreement
which is necessary or material to the operation of any Borrower’s or any
Guarantor’s business shall be revoked or terminated and not replaced by a
substitute reasonably acceptable to Agent within thirty (30) days after the date
of such revocation or termination, and such revocation or termination and
non-replacement could reasonably be expected to have a Material Adverse Effect;

 



111



 

10.17.      Seizures. Any portion of the Collateral having a value in excess of
$500,000 shall be seized or taken by a Governmental Body, or any material
portion of the Collateral shall have become the subject matter of claim,
litigation, suit or other proceeding which results in impairment or loss of the
security provided by this Agreement or the Other Documents;

 

10.18.      Pension Plans. An event or condition specified in Sections 7.16 or
9.15 hereof shall occur or exist with respect to any Plan, and, as a result of
such event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the reasonable
good faith opinion of Agent be reasonably likely to incur, a liability to a Plan
or the PBGC (or both), in excess of $500,000;

 

10.19.      Operations. The operations of any Borrower’s or any Guarantor’s
material manufacturing facilities (as of the Closing Date, it is agreed that the
manufacturing facility located in Washington #3701 Building 20, Chihuahua,
Mexico C.P. 31200 Mexico is material) are interrupted at any time for any period
of ten (10) consecutive days (other than scheduled shut downs), unless such
Borrower or Guarantor shall (i) maintain a backup plan reasonably acceptable to
Agent or present a plan reasonably acceptable to Agent evidencing that such
interruption won’t materially affect such Borrower’s or Guarantor’s
manufacturing or sales of its products; or (ii) (a) be entitled to receive for
such period of interruption, proceeds of business interruption insurance
sufficient to assure that its per diem cash needs during such period is at least
equal to its average per diem cash needs for the consecutive three month period
immediately preceding the initial date of interruption and (b) receive such
proceeds in the amount described in clause (ii)(a) preceding not later than
thirty (30) days following the initial date of any such interruption; provided,
however, that notwithstanding the provisions of clause (ii)(a) and (ii)(b) of
this section, an Event of Default shall be deemed to have occurred if such
Borrower or Guarantor shall be receiving the proceeds of business interruption
insurance for a period of thirty (30) consecutive days;

 

10.20.      Intercreditor Default. An event of default has occurred under the
Intercreditor Agreement due to the violation or breach of the terms of such
agreement by the Term Loan Lender, any Borrower or any Guarantor, or due to an
attempt by the Term Loan Lender, any Borrower or any Guarantor to terminate or
challenge the validity of such agreement, or any of the provisions of the
Intercreditor Agreement shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against the Term
Loan Lender;

 

10.21.      [Reserved].

 

10.22.      [Reserved].

 

10.23.      Term Loan Agreement Default. An event of default has occurred under
the Term Loan Agreement, which default or event of default has not been cured
within any applicable grace period, or which has not been waived or cured with
any applicable grace period; provided that an event of default under the Term
Loan Documents that is based on a breach of a financial covenant under the Term
Loan Agreement shall not become a Default or an Event of Default under this
Agreement unless such event of default under the Term Loan Documents shall
continue after the applicable grace period therefor and shall not have been
cured or waived within forty-five (45) days after the date on which the
Borrowers are required to have delivered financial statements to the Term Loan
Agent or Term Loan Lenders evidencing the occurrence of such event of default
under the Term Loan Documents.

 



112



 

XI.                LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

 

11.1.           Rights and Remedies.

 

(a)                Upon the occurrence and during the continuance of (i) an
Event of Default pursuant to Section 10.7 all Obligations shall be immediately
due and payable and this Agreement and the obligation of Lenders to make
Advances shall be deemed terminated (ii) any of the other Events of Default and
at any time thereafter during the continuance thereof, at the option of Required
Lenders all Obligations shall be immediately due and payable and Lenders shall
have the right to terminate this Agreement and to terminate the obligation of
Lenders to make Advances and (iii) a filing of a petition against any Borrower
in any involuntary case under any state or federal bankruptcy laws, all
Obligations shall be immediately due and payable and the obligation of Lenders
to make Advances hereunder shall be terminated other than as may be required by
an appropriate order of the bankruptcy court having jurisdiction over such
Borrower. Upon the occurrence and during the continuance of any Event of
Default, Agent shall have the right to exercise any and all rights and remedies
provided for herein, under the Other Documents (including the foreign security
agreements), under the Uniform Commercial Code and at law or equity generally,
including the right to foreclose the security interests granted herein and to
realize upon any Collateral by any available judicial procedure and/or to take
possession of and sell any or all of the Collateral with or without judicial
process. Agent may enter any of any Borrower’s premises or other premises
without legal process and without incurring liability to any Borrower therefor,
and Agent may thereupon, or at any time thereafter, in its discretion without
notice or demand, take the Collateral and remove the same to such place as Agent
may deem advisable and Agent may require Borrowers to make the Collateral
available to Agent at a convenient place. With or without having the Collateral
at the time or place of sale, Agent may sell the Collateral, or any part
thereof, at public or private sale, at any time or place, in one or more sales,
at such price or prices, and upon such terms, either for cash, credit or future
delivery, as Agent may elect. Except as to that part of the Collateral which is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Agent shall give Borrowers reasonable notification
of such sale or sales, it being agreed that in all events written notice mailed
to Borrowing Agent at least ten (10) days prior to such sale or sales is
reasonable notification. At any public sale Agent or any Lender may bid for and
become the purchaser, and Agent, any Lender or any other purchaser at any such
sale thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by each
Borrower. In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Agent is granted a perpetual nonrevocable, royalty free,
nonexclusive license and Agent is granted permission to use all of each
Borrower’s (a) trademarks, trade styles, trade names, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory and (b) Equipment for the purpose of completing the manufacture
of unfinished goods. The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof. Noncash proceeds will only be applied to the Obligations as they are
converted into cash. If any deficiency shall arise, Borrowers shall remain
liable to Agent and Lenders therefor.

 



113



 

(b)               To the extent that Applicable Law imposes duties on the Agent
to exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for the Agent
(i) to fail to incur expenses reasonably deemed significant by the Agent to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition, (ii)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Customers or other Persons obligated on Collateral or to remove
Liens on or any adverse claims against Collateral, (iv) to exercise collection
remedies against Customers and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as any Borrower, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Borrower acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 11.1(b). Without limitation upon the foregoing, nothing contained in
this Section 11.1(b) shall be construed to grant any rights to any Borrower or
to impose any duties on Agent that would not have been granted or imposed by
this Agreement or by Applicable Law in the absence of this Section 11.1(b).

 

11.2.           Agent’s Discretion. Agent shall have the right in its sole
discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify or to take any
other action with respect thereto and such determination will not in any way
modify or affect any of Agent’s or Lenders’ rights hereunder.

 



114



 

11.3.           Setoff. Subject to Section 14.12, in addition to any other
rights which Agent or any Lender may have under Applicable Law, upon the
occurrence and during the continuance of an Event of Default hereunder, Agent
and such Lender shall have a right, immediately and without notice of any kind,
to apply any Borrower’s property held by Agent and such Lender (excluding IRA,
Keogh and trust accounts) to reduce the Obligations.

 

11.4.           Rights and Remedies not Exclusive. The enumeration of the
foregoing rights and remedies is not intended to be exhaustive and the exercise
of any rights or remedy shall not preclude the exercise of any other right or
remedies provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.

 

11.5.           Allocation of Payments After Event of Default. Notwithstanding
any other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent on account of the Obligations or any other amounts outstanding
under any of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;

 

SECOND, to payment of any fees owed to the Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

 

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);

 

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 



115



 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.

 

XII.             WAIVERS AND JUDICIAL PROCEEDINGS.

 

12.1.           Waiver of Notice. Each Borrower hereby waives notice of
non-payment of any of the Receivables, demand, presentment, protest and notice
thereof with respect to any and all instruments, notice of acceptance hereof,
notice of loans or advances made, credit extended, Collateral received or
delivered, or any other action taken in reliance hereon, and all other demands
and notices of any description, except such as are expressly provided for
herein.

 

12.2.           Delay. No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.

 

12.3.           Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY
HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 



116



 

XIII.           EFFECTIVE DATE AND TERMINATION.

 

13.1.           Term. This Agreement, which shall inure to the benefit of and
shall be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until November 8, 2023 (the “Term”)
unless sooner terminated as herein provided. Borrowers may terminate this
Agreement at any time upon 10 Business Days’ prior written notice upon payment
in full of the Obligations.

 

13.2.           Termination. The termination of the Agreement shall not affect
any Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated. The security interests,
Liens and rights granted to Agent and Lenders hereunder or under the Other
Documents and the financing statements filed hereunder or in connection
therewith shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrowers’ Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of each Borrower have been indefeasibly paid and performed in full
after the termination of this Agreement or each Borrower has furnished Agent and
Lenders with an indemnification satisfactory to Agent and Lenders with respect
thereto. Accordingly, each Borrower waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to each Borrower, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations have been indefeasibly paid in full in immediately
available funds. All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination hereof until all
Obligations are indefeasibly paid and performed in full.

 

XIV.           REGARDING AGENT.

 

14.1.           Appointment. Each Lender hereby designates PNC to act as Agent
for such Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
3.3(a) and 3.4), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders. Agent may perform any of its duties hereunder by or through its agents
or employees. As to any matters not expressly provided for by this Agreement
(including collection of the Note) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.

 



117



 

14.2.           Nature of Duties. Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Other Documents.
Neither Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Advances to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.

 

14.3.           Lack of Reliance on Agent and Resignation.

 

(a)                Independently and without reliance upon Agent or any other
Lender, each Lender has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of each Borrower and each
Guarantor in connection with the making and the continuance of the Advances
hereunder and the taking or not taking of any action in connection herewith, and
(ii) its own appraisal of the creditworthiness of each Borrower and each
Guarantor. Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before making of the
Advances or at any time or times thereafter except as shall be provided by any
Borrower pursuant to the terms hereof. Agent shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
herein or in any agreement, document, certificate or a statement delivered in
connection with or for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Agreement or any Other
Document, or of the financial condition of any Borrower or any Guarantor, or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement, the Note, the
Other Documents or the financial condition of any Borrower, or the existence of
any Event of Default or any Default.

 



118



 

(b)               Agent may resign on sixty (60) days’ written notice to each of
Lenders and Borrowing Agent and upon such resignation, the Required Lenders will
promptly designate a successor Agent after receiving consent from Borrowers,
which shall not be unreasonably withheld, conditioned or delayed.

 

(c)                Any such successor Agent shall succeed to the rights, powers
and duties of Agent, and the term “Agent” shall mean such successor agent
effective upon its appointment, and the former Agent’s rights, powers and duties
as Agent shall be terminated, without any other or further act or deed on the
part of such former Agent. After any Agent’s resignation as Agent, the
provisions of this Article XIV shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

 

14.4.           Certain Rights of Agent. If Agent shall request instructions
from Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.

 

14.5.           Reliance. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the Other Documents and
its duties hereunder, upon advice of counsel selected by it. Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

 

14.6.           Notice of Default. Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder or
under the Other Documents, unless Agent has received notice from a Lender or
Borrowing Agent referring to this Agreement or the Other Documents, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

 



119



 

14.7.           Indemnification. To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the Advances (or, if no Advances are
outstanding, according to its Revolving Commitment Percentage), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder, or in any way relating to or arising out of
this Agreement or any Other Document; provided that, Lenders shall not be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross (not mere) negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final non-appealable judgment).

 

14.8.           Agent in its Individual Capacity. With respect to the obligation
of Agent to lend under this Agreement, the Advances made by it shall have the
same rights and powers hereunder as any other Lender and as if it were not
performing the duties as Agent specified herein; and the term “Lender” or any
similar term shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity as a Lender. Agent may engage in business with
any Borrower as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.

 

14.9.           Delivery of Documents. To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from any Borrower pursuant to the terms of this Agreement
which any Borrower is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.

 

14.10.      Borrowers’ Undertaking to Agent. Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

 

14.11.      No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures; (2) any
record-keeping; (3) comparisons with government lists; (4) customer notices; or
(5) other procedures required under the CIP Regulations or such other laws.

 



120



 

14.12.      Other Agreements. Each of the Lenders agrees that it shall not,
without the express consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender. Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

 

XV.             BORROWING AGENCY.

 

15.1.           Borrowing Agency Provisions.

 

(a)                Each Borrower hereby irrevocably designates Borrowing Agent
to be its attorney and agent and in such capacity to borrow, sign and endorse
notes, and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.

 

(b)               The handling of this credit facility as a co-borrowing
facility with a borrowing agent in the manner set forth in this Agreement is
solely as an accommodation to Borrowers and at their request. Neither Agent nor
any Lender shall incur liability to Borrowers as a result thereof. To induce
Agent and Lenders to do so and in consideration thereof, each Borrower hereby
indemnifies Agent and each Lender and holds Agent and each Lender harmless from
and against any and all liabilities, expenses, losses, damages and claims of
damage or injury asserted against Agent or any Lender by any Person arising from
or incurred by reason of the handling of the financing arrangements of Borrowers
as provided herein, reliance by Agent or any Lender on any request or
instruction from Borrowing Agent or any other action taken by Agent or any
Lender with respect to this Section 15.1 except due to willful misconduct or
gross (not mere) negligence by the indemnified party (as determined by a court
of competent jurisdiction in a final and non-appealable judgment).

 

(c)                All Obligations shall be joint and several, and each Borrower
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation and liability on the part of each Borrower shall
in no way be affected by any extensions, renewals and forbearance granted to
Agent or any Lender to any Borrower, failure of Agent or any Lender to give any
Borrower notice of borrowing or any other notice, any failure of Agent or any
Lender to pursue or preserve its rights against any Borrower, the release by
Agent or any Lender of any Collateral now or thereafter acquired from any
Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof. Each Borrower waives all suretyship defenses.

 



121



 

15.2.           Waiver of Subrogation. Each Borrower expressly waives any and
all rights of subrogation, reimbursement, indemnity, exoneration, contribution
of any other claim which such Borrower may now or hereafter have against the
other Borrowers or other Person directly or contingently liable for the
Obligations hereunder, or against or with respect to the other Borrowers’
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and repayment in full of the Obligations.

 

XVI.           MISCELLANEOUS.

 

16.1.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York. Any judicial proceeding brought
by or against any Borrower with respect to any of the Obligations, this
Agreement, the Other Documents or any related agreement may be brought in any
court of competent jurisdiction in the State of New York, United States of
America, and, by execution and delivery of this Agreement, each Borrower accepts
for itself and in connection with its properties, generally and unconditionally,
the non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees
to be bound by any judgment rendered thereby in connection with this Agreement.
Each Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section 16.7 and service so made shall be deemed completed five (5) days after
the same shall have been so deposited in the mails of the United States of
America, or, at the Agent’s option, by service upon Borrowing Agent which each
Borrower irrevocably appoints as such Borrower’s Agent for the purpose of
accepting service within the State of New York. Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Borrower in the courts
of any other jurisdiction. Each Borrower waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
Borrower waives the right to remove any judicial proceeding brought against such
Borrower in any state court to any federal court. Any judicial proceeding by any
Borrower against Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of New York, State of New York.

 

16.2.           Entire Understanding.

 

(a)                This Agreement and the documents executed concurrently
herewith contain the entire understanding between each Borrower, Agent and each
Lender and supersedes all prior agreements and understandings, written or oral,
if any, relating to the subject matter hereof. Any promises, representations,
warranties or guarantees not herein contained and hereinafter made shall have no
force and effect unless in writing, signed by each Borrower’s, Agent’s and each
Lender’s respective officers. Neither this Agreement nor any portion or
provisions hereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged. Each Borrower acknowledges that it has been advised by counsel in
connection with the execution of this Agreement and Other Documents and is not
relying upon oral representations or statements inconsistent with the terms and
provisions of this Agreement.

 



122



 

(b)               The Required Lenders, Agent with the consent in writing of the
Required Lenders, and Borrowers may, subject to the provisions of this Section
16.2(b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by Borrowers, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Borrowers thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:

 

(i)                except in connection with an increase pursuant to Section
2.24, increase the Revolving Commitment Percentage, the maximum dollar
commitment of any Lender or the Maximum Revolving Loan Amount;

 

(ii)              extend the maturity of any Note or the due date for any amount
payable hereunder, or decrease the rate of interest or reduce any fee payable by
Borrowers to Lenders pursuant to this Agreement;

 

(iii)            alter the definition of the term Required Lenders or alter,
amend or modify this Section 16.2(b);

 

(iv)            release any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $1,000,000;

 

(v)              change the rights and duties of Agent;

 

(vi)            permit any Revolving Advance to be made if after giving effect
thereto the total of Revolving Advances outstanding hereunder would exceed the
Formula Amount for more than sixty (60) consecutive Business Days or exceed one
hundred and ten percent (110%) of the Formula Amount;

 

(vii)          increase the Advance Rates above the Advance Rates in effect on
the Closing Date; or

 

(viii)        release any Guarantor.

 



123



 

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

 

In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Borrowers. In the event PNC elects to require
any Lender to assign its interest to PNC or to the Designated Lender, PNC will
so notify such Lender in writing within forty five (45) days following such
Lender’s denial, and such Lender will assign its interest to PNC or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, PNC or the
Designated Lender, as appropriate, and Agent.

 

Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the outstanding Revolving Advances at any time to exceed an amount equal
to the sum of (i) the Formula Amount minus (ii) the amount of minimum Undrawn
Availability required by Section 6.5(c) hereof at such time (such sum, the
“Overadvance Threshold Amount”) by up to ten percent (10%) of the Overadvance
Threshold Amount for up to sixty (60) consecutive Business Days (the
“Out-of-Formula Loans”) whether with respect to Revolving Advances made to
Borrowers. If Agent is willing in its sole and absolute discretion to make such
Out-of-Formula Loans, such Out-of-Formula Loans shall be payable on demand and
shall bear interest at the Default Rate for Revolving Advances consisting of
Domestic Rate Loans; provided that, if Lenders do make Out-of-Formula Loans,
neither Agent nor Lenders shall be deemed thereby to have changed the limits of
Section 2.1(a). For purposes of this paragraph, the discretion granted to Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Overadvance Threshold Amount was
unintentionally exceeded for any reason, including, but not limited to,
Collateral previously deemed to be “Eligible Inventory,” “Eligible Receivables,”
as applicable, becomes ineligible, collections of Receivables applied to reduce
outstanding Revolving Advances are thereafter returned for insufficient funds or
overadvances are made to protect or preserve the Collateral. In the event Agent
involuntarily permits the outstanding Revolving Advances to exceed the
Overadvance Threshold Amount by more than ten percent (10%), Agent shall use its
efforts to have the Borrowers decrease such excess in as expeditious a manner as
is practicable under the circumstances and not inconsistent with the reason for
such excess. Revolving Advances made after Agent has determined the existence of
involuntary overadvances shall be deemed to be involuntary overadvances and
shall be decreased in accordance with the preceding sentence.

 



124



 

In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion, (A)
after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to the Borrowers pursuant to the terms
of this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and ten percent (110%) of the Formula Amount with respect to Borrowers.

 

16.3.           Successors and Assigns; Participations; New Lenders.

 

(a)                This Agreement shall be binding upon and inure to the benefit
of Borrowers, Agent, each Lender, all future holders of the Obligations and
their respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.

 

(b)               Each Borrower acknowledges that in the regular course of
commercial banking business one or more Lenders may at any time and from time to
time sell participating interests in the Advances to other financial
institutions (each such transferee or purchaser of a participating interest, a
“Participant” for purposes of this Section 16.3 only). Each Participant may
exercise all rights of payment (including rights of set-off) with respect to the
portion of such Advances held by it or other Obligations payable hereunder as
fully as if such Participant were the direct holder thereof provided that
Borrowers shall not be required to pay to any Participant more than the amount
which it would have been required to pay to Lender which granted an interest in
its Advances or other Obligations payable hereunder to such Participant had such
Lender retained such interest in the Advances hereunder or other Obligations
payable hereunder and in no event shall Borrowers be required to pay any such
amount arising from the same circumstances and with respect to the same Advances
or other Obligations payable hereunder to both such Lender and such Participant.
Each Borrower hereby grants to any Participant a continuing security interest in
any deposits, moneys or other property actually or constructively held by such
Participant as security for the Participant’s interest in the Advances.

 

(c)                Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may sell, assign or transfer all or any part
of its rights and obligations under or relating to Revolving Advances under this
Agreement and the Other Documents to one or more additional banks or financial
institutions and one or more additional banks or financial institutions may
commit to make Advances hereunder (each a “Purchasing Lender”), in minimum
amounts of not less than $2,000,000, pursuant to a Commitment Transfer
Supplement, executed by a Purchasing Lender, the transferor Lender, and Agent
and delivered to Agent for recording. Upon such execution, delivery, acceptance
and recording, from and after the transfer effective date determined pursuant to
such Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Revolving
Commitment Percentage as set forth therein, and (ii) the transferor Lender
thereunder shall, to the extent provided in such Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose. Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Revolving Commitment Percentages arising from the
purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Other
Documents. Any and all such sales, assignments and transfers shall be pro rata
as to the Revolving Commitment Percentages of the transferor Lender in all
Advances; in no event shall any Lender hold, sell or acquire differing
percentages of Advances or commitments to fund Advances. Each Borrower hereby
consents to the addition of such Purchasing Lender and the resulting adjustment
of the Revolving Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.

 



125



 

(d)               Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed and, except during the continuation of any
Event of Default, with the consent of SMTC which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Each
Borrower hereby consents to the addition of such Purchase CLO. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.

 

(e)                Agent shall maintain at its address a copy of each Commitment
Transfer Supplement and Modified Commitment Transfer Supplement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of each Lender and the outstanding principal, accrued and unpaid interest and
other fees due hereunder. The entries in the Register shall be conclusive, in
the absence of manifest error, and each Borrower, Agent and Lenders shall, in
the absence of manifest error, treat each Person whose name is recorded in the
Register as the owner of the Obligations recorded therein for the purposes of
this Agreement. The Register shall be available for inspection by Borrowing
Agent or any Lender at any reasonable time and from time to time upon reasonable
prior notice. Agent shall receive a fee in the amount of $3,500 payable by the
applicable Purchasing Lender and/or Purchasing CLO upon the effective date of
each transfer or assignment (other than to an intermediate purchaser) to such
Purchasing Lender and/or Purchasing CLO.

 



126



 

(f)                Any assignment or sale of all or part of an Obligation may be
effected only by registration of such assignment or sale on the Register. Prior
to the registration of assignment or sale of any Obligations, all parties shall
treat the Person in whose name such Obligation is registered as the owner
thereof for the purpose of receiving all payments thereon and for all other
purposes, notwithstanding notice to the contrary. In the event that any Lender
sells participations in an Obligation, the selling Lender shall maintain a
register on which it enters the name of all participations in the Obligations
(the “Participation Register”) and the principal amount (and stated interest
thereon) of the portion of the Obligations which is the subject of the
participation. An Obligation may be participated in whole or in part only by
registration of such participation on the Participant Register. Any
participation of such Obligation may be effected only by the registration of
such participation on the Participant Register. The Participant Register shall
be available for review to the extent necessary to establish that any Obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
regulations.

 

(g)               Each Borrower authorizes each Lender to disclose to any
Transferee and any prospective Transferee any and all financial information in
such Lender’s possession concerning such Borrower which has been delivered to
such Lender by or on behalf of such Borrower pursuant to this Agreement or in
connection with such Lender’s credit evaluation of such Borrower, so long as
such Transferee is bound by a confidentiality agreement in form and substance
similar to the confidentiality agreement between Borrowers and Agent.

 

16.4.           Application of Payments. Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations. To the extent that any
Borrower makes a payment or Agent or any Lender receives any payment or proceeds
of the Collateral for any Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.

 

16.5.           Indemnity. Each Borrower shall indemnify Agent, each Lender and
each of their respective officers, directors, Affiliates, attorneys, employees
and agents from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including reasonable fees and disbursements of
counsel) which may be imposed on, incurred by, or asserted against Agent or any
Lender in any claim, litigation, proceeding or investigation instituted or
conducted by any Governmental Body or instrumentality or any other Person with
respect to any aspect of, or any transaction contemplated by, or referred to in,
or any matter related to, this Agreement or the Other Documents, whether or not
Agent or any Lender is a party thereto, except to the extent that any of the
foregoing arises out of bad faith gross negligence or the willful misconduct of
the party being indemnified (as determined by a court of competent jurisdiction
in a final and non-appealable judgment) or a material breach of any obligations
hereunder or under any Other Document by such Indemnified Party (as determined
by a final non-appealable judgment of a court of competent jurisdiction).
Without limiting the generality of the foregoing, this indemnity shall extend to
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements of any kind or nature whatsoever
(including reasonable fees and disbursements of counsel) asserted against or
incurred by any of the indemnitees described above in this Section 16.5 by any
Person under any Environmental Laws or similar laws by reason of any Borrower’s
or any other Person’s failure to comply with laws applicable to solid or
hazardous waste materials, including Hazardous Substances and Hazardous Waste,
or other Toxic Substances. Additionally, if any present or future stamp, court
or documentary taxes or other exercise, property, intangible, recording or
franchise taxes (excluding taxes described in Sections 3.10 and 3.12 hereof
(whether or not the imposition of such taxes may give rise to a Gross-Up
Payment)) shall be payable by Agent, Lenders or Borrowers arising from the
execution or delivery of this Agreement, or the execution, delivery, issuance or
recording of any of the Other Documents, or the creation or repayment of any of
the Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Borrowers will pay (or will promptly reimburse Agent and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the indemnitees described above in this Section 16.5 harmless
from and against all liability in connection therewith.

 



127



 

16.6.           [Reserved].

 

16.7.           Notice. Any notice or request hereunder may be given to
Borrowing Agent or any Borrower or to Agent or any Lender at their respective
addresses set forth below or at such other address as may hereafter be specified
in a notice designated as a notice of change of address under this Section. Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.7 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.7) in accordance with this Section 16.7. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.7 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.7. Any Notice shall be effective:

 



128



 

(a)                In the case of hand-delivery, when delivered;

 

(b)               If given by mail, four (4) days after such Notice is deposited
with the United States Postal Service, with first-class postage prepaid, return
receipt requested;

 

(c)                In the case of a telephonic Notice, when a party is contacted
by telephone, if delivery of such telephonic Notice is confirmed no later than
the next Business Day by hand delivery, a facsimile or electronic transmission,
a Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);

 

(d)               In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;

 

(e)                In the case of electronic transmission, when actually
received;

 

(f)                In the case of a Website Posting, upon delivery of a Notice
of such posting (including the information necessary to access such site) by
another means set forth in this Section 16.7; and

 

(g)               If given by any other means (including by overnight courier),
when actually received.

 

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.

 

(A)          If to Agent or PNC at:

 

PNC Bank, National Association
1600 Market Street, 31st Floor
Philadelphia, PA 19103

Attention:
Telephone:

Facsimile:

 

with a copy to:

 

Blank Rome LLP

One Logan Square

130 N. 18th Street

Philadelphia, Pennsylvania 19103

Attention: Lawrence F. Flick II, Esquire

Telephone: 215-569-5556

Facsimile: 215-832-5556

 



129



 

(B)          If to a Lender other than Agent, as specified on the signature
pages hereof

 

(C)          If to Borrowing Agent or any Borrower:

 

SMTC Corporation

635 Hood Road

Markham, Ontario, L3R 4N6

Attention:

Telephone:

Facsimile:

 

 

with a copy to:

 

Perkins Coie LLP

505 Howard Street, Suite 1000

San Francisco, California 94105

Attn:

Telephone:

Facsimile:

 

16.8.           Survival. The obligations of Borrowers under Sections 2.2(f),
3.7, 3.8, 3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section
14.7, shall survive termination of this Agreement and the Other Documents and
payment in full of the Obligations.

 

16.9.           Severability. If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

 

16.10.      Expenses. All costs and expenses including attorneys’ fees (which in
the case of clauses (b) and (e) below shall be reasonable) and disbursements
incurred by Agent on its behalf or on behalf of Lenders (a) in all efforts made
to enforce payment of any Obligation or effect collection of any Collateral, or
(b) in connection with the entering into, modification, amendment,
administration and enforcement of this Agreement, the Intercreditor Agreement or
any consents or waivers hereunder or thereunder and all related agreements,
documents and instruments, or (c) in instituting, maintaining, preserving,
enforcing and foreclosing on Agent’s security interest in or Lien on any of the
Collateral, or maintaining, preserving or enforcing any of Agent’s or any
Lender’s rights hereunder, the Intercreditor Agreement, and under all related
agreements, documents and instruments, whether through judicial proceedings or
otherwise, or (d) in defending or prosecuting any actions or proceedings arising
out of or relating to Agent’s or any Lender’s transactions with any Borrower,
any Guarantor, or any Person party to the or Intercreditor Agreement or (e) in
connection with any advice given to Agent or any Lender with respect to its
rights and obligations under this Agreement, the Intercreditor Agreement and all
related agreements, documents and instruments, may be charged to Borrowers’
Account and shall be part of the Obligations.

 



130



 

16.11.      Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

 

16.12.      Consequential Damages. Neither Agent nor any Lender, nor any agent
or attorney for any of them, shall be liable to any Borrower or any Guarantor
(or any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.

 

16.13.      Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.

 

16.14.      Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of and by different parties hereto on separate counterparts, all
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.

 

16.15.      Construction. The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

 

16.16.      Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective permitted Transferees,
and (c) as required or requested by any Governmental Body or representative
thereof or pursuant to legal process; provided, further that (i) unless
specifically prohibited by Applicable Law, Agent, each Lender and each
Transferee shall use its reasonable best efforts prior to disclosure thereof, to
notify the applicable Borrower of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated. Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.16 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

 



131



 

16.17.      Publicity. Each Borrower and each Lender hereby authorizes Agent to
make appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.

 

16.18.      Certifications From Banks and Participants; USA PATRIOT Act.

 

(a)                Each Lender or assignee or participant of a Lender that is
not incorporated under the Laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA PATRIOT Act and the applicable regulations because it is
both (i) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within ten (10) days after the Closing Date,
and (2) as such other times as are required under the USA PATRIOT Act.

 

(b)               The USA PATRIOT Act requires all financial institutions to
obtain, verify and record certain information that identifies individuals or
business entities which open an "account" with such financial institution.
Consequently, any Lender may from time to time request, and each Borrower shall
provide to such Lender, such Borrower's name, address, tax identification number
and/or such other identifying information as shall be necessary for such Lender
to comply with the USA PATRIOT Act and any other Anti-Terrorism Law.

 

16.19.      Anti-Terrorism Laws.

 



132



 

(a)                Each Borrower represents and warrants that (i) no Covered
Entity is a Sanctioned Person and (ii) no Covered Entity, either in its own
right or through any third party, (A) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (B) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or (C)
engages in any dealings or transactions prohibited by any Anti-Terrorism Law.

 

(b)               Each Borrower covenants and agrees that (i) no Covered Entity
will become a Sanctioned Person, (ii) no Covered Entity, either in its own right
or through any third party, will (A) have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (B) do business in or with, or derive any
of its income from investments in or transactions with, any Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law; (C) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (D) use the
Advances to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law, (iii) the funds used to repay the Obligations will
not be derived from any unlawful activity, (iv) each Covered Entity shall comply
with all Anti-Terrorism Laws and (v) the Borrowers shall promptly notify the
Agent in writing upon the occurrence of a Reportable Compliance Event.

 

16.20.      Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the right of the Agent to exercise any remedy with respect to the
liens and security interests granted to the Agent pursuant to this Agreement and
each other Loan Document is subject to the provisions of the Intercreditor
Agreement. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, any obligation of any Loan Party hereunder and
under each other Loan Document with respect to the delivery or control of any
Collateral that constitutes Term Loan Priority Collateral (as defined in the
Intercreditor Agreement) shall be deemed to be satisfied if such Loan Party
delivers or provides control of such Term Loan Priority Collateral to the Term
Loan Agent in accordance with the requirements of the corresponding provision of
the applicable Term Loan Document.  Any representation, warranty, covenant or
other obligation of any Loan Party hereunder to create a “first priority”
security interest in any Collateral that constitutes Term Loan Priority
Collateral shall be first priority other than any Lien in favor of the Term Loan
Agent.

 



133



 

Each of the parties has signed this Agreement as of the day and year first above
written.

 





    SMTC CORPORATION           By:        Name:       Title:             SMTC
MANUFACTURING CORPORATION OF CALIFORNIA           By:       Name:       Title:  
          SMTC MEX HOLDINGS INC.           By:       Name:       Title:        
    HTM HOLDINGS, INC.           By:       Name:       Title:             MC
TEST SERVICE, INC.           By:       Name:       Title:             MC
ASSEMBLY INTERNATIONAL LLC           By:       Name:       Title:  









 





 

 



[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]

 





S-1



 



    MC ASSEMBLY LLC           By:       Name:       Title:  

 



 



 

 

 

 

 

 



[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]

 





2



 



    PNC BANK, NATIONAL ASSOCIATION,     as Lender and as Agent           By:    
  Name:       Title:                   Revolving Commitment Amount: $45,000,000
    Revolving Commitment Percentage: 100%

 







 

 





 

 

 

 

 



 

[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]

 

 

 



 

